Exhibit 10.3

THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN. ACCEPTANCES
OR REJECTIONS MAY NOT BE SOLICITED UNTIL A DISCLOSURE STATEMENT HAS BEEN
APPROVED BY THE BANKRUPTCY COURT. A HEARING TO CONSIDER THE ADEQUACY OF THIS
DISCLOSURE STATEMENT UNDER SECTION 1125 OF THE BANKRUPTCY CODE HAS BEEN SET BY
THE BANKRUPTCY COURT FOR [MAY     ], 2008 AT [    :       .M.] (PREVAILING
EASTERN TIME). THE DEBTORS RESERVE THE RIGHT TO AMEND, SUPPLEMENT OR OTHERWISE
MODIFY THIS DISCLOSURE STATEMENT PRIOR TO AND UP TO THE DATE OF SUCH HEARING.

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

           )     

In re

   )      Chapter 11    )      Ampex Corporation, et al.,    )      Case No.
08-11094    )     

Debtors.

   )      (Joint Administration Pending)

 

   )     

DISCLOSURE STATEMENT WITH RESPECT TO

JOINT CHAPTER 11 PLAN OF REORGANIZATION FOR

AMPEX CORPORATION AND ITS AFFILIATED DEBTORS

 

Dated:   New York, New York   March [    ], 2008

 

WILLKIE FARR & GALLAGHER LLP Proposed Counsel for Debtors and Debtors In
Possession

787 Seventh Avenue

New York, New York 10019

(212) 728-8000



--------------------------------------------------------------------------------

INFORMATION CONTAINED HEREIN IS SUBJECT TO COMPLETION OR AMENDMENT. THIS
DISCLOSURE STATEMENT SHALL NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION
OF AN OFFER TO BUY NOR WILL THERE BE ANY DISTRIBUTION OF THE SECURITIES
DESCRIBED HEREIN UNTIL THE EFFECTIVE DATE OF THE PLAN. THIS DISCLOSURE STATEMENT
IS NOT AN OFFER TO SELL THE SECURITIES DESCRIBED HEREIN AND IS NOT A
SOLICITATION OF AN OFFER TO BUY SUCH SECURITIES IN ANY STATE WHERE SUCH OFFER OR
SALE IS NOT PERMITTED.

THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS 4:00 P.M. PREVAILING EASTERN
TIME ON [JUNE [    ], 2008], UNLESS EXTENDED BY THE DEBTORS (THE “VOTING
DEADLINE”). TO BE COUNTED, BALLOTS MUST BE RECEIVED BY THE VOTING AGENT (AS
DEFINED HEREIN) ON OR BEFORE THE VOTING DEADLINE.

THE CONFIRMATION AND EFFECTIVENESS OF THE PLAN ARE SUBJECT TO MATERIAL
CONDITIONS PRECEDENT. THERE IS NO ASSURANCE THAT THESE CONDITIONS WILL BE
SATISFIED OR WAIVED.

HOLDERS OF CLAIMS AGAINST, AND HOLDERS OF INTERESTS IN, THE DEBTORS ARE
ENCOURAGED TO READ AND CAREFULLY CONSIDER THE MATTERS DESCRIBED IN THIS
DISCLOSURE STATEMENT.

IF THE PLAN IS CONFIRMED BY THE BANKRUPTCY COURT AND THE EFFECTIVE DATE OCCURS,
ALL HOLDERS OF CLAIMS AGAINST, AND HOLDERS OF INTERESTS IN, THE DEBTORS
(INCLUDING, WITHOUT LIMITATION, THOSE HOLDERS OF CLAIMS OR INTERESTS WHO DO NOT
SUBMIT BALLOTS TO ACCEPT OR REJECT THE PLAN OR WHO ARE NOT ENTITLED TO VOTE ON
THE PLAN) WILL BE BOUND BY THE TERMS OF THE PLAN AND THE TRANSACTIONS
CONTEMPLATED THEREBY.

THIS DISCLOSURE STATEMENT HAS NOT BEEN FILED WITH OR REVIEWED BY, AND THE PLAN
SECURITIES TO BE ISSUED ON OR AFTER THE EFFECTIVE DATE WILL NOT HAVE BEEN THE
SUBJECT OF A REGISTRATION STATEMENT FILED WITH, THE SECURITIES AND EXCHANGE
COMMISSION (THE “SEC”) UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR WITH ANY SECURITIES REGULATORY AUTHORITY OF ANY STATE
UNDER ANY STATE SECURITIES OR “BLUE SKY” LAWS. THE PLAN HAS NOT BEEN APPROVED OR
DISAPPROVED BY THE SEC OR ANY STATE SECURITIES COMMISSION, AND NEITHER THE SEC
NOR ANY STATE SECURITIES COMMISSION HAS PASSED UPON THE ACCURACY OR ADEQUACY OF
THE INFORMATION CONTAINED HEREIN. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE. THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE AN OFFER OR
SOLICITATION IN ANY STATE OR OTHER JURISDICTION IN WHICH SUCH OFFER OR
SOLICITATION IS NOT AUTHORIZED.

THE DEBTORS BELIEVE THAT THE SOLICITATION OF VOTES ON THE PLAN MADE BY THIS
DISCLOSURE STATEMENT, AND THE OFFER OF THE NEW SECURITIES THAT MAY BE DEEMED TO
BE MADE PURSUANT TO THE SOLICITATION ARE EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT AND RELATED STATE STATUTES BY REASON OF THE EXEMPTIONS PROVIDED
BY SECURITIES ACT SECTIONS 3(a)(9) AND 4(2), OR OTHER APPLICABLE EXEMPTIONS, AND
EXPECT THAT THE ISSUANCE OF THE NEW SECURITIES UNDER THE PLAN WILL BE EXEMPT
FROM REGISTRATION UNDER THE SECURITIES ACT AND RELATED STATE STATUTES BY REASON
OF THE APPLICABILITY OF BANKRUPTCY CODE SECTIONS 1145(a)(1) AND (2) AND
SECURITIES ACT SECTION 4(2), OR OTHER APPLICABLE EXEMPTIONS.



--------------------------------------------------------------------------------

EXCEPT AS OTHERWISE SET FORTH HEREIN, THE STATEMENTS CONTAINED IN THIS
DISCLOSURE STATEMENT ARE MADE BY THE DEBTORS AS OF THE DATE HEREOF, AND THE
DELIVERY OF THIS DISCLOSURE STATEMENT WILL NOT, UNDER ANY CIRCUMSTANCES, CREATE
ANY IMPLICATION THAT THE INFORMATION CONTAINED HEREIN IS CORRECT AT ANY TIME
SUBSEQUENT TO THE DATE HEREOF.

NO PERSON HAS BEEN AUTHORIZED BY THE DEBTORS IN CONNECTION WITH THE PLAN OR THE
SOLICITATION TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATION OTHER THAN AS
CONTAINED IN THIS DISCLOSURE STATEMENT, THE PLAN AND THE EXHIBITS AND SCHEDULES
ATTACHED OR INCORPORATED BY REFERENCE OR REFERRED TO IN THE DISCLOSURE STATEMENT
AND/OR PLAN, AND, IF GIVEN OR MADE, SUCH INFORMATION OR REPRESENTATION MAY NOT
BE RELIED UPON AS HAVING BEEN AUTHORIZED BY THE DEBTORS.

FOR THE CONVENIENCE OF HOLDERS OF CLAIMS AND INTERESTS, THIS DISCLOSURE
STATEMENT SUMMARIZES THE TERMS OF THE PLAN AND CERTAIN OF THE PLAN DOCUMENTS. IF
ANY INCONSISTENCY EXISTS BETWEEN THE PLAN OR THE APPLICABLE PLAN DOCUMENTS AND
THIS DISCLOSURE STATEMENT, THE TERMS OF THE PLAN OR THE APPLICABLE PLAN
DOCUMENTS ARE CONTROLLING. THE SUMMARIES OF THE PLAN AND THE PLAN DOCUMENTS IN
THIS DISCLOSURE STATEMENT DO NOT PURPORT TO BE COMPLETE AND ARE SUBJECT TO, AND
ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO, THE FULL TEXT OF THE PLAN AND
THE APPLICABLE PLAN DOCUMENTS. ALL HOLDERS OF CLAIMS AND INTERESTS ARE
ENCOURAGED TO REVIEW THE FULL TEXT OF THE PLAN AND THE PLAN DOCUMENTS, AND TO
READ CAREFULLY THIS ENTIRE DISCLOSURE STATEMENT, INCLUDING ALL EXHIBITS HERETO.

THIS DISCLOSURE STATEMENT MAY NOT BE RELIED ON FOR ANY PURPOSE OTHER THAN TO
DETERMINE WHETHER TO VOTE TO ACCEPT OR REJECT THE PLAN, AND NOTHING STATED
HEREIN SHALL CONSTITUTE AN ADMISSION OF ANY FACT OR LIABILITY BY ANY PERSON, OR
BE ADMISSIBLE IN ANY PROCEEDING INVOLVING THE DEBTORS OR ANY OTHER PERSON, OR BE
DEEMED CONCLUSIVE EVIDENCE OF THE TAX OR OTHER LEGAL EFFECTS OF THE PLAN ON THE
DEBTORS OR HOLDERS OF CLAIMS OR INTERESTS.

HOLDERS OF CLAIMS OR INTERESTS SHOULD NOT CONSTRUE THE CONTENTS OF THIS
DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL, BUSINESS, FINANCIAL OR TAX ADVICE.
EACH HOLDER SHOULD CONSULT WITH ITS OWN LEGAL, BUSINESS, FINANCIAL AND TAX
ADVISORS WITH RESPECT TO ANY SUCH MATTERS CONCERNING THIS DISCLOSURE STATEMENT,
THE SOLICITATION OF VOTES TO ACCEPT THE PLAN, THE PLAN, THE PLAN DOCUMENTS AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.

THE DEBTORS SUPPORT CONFIRMATION OF THE PLAN. THE DEBTORS URGE ALL HOLDERS OF
CLAIMS WHOSE VOTES ARE BEING SOLICITED TO ACCEPT THE PLAN.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I.

   INTRODUCTION    1

1.1

   General    1

1.2

   The Confirmation Hearing    3

1.3

   Classification of Claims and Interests    4

1.4

   Voting; Holders of Claims Entitled to Vote    4

1.5

   Important Matters    6

ARTICLE II.

   SUMMARY OF PLAN AND CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS
THEREUNDER    6

ARTICLE III.

   BUSINESS DESCRIPTION AND CIRCUMSTANCES THAT LED TO THESE REORGANIZATION CASES
   13

3.1

   The Debtors’ Businesses    13

3.2

   Facilities and Offices    18

3.3

   Employees and Pension Issues    18

3.4

   Prepetition Indebtedness and Capital Structure    20

ARTICLE IV.

   EVENTS LEADING TO CHAPTER 11 FILING    21

4.1

   The Debtors’ Financial Position    21

4.2

   Events Leading Up to the Formulation of the Plan    23

ARTICLE V.

   REASONS FOR THE SOLICITATION; RECOMMENDATION    24

ARTICLE VI.

   THE PLAN    25

6.1

   Overview of Chapter 11    25

6.2

   Settlement of Certain Inter-Creditor Issues    26

6.3

   Substantive Consolidation of Debtors for Purposes of Voting, Confirmation and
Distribution    26

6.4

   Claims Between Debtors and Non-Debtor Affiliates    26

6.5

   Limitations of Distributions to Equity Interests    26

6.6

   The Pension Plans    27

6.7

   Overview of the Plan    27

6.8

   Summary of Capital Structure of Reorganized Debtors    34

6.9

   Acceptance or Rejection of the Plan; Effect of Rejection by One or More
Classes of Claims or Equity Interests    41

6.10

   Means for Implementation    42

6.11

   Distributions    45

6.12

   Procedures for Resolving Claims    50

6.13

   Executory Contracts and Unexpired Leases    53

6.14

   Conditions Precedent to Confirmation and Consummation of the Plan    55

6.15

   Effect of Confirmation    57

6.16

   Releases    59

6.17

   Retention of Jurisdiction    62

6.18

   Miscellaneous Provisions    63

 

- i -



--------------------------------------------------------------------------------

ARTICLE VII.

   CONFIRMATION OF THE PLAN OF REORGANIZATION    67

7.1

   Confirmation Hearing    67

7.2

   Confirmation    68

7.3

   Classification of Claims and Interests    76

7.4

   Consummation    77

ARTICLE VIII.

   ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN    77

8.1

   Liquidation Under Chapter 7 or 11    77

8.2

   Alternative Plan(s) of Reorganization    77

8.3

   Dismissal of the Debtors’ Reorganization Cases    78

ARTICLE IX.

   SUMMARY OF VOTING PROCEDURES    78

ARTICLE X.

   ANTICIPATED EVENTS DURING THE DEBTORS’ CHAPTER 11 CASES    79

10.1

   Filing and First Day Orders    79

ARTICLE XI.

   GOVERNANCE OF REORGANIZED DEBTORS    82

11.1

   Board of Directors and Management    82

11.2

   Indemnification of Directors and Officers    82

11.3

   New Stockholders Agreement [Management Incentive Plan]    82

11.4

   The Credit Agreement    82

11.5

   The Amended Senior Secured Note Indenture    83

ARTICLE XII.

   CERTAIN RISK FACTORS TO BE CONSIDERED    83

12.1

   Certain Bankruptcy Considerations    83

12.2

   Risks Relating to the Amended Senior Secured Notes, the Credit Agreement, the
New Preferred Stock and the New Common Stock    85

12.3

   Risks Relating to Tax and Accounting Consequences of the Plan    92

12.4

   Risks Associated with the Business    92

ARTICLE XIII.

   SECURITIES LAW MATTERS    99

13.1

   Plan Securities    99

13.2

   Issuance and Resale of Plan Securities Under the Plan    100

ARTICLE XIV.

   CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN    102

14.1

   Introduction    102

14.2

   Federal Income Tax Consequences to the Debtors    103

14.3

   Federal Income Tax Consequences to Holders of Certain Claims    107

ARTICLE XV.

   CONCLUSION    116

 

- ii -



--------------------------------------------------------------------------------

ARTICLE I.

INTRODUCTION

 

1.1 General.

Ampex Corporation, Ampex Data Systems Corporation, Ampex Data International
Corporation, Ampex Finance Corporation, AFC Holdings Corporation, Ampex Holdings
Corporation, and Ampex International Sales Corporation (collectively, the
“Debtors”) hereby transmit this disclosure statement (as it may be amended,
supplemented or otherwise modified from time to time, the “Disclosure
Statement”) pursuant to section 1125 of title 11 of the United States Code, 11
U.S.C. §§ 101-1532, as amended (the “Bankruptcy Code”), in connection with the
Debtors’ solicitation of votes (the “Solicitation”) to confirm the Joint Chapter
11 Plan for Reorganization of Ampex Corporation and its Affiliated Debtors dated
as of March 30, 2008 (the “Plan”), a copy of which is attached to this
Disclosure Statement as Exhibit 1).

The purpose of this Disclosure Statement is to set forth information:
(i) regarding the history of the Debtors and their businesses; (ii) describing
the Reorganization Cases;1 (iii) concerning the Plan and alternatives to the
Plan; (iv) advising the holders of Claims and Equity Interests of their rights
under the Plan; and (v) assisting the holders of Claims entitled to vote on the
Plan in making an informed judgment regarding whether they should vote to accept
or reject the Plan.

Annexed as Exhibits to this Disclosure Statement are copies of the following
documents:

 

  •  

[Plan (Exhibit 1)];

 

  •  

[Plan Support Agreement (Exhibit 2)];

 

  •  

[Prepetition Organizational Chart (Exhibit 3)] ;

 

 

•

 

[Consolidated Unaudited Financial Statements for the Debtors for the fiscal year
ended December 31, 2007 (Exhibit 4)];2

 

  •  

[Liquidation Analysis (Exhibit 5)]; and

 

  •  

[Reorganized Debtors’ Projected Financial Information (Exhibit 6)];

 

  •  

[Disclosure Statement Order (Exhibit 7)];

 

 

1

All capitalized terms used but not defined herein shall have the meanings
ascribed in the Plan.

2

The Debtors expect to file a 10-K which will contain the Consolidated Financial
Statements for the Debtors for the fiscal year ended December 31, 2007, on or
about April [ ], 2008. The Debtors will make this filing available at no cost to
parties in interest on the following website:
http://chapter11.epiqsystems.com/ampex.



--------------------------------------------------------------------------------

On [May     ], 2008, after notice and a hearing, the Bankruptcy Court
(i) entered an order approving this Disclosure Statement (the “Disclosure
Statement Order”) as containing “adequate information” to enable a hypothetical,
reasonable investor typical of holders of Claims against or Interests in the
Debtors to make an informed judgment as to whether to accept or reject the Plan
and (ii) authorized the Debtors to use this Disclosure Statement in connection
with the solicitation of votes to accept or reject the Plan. The Disclosure
Statement Order establishes [June     ], 2008 at 4:00 p.m. (Prevailing Eastern
Time) as the deadline for the return of Ballots accepting or rejecting the Plan
(the “Voting Deadline”). APPROVAL OF THIS DISCLOSURE STATEMENT DOES NOT,
HOWEVER, CONSTITUTE A DETERMINATION BY THE COURT AS TO THE FAIRNESS OR MERITS OF
THE PLAN.

The Disclosure Statement Order sets forth in detail the deadlines, procedures
and instructions for voting to accept or reject the Plan, and for filing
objections to confirmation of the Plan, the record date for voting purposes and
the applicable standards for tabulating Ballots. In addition, detailed voting
instructions accompany each Ballot. Each holder of a Claim entitled to vote on
the Plan should read this Disclosure Statement, the Plan, the Disclosure
Statement Order and the instructions accompanying the Ballot in their entirety
before voting on the Plan. These documents contain important information
concerning the classification of Claims and Interests for voting purposes and
the tabulation of votes. No solicitation of votes may be made except pursuant to
this Disclosure Statement and section 1125 of the Bankruptcy Code. In voting on
the Plan, holders of Claims entitled to vote should not rely on any information
relating to the Debtors and their businesses other than the information
contained in this Disclosure Statement, the Plan and all exhibits hereto and
thereto. PURSUANT TO THE PLAN SUPPORT AGREEMENT, 100% IN AMOUNT AND 100% IN
NUMBER OF HOLDERS OF CLASS 4 CLAIMS HAVE AGREED TO SUPPORT AND NOT OBJECT TO THE
PLAN AND HOLDERS OF 65% IN AMOUNT OF CLASS 2 CLAIMS HAVE AGREED TO SUPPORT AND
NOT OBJECT TO THE PLAN.

THE DEBTORS BELIEVE THAT THE PLAN PROVIDES FOR THE BEST AVAILABLE RECOVERY TO
THEIR STAKEHOLDERS. THE DEBTORS RECOMMEND THAT HOLDERS OF CLAIMS IN CLASS
2–SENIOR SECURED NOTES, CLASS 4–HILLSIDE SECURED CLAIMS AND CLASS 5–OTHER
UNSECURED CLAIMS VOTE TO ACCEPT THE PLAN.

THIS DISCLOSURE STATEMENT IS NOT INTENDED TO REPLACE A CAREFUL AND DETAILED
REVIEW AND ANALYSIS OF THE PLAN BY EACH HOLDER OF A CLAIM OR EQUITY INTEREST.
THIS DISCLOSURE STATEMENT IS INTENDED TO AID AND SUPPLEMENT THAT REVIEW. THE
DESCRIPTION OF THE PLAN HEREIN IS ONLY A SUMMARY. HOLDERS OF CLAIMS AND EQUITY
INTERESTS AND OTHER PARTIES-IN-INTEREST ARE CAUTIONED TO REVIEW THE PLAN AND ANY
RELATED ATTACHMENTS FOR A FULL UNDERSTANDING OF THE PLAN’S PROVISIONS. THIS
DISCLOSURE STATEMENT IS QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE PLAN.

Additional copies of this Disclosure Statement (including the Exhibits hereto)
are available upon request made to the office of the Debtors’ counsel, at
Willkie Farr & Gallagher

 

- 2 -



--------------------------------------------------------------------------------

LLP, 787 Seventh Avenue, New York, New York 10019, Attention: Matthew A.
Feldman, Esq. and Rachel C. Strickland, Esq. (212) 728-8000 (phone) or
(212) 728-8111 (facsimile). Additional copies of this Disclosure Statement
(including the Exhibits hereto) can also be accessed free of charge from the
following website: http://chapter11.epiqsystems.com/ampex

In addition, a Ballot for voting to accept or reject the Plan is enclosed with
this Disclosure Statement for the holders of Claims that are entitled to vote to
accept or reject the Plan. If you are a holder of a Claim entitled to vote on
the Plan and did not receive a Ballot, received a damaged Ballot or lost your
Ballot, or if you have any questions concerning the procedures for voting on the
Plan, please call: Angharad Bowdler or Bridget Gallerie at (646) 282-2500, or
send your written inquiry to:]

Epiq Bankruptcy Solutions, LLC

757 Third Avenue, 3rd Floor

New York, NY 10017

Attn: Angharad Bowdler & Bridget Gallerie.

Each holder of a Claim entitled to vote on the Plan should read this Disclosure
Statement, the Plan, the other Exhibits attached hereto and the instructions
accompanying the Ballots in their entirety before voting on the Plan. These
documents contain important information concerning the classification of Claims
and Interests for voting purposes and the tabulation of votes.

 

1.2 The Confirmation Hearing.

In accordance with the Disclosure Statement Order and section 1128 of the
Bankruptcy Code, a hearing will be held before the Honorable
[                                    ], United States Bankruptcy Judge for the
Southern District of New York, United States Bankruptcy Court, Courtroom
[            ], One Bowling Green, New York, New York 10004 on [            ],
2008, at [    :       .m.] (Prevailing Eastern Time), to consider confirmation
of the Plan. The Debtors will request confirmation of the Plan, as it may be
modified from time to time, under section 1129(b) of the Bankruptcy Code, and
they have reserved the right to modify the Plan with the consent of the
Consenting Holders to the extent, if any, that confirmation pursuant to section
1129(b) of the Bankruptcy Code requires modification. Objections, if any, to
confirmation of the Plan must be served and filed so that they are received on
or before [            ], 2008, at 4:00 p.m. (Prevailing Eastern Time), in the
manner set forth in the Disclosure Statement Order. The hearing on confirmation
of the Plan, with the consent of the Consenting Holders, may be adjourned from
time to time without further notice except for the announcement of the adjourned
date and time at the hearing on confirmation or any adjournment thereof.

 

- 3 -



--------------------------------------------------------------------------------

1.3 Classification of Claims and Interests.

The following table designates the Classes of Claims against and Interests in
the Debtors, and specifies which Classes are (a) impaired or unimpaired by the
Plan, (b) entitled to vote to accept or reject the Plan in accordance with
section 1126 of the Bankruptcy Code, or (c) deemed to accept or reject the Plan.

 

Class

  

Designation

  

Impairment

  

Entitled to Vote

Class 1

   Priority Non-Tax Claims    Unimpaired    No (deemed to accept)

Class 2

   Senior Secured Note Claims    Impaired    Yes

Class 3

   Other Secured Claims    Unimpaired    No (deemed to accept)

Class 4

   Hillside Secured Claim    Impaired    Yes

Class 5

   Other Unsecured Claims    Impaired    Yes

Class 6

   Trade Unsecured Claims    Unimpaired    No (deemed to accept)

Class 7

   Existing Common Stock Interests    Impaired    No (deemed to reject)

Class 8

   Existing Securities Laws Claims    Impaired    No (deemed to reject)

Class 9

   Other Existing Interests    Impaired    No (deemed to reject)

 

1.4 Voting; Holders of Claims Entitled to Vote.

Pursuant to the provisions of the Bankruptcy Code, only holders of allowed
claims or equity interests in classes of claims or equity interests that are
impaired and that are not deemed to have rejected a plan of reorganization are
entitled to vote to accept or reject such proposed plan. Generally, a claim or
interest is impaired under a plan if the holder’s legal, equitable or
contractual rights are altered under such plan. Classes of claims or equity
interests under a chapter 11 plan in which the holders of claims or equity
interests are unimpaired are deemed to have accepted such plan and are not
entitled to vote to accept or reject the proposed plan. In addition, classes of
claims or equity interests in which the holders of claims or equity interests
will not receive or retain any property are deemed to have rejected the plan and
are not entitled to vote to accept or reject the plan.

In connection with the Plan:

 

  •  

Holders of Claims in Classes [2], [4], and [5] are impaired and the holders of
such Claims will receive distributions under the Plan. As a result, holders of
Claims in those Classes are entitled to vote to accept or reject the Plan;

 

  •  

Holders of Claims in Classes [1], [3] and [6] are unimpaired. As a result,
holders of Claims and Interests in those Classes are deemed to have accepted the
Plan and are not entitled to vote to accept or reject the Plan.

 

- 4 -



--------------------------------------------------------------------------------

  •  

Holders of Claims and Interests in Classes [7], [8] and [9] are impaired and are
deemed to have rejected the Plan. As a result, holders of Claims and Interests
in those Classes are not entitled to vote to accept or reject the Plan.

The Bankruptcy Code defines “acceptance” of a plan by a class of claims as
acceptance by creditors in that class that hold at least two-thirds in dollar
amount and more than one-half in number of the claims that cast ballots for
acceptance or rejection of the plan. Your vote on the Plan is important. The
Bankruptcy Code requires as a condition to confirmation of a plan of
reorganization that each class that is impaired and entitled to vote under a
plan vote to accept such plan, unless the provisions of section 1129(b) of the
Bankruptcy Code are met.

If a Class of Claims entitled to vote on the Plan rejects the Plan, the Debtors
reserve the right to amend the Plan and/or to request confirmation of the Plan
pursuant to section 1129(b) of the Bankruptcy Code. Section 1129(b) permits the
confirmation of a plan of reorganization notwithstanding the non-acceptance of a
plan by one or more impaired classes of claims or equity interests, so long as
at least one impaired class of claims or interests votes to accept the plan.
Under that section, a plan may be confirmed by a bankruptcy court if it does not
“discriminate unfairly” and is “fair and equitable” with respect to each
non-accepting class.

If you are entitled to vote to accept or reject the Plan, a Ballot is enclosed
for the purpose of voting on the Plan. This Disclosure Statement, the Exhibits
attached hereto, the Plan and the related documents are the only materials the
Debtors are providing to creditors for their use in determining whether to vote
to accept or reject the Plan, and such materials may not be relied upon or used
for any purpose other than to vote to accept or reject the Plan.

Please complete, execute and return your Ballot(s) to the Debtors’ claims and
voting agent (the “Voting Agent”) at the address below:

Epiq Bankruptcy Solutions, LLC

757 Third Avenue, 3rd Floor

New York, NY 10017

Tel. (646) 282-2500

Attn: Angharad Bowdler & Bridget Gallerie

TO BE COUNTED, YOUR ORIGINAL BALLOT INDICATING ACCEPTANCE OR REJECTION OF THE
PLAN MUST BE ACTUALLY RECEIVED BY THE VOTING AGENT NO LATER THAN 4:00 P.M.,
PREVAILING EASTERN TIME, ON [JUNE] [    ], 2008, UNLESS EXTENDED BY THE DEBTORS.
YOUR BALLOT MAY BE SENT VIA MAIL, OVERNIGHT COURIER OR MESSENGER. ALL BALLOTS
MUST BE SIGNED.

The Ballots have been specifically designed for the purpose of soliciting votes
on the Plan from the Classes entitled to vote with respect thereto. Accordingly,
in voting on the Plan, please use only the Ballots sent to you with this
Disclosure Statement or provided by the Debtors’ Voting Agent.

The Debtors have fixed 5:00 p.m., prevailing Eastern Time, on May [    ], 2008
(the “Voting Record Date”) as the time and date for the determination of Persons
who are

 

- 5 -



--------------------------------------------------------------------------------

entitled to receive a copy of this Disclosure Statement and all of the related
materials and to vote whether to accept the Plan. Accordingly, only holders of
record of Claims or Interests as of April [ ], 2008, that are otherwise entitled
to vote on the Plan, will receive a Ballot and may vote on the Plan.

All properly completed Ballots received prior to the Voting Deadline will be
counted for purposes of determining whether each voting Class of impaired Claims
has accepted the Plan. The Voting Agent will prepare and file with the
Bankruptcy Court a certification of the results of the balloting with respect to
the Plan on a Class-by-Class basis with respect to the Classes entitled to vote.

THE DEBTORS BELIEVE THAT CONFIRMATION OF THE PLAN IS IN THE BEST INTERESTS OF
ALL HOLDERS OF CLAIMS AND RECOMMEND THAT ALL HOLDERS OF CLAIMS ENTITLED TO VOTE
ON THE PLAN VOTE TO ACCEPT THE PLAN.

 

1.5 Important Matters.

This Disclosure Statement contains projected financial information and certain
other forward-looking statements, all of which are based on various estimates
and assumptions and will not be updated to reflect events occurring after the
date hereof. Such information and statements are subject to inherent
uncertainties and to a wide variety of significant business, economic and
competitive risks, including, among others, those described herein.
Consequently, actual events, circumstances, effects and results may vary
significantly from those included in or contemplated by such projected financial
information and such other forward-looking statements. The projected financial
information contained herein and in the Exhibits annexed hereto is, therefore,
not necessarily indicative of the future financial condition or results of
operations of the Debtors, which in each case may vary significantly from those
set forth in such projected financial information. Consequently, the projected
financial information and other forward-looking statements contained herein
should not be regarded as representations by any of the Debtors, their advisors,
or any other Person that the projected financial conditions or results of
operations can or will be achieved.

ARTICLE II.

SUMMARY OF PLAN AND CLASSIFICATION AND

TREATMENT OF CLAIMS AND INTERESTS THEREUNDER

The overall purpose of the Plan is to provide for the restructuring of the
Debtors’ liabilities in a manner designed to maximize recovery to all
stakeholders and to enhance the financial viability of the Reorganized Debtors.
Generally, the Plan provides for a balance sheet restructuring which swaps the
Debtors’ current debt including, but not limited to, debt evidenced by the
Senior Secured Notes and the Hillside Notes for cash, new notes and/or equity,
as applicable. Other secured and unsecured creditors will receive cash or equity
as applicable. All of the Debtors’ Existing Common Stock will have no value and
will be cancelled. Upon emergence, at least 80% of the Reorganized Debtors’ New
Common Stock will be owned by Hillside. The New Common Stock will not be
registered and will not trade on any public exchange. Holders of Existing Common
Stock that do not object to confirmation of the Plan will

 

- 6 -



--------------------------------------------------------------------------------

be eligible to receive Distribution Rights entitling such holder to receive
certain future payments if the net proceeds of future monetization of the
Debtors’ patents that are not currently revenue bearing produce proceeds
sufficient to meet certain obligations and funding needs of Reorganized Ampex.
The resulting debt structure of the Reorganized Debtors will substantially
delever the Company and provide additional needed liquidity.

The following table classifies the Claims against, and Interests in, the Debtors
into separate Classes and summarizes the treatment of each Class under the Plan.
The table also identifies which Classes are entitled to vote on the Plan based
on rules set forth in the Bankruptcy Code. Finally, the table indicates the
estimated recovery for each Class. As described in Article [XII] below, the
Debtors’ businesses are subject to a number of risks. The uncertainties and
risks related to the Reorganized Debtors make it difficult to determine a
precise value for the Reorganized Debtors, the New Common Stock of Reorganized
Ampex and other distributions under the Plan. The recoveries and estimates
described in the following tables represent the Debtors’ best estimates given
the information available on the date of this Disclosure Statement. All
statements in this section to the amount of Claims and Interests are only
estimates based on information known to the Debtors at the date hereof, and the
final amounts of Claims Allowed by the Bankruptcy Court may vary significantly
from these estimates.

In connection with preparing the estimation of recoveries set forth herein, the
following assumptions were made:

 

  •  

The ongoing enterprise value of the Reorganized Debtors for purposes of the
Plan, based on the valuation prepared by Conway MacKenzie & Dunleavy (“CM&D”),
the Debtors’ financial advisors, is $[            ].

 

  •  

The aggregate Allowed amount of Administrative Expense Claims [            ]
will be approximately $[            ].

 

  •  

The aggregate Allowed amount of unpaid Priority Tax Claims (including Secured
Tax Claims) will be approximately $[            ] (which may be paid in the
ordinary course of business).

 

  •  

The aggregate Allowed amount of Priority Non-Tax Claims will be approximately
$[            ] (which may be paid in the ordinary course of business).

 

  •  

The aggregate Allowed amount of Senior Secured Note Claims will be approximately
$[      million] including interest, fees and expenses.

 

  •  

The aggregate Allowed amount of Other Secured Claims will be approximately
$[            ] (which may be paid in the ordinary course of business).

 

  •  

The aggregate Allowed amount of Hillside Secured Claims will be approximately
[$11 million] plus interest, fees and expenses.

 

- 7 -



--------------------------------------------------------------------------------

  •  

The aggregate Allowed amount of Trade Unsecured Claims will be approximately
[            ] (which may be paid in the ordinary course of business).

 

  •  

The aggregate Allowed amount of Other Unsecured Claims will be approximately
[            ].

The following table briefly summarizes the classification and treatment of
Claims and Interests under the Plan. The summaries in this table are qualified
in their entirety by the description of the treatment of such Claims in Article
[III] of the Plan. In accordance with section 1123(a)(1) of the Bankruptcy Code,
Administrative Expense Claims, Fee Claims, and Priority Tax Claims have not been
classified.

 

Class

  

Description

  

Treatment

  

Entitled to Vote

   Estimated
Amount of Claims or
Interests in Class     Estimated
Recovery   Unclassified    Administrative Expense Claims    Each holder of an
Allowed Administrative Expense Claim shall receive, unless such holder agrees to
different treatment, Cash in an amount equal to such Allowed Claim, (b) such
other less favorable treatment to which such holder, the Consenting Holders and
the Debtors agree, or (c) such other treatment such that the Claim will not be
impaired.    No.    $ [         ]   100 % Unclassified    Fee Claims    Each
holder of an Allowed Fee Claim for which a Fee Application has been properly and
timely filed and served shall be paid to the extent approved by order of the
Bankruptcy Court.    No.    $ [         ]   100 %

 

- 8 -



--------------------------------------------------------------------------------

Class

  

Description

  

Treatment

  

Entitled to
Vote

   Estimated
Amount of
Claims or
Interests in
Class      Estimated
Recovery   Unclassified    Priority Tax Claims    Each holder of an Allowed
Priority Tax Claim shall receive, at the Debtors’ option, and with the consent
of the Consenting Holders, either (a) Cash in an amount equal to the amount of
such Claim, or (b) deferred Cash payments following the Effective Date, over a
period ending not later than five (5) years after the Commencement Date, in an
aggregate amount equal to the Allowed amount of such Priority Tax Claim.    No.
   $ [         ]    100 % Class 1    Priority Non-Tax Claims    Claims in this
Class are not impaired. Except to the extent that a holder of an Allowed Non-Tax
Claim agrees to less favorable treatment, each holder of an Allowed Claim in
Class 1 shall receive Cash in an amount equal to the amount of such Claim.   
No. Deemed to have accepted the Plan.    $ [         ]    100 % Class 2   
Senior Secured Note Claims    Claims in this Class are impaired. Each holder of
an Allowed Claim in Class 2 shall be entitled to receive, in full and final
satisfaction of such Allowed Senior Secured Note Claim, its Pro Rata Share of
the Senior Secured Note Claim Distribution.    Yes.    $


 
 
 
 
 
 

[X million]


including
accrued but
unpaid
interest,
fees, and
expenses

 


 
 
 
 
 
 

   [         ]%

 

- 9 -



--------------------------------------------------------------------------------

Class

  

Description

  

Treatment

  

Entitled to
Vote

   Estimated
Amount of
Claims or
Interests in
Class    Estimated
Recovery   Class 3    Other Secured Claims    Claims in this Class are not
impaired. On the Effective Date, any and all holders of Class 3 Claims shall
receive (a) Cash in an amount equal to such Claim; or (b) such other treatment
such that it will not be impaired pursuant to section 1124 of the Bankruptcy
Code; provided, however, that Class 3 Claims incurred in the ordinary course of
business may be paid in the ordinary course of business in accordance with the
terms and conditions of any agreements relating thereto in the discretion of the
applicable Debtor or Reorganized Debtor, and with the consent of the Consenting
Holders.    No; Deemed to have accepted the Plan.    $


 
 
 

[        ]


(plus interest,
fees and
expenses)

   100 % Class 4    Hillside Secured Claims    Claims in this Class are
impaired. Each holder of an Allowed Claim in Class 4 shall be entitled to
receive, in full and final satisfaction of its Hillside Secured Claim, the
Reorganized Debtors shall incur the Tranche A Loan Obligations in the aggregate
original principal amount of [$10,500,000.00]    Yes    $ [11]million    [     ]

 

- 10 -



--------------------------------------------------------------------------------

Class

  

Description

  

Treatment

  

Entitled to
Vote

   Estimated
Amount of
Claims or
Interests in
Class      Estimated
Recovery   Class 5    Other Unsecured Claims    Claims in this Class are
impaired. Each holder of an Allowed Class 5 Claim shall receive its Pro Rata
Share of the Unsecured Claim Distribution; provided, however, that (i) Plan
Distributions on behalf of the Hillside Unsecured Deficiency Claim shall be made
on the Effective Date, and (ii) a holder of an Allowed Other Unsecured Claim
shall not be entitled to receive its Pro Rata Share of the Unsecured Claim
Distribution until such holder has executed and delivered the New Stockholders
Agreement.    Yes.    $ [         ]    [     ]% Class 6    Trade Unsecured
Claims    Claims in this Class are not impaired. On the Effective Date, each
holder of an Allowed Class 6 Claim shall receive Cash in an amount equal to such
Claim or be paid in the ordinary course.    No. Deemed to have accepted the
Plan.    $ [         ]    100 %

 

- 11 -



--------------------------------------------------------------------------------

Class

  

Description

  

Treatment

  

Entitled to
Vote

   Estimated
Amount of
Claims or
Interests in
Class      Estimated
Recovery Class 7    Existing Common Stock`    Interests in this Class are
impaired. Shares of Existing Common Stock shall be cancelled and holders of
Existing Common Stock Interests shall not be entitled to any distribution under
the Plan; provided, however, that as part of the settlement and compromise
embodied in the Plan, each holder of an Existing Common Stock Interest that does
not object to confirmation of the Plan shall, within [10] Business Days of the
CPR Administrator’s receipt of the Initial Company Notice (as defined in the CPR
Agreement), receive a CPR Administrator Rights Notice setting forth such
holder’s right to receive its Pro Rata Percentage of the CPR Distributions,
subject to the terms and conditions of the CPR Agreement.    No. Deemed to have
rejected the Plan.    $ [         ]    [    ]% Class 8    Existing Securities
Laws Claims    Interests in this Class are impaired. Holders of Existing
Securities Laws Claims shall not receive or retain any distribution under the
Plan.    No. Deemed to have rejected the Plan.    $ [         ]    [0]% Class 9
   Other Existing Interests    Interests in this Class are impaired. Holders of
Other Existing Interests shall not receive or retain any distribution under the
Plan.    No. Deemed to have rejected the Plan.    $ [0 ]    [0]%

The recoveries set forth above are estimates that are contingent upon approval
of the Plan as proposed.

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE III.

BUSINESS DESCRIPTION AND CIRCUMSTANCES

THAT LED TO THESE REORGANIZATION CASES

 

3.1 The Debtors’ Businesses.

 

  (a) Description of Debtors’ Businesses: Overview.

The Debtors and their non-debtor affiliates (the “Company”) are leading
innovators and licensors of visual information technology. In 1944, Ampex
Electric and Manufacturing Company, the predecessor to Ampex, was formed in San
Carlos, California. Over the last 63 years the Debtors have developed
substantial proprietary technology relating to the electronic storage,
processing and retrieval of data, particularly images. The Debtors currently
hold approximately 370 patents and patent applications covering digital image
processing, digital image compression and recording technologies. The Debtors’
corporate licensing division licenses their patents to manufacturers of
professional and consumer electronics products. Through Ampex Data Systems
Corporation (“Data Systems”), one of the Debtors, the Company also develops and
incorporates its proprietary technology in the design and manufacture of high
performance data storage products, principally used in defense applications to
gather digital images and other data from aircraft, satellites and submarines.
These products are also used in flight and sensor test applications.

The Debtors’ two business segments include a “Recorders” segment and a
“Licensing” segment. The Recorders segment primarily includes the sale and
service of data acquisition and instrumentation recorders (which record data and
images rather than computer information), and to a lesser extent mass data
storage products (the “Recorders Segment”). All of the Debtors’ products are
made by their manufacturing company, Data Systems. The Licensing segment
involves the licensing of the Debtors’ intellectual property to manufacturers of
professional and consumer digital video products (the “Licensing Segment”). The
Debtors’ products and licensing activities are described below.

 

  (b) Licensing Segment.

The Debtors’ Licensing Segment generates revenues from licenses granted to
companies covering a variety of technologies that were developed in prior years
when the Debtors’ designed and manufactured digital video tape recorders and
special effects products used in the professional television broadcast and post
production industries. Historically, the Debtors’ licensees included other
competitive manufacturers of professional products as well as manufacturers of
consumer products where the Debtors did not directly compete but where their
technology was relevant to consumer products’ functionality. The Licensing
Segment has been a steady source of revenue since 1968. In 1968, the Debtors
first licensed their intellectual property to a manufacturer of consumer
videocassette recorders (“VCRs”) and subsequently licensed such patents to
essentially every significant manufacturer of VCRs in the world. As the older
patents expired, the Debtors developed new technology used in VCRs and licensees
continued to pay royalties to be able to incorporate these new patents in their
VCRs. In the period from 1990 to 2000, the Debtors’ licensing income fluctuated
significantly but averaged

 

- 13 -



--------------------------------------------------------------------------------

approximately $16 million per year. VCRs were based on analog video technology.
The Debtors ceased to develop analog technology many years ago. Most of the
patents related to this technology expired in 2001, and the Debtors’ licensees
no longer pay significant royalties on analog products. However, the Debtors’
research and development in the field of digital video recording resulted in
patents which have found application in digital camcorders, digital still
cameras and potentially other products that record still or motion video images.
Today, substantially all of the Debtors’ licensing revenue comes from
manufacturers of digital camcorders that have licensed the Company’s patents
that do not expire until after 2012. The Debtors continue to explore additional
ways, including possible arrangements with independent patent research and
evaluation companies and other third parties, to monetize their intellectual
property. There can be no assurance that these expanded efforts will be
successful.

 

  (1) Technology.

In the 1980s the Company was the leader in the development of digital video
technology for use in such products as digital special effects, digital
graphics, digital time base correctors and many others. The Debtors received
limited royalty income from licensing these patents for use in broadcast
television products, but the market for such technology was small and
image-based consumer products did not employ digital technology at that time for
various reasons, including the cost of such technology.

As part of its development of digital video technology, Ampex made advances in
digital image compression, and in the mid 1990’s introduced the first
professional videotape recorder to successfully use digital image compression.
These devices were part of a family of products marketed by Ampex under the DCT
trademark. The patents that the Debtors received as a result of designing these
products could have significant appeal to the manufacturers of digital video
imaging consumer products. Hence, such technology is now among the most
potentially valuable resources to the Licensing Segment.

In 2004 through 2006, Ampex continued to generate significant royalties from
digital video camcorders but the majority of their licensing revenue came from
digital still cameras. Ampex also generated royalties from DVD recorders. In
April 2006, the Ampex’s Rapid Image Retrieval patent (the “121 Patent”) used in
digital still cameras and camera-equipped cellular phones expired. All of the
digital still camera and camera-equipped cellular phone licensees have
discontinued royalty payments to the Debtors subsequent to the expiration of the
121 Patent.

 

  (2) Patents.

Ampex’s 121 Patent had been responsible for the majority of the license income
recently earned by the Company as a result of settlements of liability for past
infringement. The 121 Patent revenue was paid by manufacturers of digital still
cameras and, to a lesser extent, manufacturers of camera-equipped cellular
phones. Ampex owns other patents that relate to digital imaging, and continues
to receive royalties from several manufacturers of digital camcorders and one
manufacturer of DVD recorders.

 

- 14 -



--------------------------------------------------------------------------------

Ampex’s image data shuffling patents are used to reduce the amount of data
required to transmit or record an image. These patents expire at various dates
through 2013 and have been issued in the United States of America (the “U.S.”),
France, Great Britain, Germany and Taiwan. The Debtors believe that these
patents are necessary for the production of digital video camcorders because
they are included in applicable technical standards. Such patents also may be
used in DVD recorders and set top cable boxes that are equipped to record video
(“Cable Boxes”). The Company’s technology is useful in compressing either still
or motion video images and it is possible that these patents may be used or
useful in digital still cameras and possibly in camera-equipped cellular
telephones.

Ampex’s “feed forward quantization” patents are also useful in reducing the
amount of data required to transmit or record images, principally video images.
These patents expire at various dates through 2012, and have been issued in the
U.S., France, Great Britain, Germany and Taiwan. These patents are used in the
production of digital video camcorders complying with applicable technical
standards. Such patents may be used in DVD recorders, cable boxes and may be
used or useful now, or in the future, in digital still cameras and
camera-equipped cellular telephones that have the capability to record still and
motion video.

Ampex’s high-speed data decoding patents may be useful in any digital device
that displays video. The patents expire at various dates through 2014, and are
issued in the U.S., Austria, France, Great Britain and Germany, and an
application is pending in Japan. The Debtors continue to investigate the extent
to which these patents may be used in many consumer digital devices, but have
not yet reached a conclusion as to which products, if any, may currently
infringe these patents.

The major product categories from which Ampex receives royalty income at present
are digital video camcorders and DVD recorders.

 

  (c) Recorders Segment

The Recorders Segment includes the sale and service of data storage systems,
instrumentation recorders and professional video products, substantially all of
which are made by Data Systems.

 

  (1) Product Sales.

Data Systems’ products are comprised primarily of high performance
instrumentation products and, to a lesser extent, mass data storage products.
High performance instrumentation recorders reproduce data at higher speeds and
store larger volumes of data than in general purpose recording devices.
Instrumentation recorders capture digital data that is usually generated by a
sensor or other devices. Examples include satellite telemetry information and
flight test data. Data Systems’ mass data storage products consist of their
19-millimeter scanning recorders and robotic library systems and related tape
and after-market parts. Data Systems also continues to offer spare parts for the
repair of professional video recorders and other products that it previously
manufactured and marketed to the television production and post-production
industries. However, sales of spare parts of legacy television products
accounted for less than ten percent (10%) of total Recorders segment revenue in
2006.

 

- 15 -



--------------------------------------------------------------------------------

Data Acquisition/Instrumentation Products. Data Systems has been well
established for more than 50 years as a supplier of instrumentation recorders.
Data Systems has supplied these recorders primarily to governmental agencies for
use in airborne and ground-based data collection, satellite surveillance and
other defense-related applications, as well as to defense contractors and
aerospace and other industrial users primarily for test and measurement
purposes. Data Systems’ instrumentation recorders have been used on almost every
advanced commercial and U.S. military aircraft, as well as on foreign aircraft.

Data Systems’ principal data acquisition/instrumentation products currently are
the DDRs 400, DSRs 440 and DSRs 400B. These are disk- and solid state
memory-based recorders, which are plug-compatible replacements for Ampex
tape-based DCRsi instrumentation recorders for ease of data transfer, analysis
and archival storage. In 2006, the Debtors began shipment of the HRR 700 High
Definition Video Recorder. This recorder is a compact, solid state-based
recorder that provides up to 224 gigabytes (“GB”) of removable storage and
sustained data rates of up to 600 megabits per second (“Mb/s”). As the Debtors’
customers’ data storage requirements increase, solid state memory becomes cost
prohibitive. Accordingly, the Debtors are designing ruggedized disk-based
recorders that offer the economics of disk storage without sacrificing the
superior functionality of solid state. The Debtors’ WDS 2000 FC is a wide band,
compact disk array that has been ruggedized for airborne data acquisition and
storage and is capable of recording multiple data streams of uncompressed high
definition video with RAID 3 reliability in high vibration environments.

Data Systems continues to offer its tape-based digital instrumentation
recorders. Tapes from these recorders are fully interchangeable. These recorders
are rugged, highly reliable and compact recorders that permit uninterrupted data
capture from fractions of Mb/s up to 240 Mb/s over very long periods of time,
such as during test flights of new aircraft. These products are designed for
data interchange between locations and agencies.

These recorders are used extensively in airborne and naval intelligence
acquisition and for the collection of test data during the design and
qualification of aircraft. The Debtors’ data acquisition and instrumentation
recorders (including their DIS 19-millimeter tape drives) are sold primarily to
prime contractors who in turn sell to government agencies involved in data
collection, satellite surveillance and defense-related activities, as well as to
defense contractors and other industrial users for testing and measurement
purposes. Sales of instrumentation recorders are made through Data Systems’
internal domestic and international sales forces, as well as through independent
sales organizations in foreign markets. These products are used by U.S. and
foreign military and intelligence agencies (including those of China, Germany,
India, Japan, South America and the United Kingdom), as well as by manufacturers
of commercial airplanes, such as The Boeing Corporation (“Boeing”), and foreign
airframe manufacturers. Government programs, which utilize these products, have
lead times of several years before significant revenues are generated.
Significant portions of data acquisition and instrumentation recorder sales
reflect purchases by prime contractors to the federal government, which can be
subject to significant fluctuations in volume.

19-millimeter Products. Data Systems’ 19-millimeter tape-based products include
their DST and DIS tape drives and library systems and use core technology
developed by the Debtors for their digital video recorders when they were active
in the professional television

 

- 16 -



--------------------------------------------------------------------------------

market until 1992. Data Systems’ DST tape drives are used to store digital data
in formats such as SCSI and fibre channel that are typically utilized in the
computer industry. Data Systems’ DIS tape drives use specialized instrumentation
formats that are primarily used in intelligence gathering.

Data Systems currently distributes their 19-millimeter products (including DST
and DIS recorders) directly through their internal sales force, as well as
through independent value-added resellers. Data Systems manufactures their
19-millimeter products to customer order. Data Systems’ 19-millimeter mass
storage tape drives and library systems are optimized for applications that must
handle large amounts of data, such as those that process and store images,
digital video and streaming data. Government intelligence data gathering and
archival storage are Data Systems’ principal markets.

Other Products. Data Systems’ other products are primarily television
after-market products (including spare parts) relating to television products
that they manufactured in prior periods and continue to support.

 

  (2) Product Service.

The Debtors’ servicing business consists principally of maintenance contracts on
Data Systems’ products. As the installed base of tape-based instrumentation
recorders come out of service and are replaced with disk or solid state memory
based recorders, which do not require a significant amount of support, the
servicing business has declined over time. Total service revenue generated by
the Recorders Segment in the year ended December 31, 2006 was $8.3 million
compared to $8.9 million for the year ended December 31, 2005 and $8.7 million
for December 31, 2004. In addition, Data Systems has a small division that sells
spare parts needed to repair professional video recorders and other products
that it previously manufactured and marketed to companies involved in television
production and post-production.

 

  (d) Patents, Licenses and Trademarks.

As a result of ongoing research and development expenditures, the Debtors have
developed substantial proprietary technology, certain of which they have elected
to patent or to seek to patent. As of December 31, 2007, the Debtors held
approximately 370 patents and patent applications, including approximately 140
patents in the U.S. and approximately 230 corresponding patents in other
countries. Also, there are approximately 25 U.S. and foreign patent applications
pending. The majority of these patents and pending patents relate to the
Debtors’ recording technology. The Debtors continually review their patent
portfolio and allow non-strategic patents to lapse, thereby minimizing
substantial renewal fees.

It is not possible to predict the amount of royalty revenue that will be
received by the Debtors in the future. The Debtors’ royalty revenue stream has
historically fluctuated widely due to a number of factors that the Debtors
cannot predict, such as the extent of use of their patented technology by third
parties, the extent by which they must pursue litigation in order to enforce
their patents, and the ultimate success of their licensing and litigation
activities. The Debtors continue to explore additional ways, including possible
arrangements with independent patent research and evaluation companies and other
third parties, to monetize their intellectual property. There can be no
assurance that these expanded efforts will be successful.

 

- 17 -



--------------------------------------------------------------------------------

3.2 Facilities and Offices.

The Debtors’ headquarters are located in Redwood City, California. Product
design, engineering and manufacturing primarily occur at another Redwood City
facility and a second facility in Colorado Springs, Colorado. The office of the
Chief Financial Officer is maintained in New York, New York. Sales and services
are performed in Redwood City and Colorado Springs.

 

3.3 Employees and Pension Issues.

The Debtors employ a total of 99 people. None of the Debtors’ employees are
covered by a collective bargaining agreement.

Ampex is the sponsor of two defined benefit plans. The Ampex Corporation
Retirement Plan (the “Ampex Pension Plan”) and the Quantegy Media Retirement
Plan (the “Media Pension Plan,” and, together with the Ampex Pension Plan, the
“Pension Plans”). Ampex became the sponsor of the Media Pension Plan in 1994
when NH Holding Incorporated (“NHI”), Ampex’s former parent, commenced a case
under chapter 11 of the Bankruptcy Code. Obligations under these Pension Plans
underlie the Debtors’ most significant liability and, as set forth more fully
below, are the primary reason for the commencement of these cases. Effective as
of February 1, 1994, the Debtors amended the Pension Plans to suspend further
benefit service and compensation accruals in order to reduce payments that would
otherwise be required thereunder. As of December 31, 2007, the Media Pension
Plan and the Ampex Pension Plan were underfunded by $13.5 million and $44.2
million, respectively.

As of December 31, 2007, the fair value of the assets of the Pension Plans
determined under GAAP totaled $188,893,000. The accumulated benefit obligations
for the Pension Plans determined under GAAP amounted to $246,554,000 at
December 31, 2007. The Pension Plans’ actuaries have forecasted that substantial
pension contributions will be required through 2013 in order to fully fund
benefits payable to plan participants. The Debtors’ annual estimated
contributions for the Ampex Pension Plan and Media Pension Plan through 2013 are
as follows:

 

     Estimated Contributions      Ampex
Pension Plan    Media
Pension Plan      (in thousands)

2008

     11,883      3,808

2009

     5,736      1,788

2010

     7,386      2,288

2011

     6,366      1,855

2012

     7,337      2,314

2013

     1,695      509

Total

   $ 40,403    $ 12,562

 

- 18 -



--------------------------------------------------------------------------------

The following table reflects the total expected future benefit payments by
Pension Plans to plan participants through 2017:

 

     Ampex
Pension Plan    Media
Pension Plan      (in thousands)

2008

   15,022    3,990

2009

   15,019    3,998

2010

   15,019    3,961

2011

   15,068    3,947

2012

   15,130    3,998

2013-2017

   74,132    20,601

In 1994, in connection with the NHI chapter 11 reorganization, the Pension
Benefit Guaranty Corporation (the “PBGC”), Ampex, and certain other entities,
including Hillside and SHI, that the PBGC asserted were members of a “group
under common control” for purposes of the Employee Retirement Income Security
Act (“ERISA”) (which assertion Hillside contests), entered into a joint
settlement relating to the Pension Plans (the “PBGC Agreement”). Under the terms
of the PBGC Agreement, Ampex and Hillside are jointly and severally liable to
the PBGC to fund certain minimum funding contributions (the “Required
Contributions”) to the Pension Plans, but Ampex remained the sponsor of the
Pension Plans. Hillside does not agree with the preceding sentence. Hillside
asserts that, pursuant to the PBGC Agreement and the HSA Agreement (defined
below), Ampex retained primary responsibility to fund the Required Contributions
and that Hillside, pursuant to the PBGC Agreement, became responsible to provide
back-up funding for the Required Contributions.

Pursuant to a related settlement agreement dated as of December 1, 1994, between
Hillside, Ampex and certain entities affiliated with SHI (the “HSA Agreement”),
Ampex is required to “make all commercially reasonable efforts” to obtain the
funds necessary to make the Required Contributions from sources other than
Hillside. Each time Hillside is required to make all or any portion of the
Required Contributions, pursuant to the HSA Agreement, Ampex is required to
issue a note to Hillside (the “Hillside Notes”) in the amount of such
contribution. The Hillside Notes are secured by the inventory of Data Systems,
including all goods owned or hereafter acquired by Data Systems which are held
for sale or lease, raw materials, work in process, or materials used or consumed
in the business of Data Systems, and all accessions

 

- 19 -



--------------------------------------------------------------------------------

thereto and products thereof (the “Data Systems’ Inventory”), and all cash and
non-cash proceeds and products of any and all of Data Systems’ Inventory,
including, without limitation, all current or hereafter acquired proceeds,
whether such proceeds constitute Data Systems’ Inventory, accounts, accounts
receivable, general intangibles, instruments, securities, credits, documents,
letters of credit, chattel paper, documents of title, warehouse receipts,
leases, deposit accounts, money, control rights, supporting obligations or
goods, but not including certain excluded property (collectively, the “Hillside
Collateral”).

 

3.4 Prepetition Indebtedness and Capital Structure.

As of March 30, 2008, the Debtors had approximately $[59.6] million of
outstanding notes issued by the Debtors. Approximately $6.9 million of such
amount represents amounts due under an indenture dated as of February 28, 2002
(as amended the “Indenture”), between Ampex, as Issuer, and U.S. Bank, National
Association, as successor trustee to State Street Bank and Trust Company, as
initial trustee (the “Indenture Trustee”). Pursuant to the Indenture, Ampex
issued those certain 12% Senior Secured Notes due 2008 (the “Senior Secured
Notes”), which are secured by liens on Ampex’s future royalty receipts.

Approximately $52.7 million of the Debtors’ outstanding indebtedness is
represented by the Hillside Notes that have been issued in connection with
Hillside’s satisfaction of Required Contribution obligations under the Pension
Plans.

The remainder of the Debtors’ outstanding indebtedness relates to its various
liabilities in connection with its Pension Plans, certain environmental
liabilities, and Other Unsecured Claims.

Ampex is a publicly held corporation. Ampex’s authorized capital stock consists
of Class A Common Stock (“Class A Stock”), Class C Common Stock (“Class C
Stock”, and collectively with Class A Stock, the “Existing Common Stock”), and
preferred stock (the “Preferred Stock”). Currently, there is no outstanding
Class C Stock or Preferred Stock. Moreover, even if these securities had been
issued, shares of Class C Stock and Preferred Stock are generally non-voting
except in circumstances specified in Ampex’s charter documents or as otherwise
required by applicable corporate law. Accordingly, holders of Class A Stock are
the only stockholders with voting rights. The Class A Stock has been listed on
the NASDAQ Capital Market (formerly the NASDAQ SmallCap Market) since
September 1, 2006, under the symbol “AMPX.” From June 24, 2005 to August 31,
2006, the Class A Stock was listed on the NASDAQ Global Market (formerly the
NASDAQ National Market). From November 21, 2003 to June 23, 2005, the Class A
Stock was listed for quotation on the OTC Bulletin Board under the symbol
“AEXCA.” As of March 25, 2008, there were 393 holders of record of the Class A
Stock. As of December 31, 2007, certain of the Debtors’ executive officers,
directors and their affiliates beneficially owned or controlled, in the
aggregate, approximately [2.3]% of the outstanding Existing Common Stock.

 

- 20 -



--------------------------------------------------------------------------------

ARTICLE IV.

EVENTS LEADING TO CHAPTER 11 FILING

As noted above, the Debtors operate two business segments—Licensing and
Recorders. The Licensing Segment, although presently a stable source of
predictable revenue, may not experience growth. Absent new developments, this
segment will cease to be profitable once the patents on which current revenue is
based expire over the next four to seven years. The Recorders Segment, a
business reliant on developing high performance data instrumentation recorders
and mass storage systems, generated $5.7 million of EBIDTA in 2007. Data Systems
is pursuing new product initiatives and hopes to broaden its customer base to
multiple branches of the U.S. military and other defense markets which will
require additional investments in research and engineering as well as sales and
marketing during 2008. Accordingly, EBITDA in 2008 is forecasted to be at lower
levels than amounts realized in recent years. These investments are intended to
position Data Systems for profitable growth in 2009 and beyond. Unfortunately,
given the Company’s debt structure, most notably its legacy liabilities, the
Company is unable to sustain its current leverage through its operations and
needs to restructure its obligations.

 

4.1 The Debtors’ Financial Position.

[Projected cash flows of the Debtors’ businesses for the years 2008 through
2012, as presently configured, are attached as [Exhibit [5]]. The cash flow
projections indicate that Ampex will have a cash shortfall at the end of 2008 of
$5.6 million.] The amount of cash on hand will be insufficient to operate the
business as a going concern. In an effort to find additional liquidity for
operations from the Company’s assets, the Company continued to pursue the
monetization of its unlicensed intellectual property. Over the past year, the
Debtors have worked with M-CAM, Inc., Commercial Strategies, LLC and ThinkFire
Services USA, Ltd., third party consultants with extensive experience in
valuing, monetizing and otherwise exploiting unlicensed intellectual property.
However, the Debtors have received no third-party offers that would provide
value for the unlicensed intellectual property. The Company did not have the
time or the liquidity to continue to further pursue these options outside of a
restructuring.

Further, the projections assume that Hillside continues to advance funds for or
directly pay scheduled Required Contributions in 2008 and beyond. Beginning in
early 2008, and thereafter, the levels of principal and interest on the Hillside
Notes that the Debtors would have to satisfy substantially exceed the amount of
cash flow that their businesses, as presently configured, are projected to
generate. The Debtors currently project cash flow shortfalls of approximately
$17 million in 2010, $41 million in 2011, and $65 million in 2012, respectively.
The Debtors have pursued opportunities to reduce their costs, restructure their
existing indebtedness, raise additional capital and generate additional revenues
in order to eliminate or defer these projected cash flow shortfalls. However,
these efforts have not been adequate to enable their businesses to continue to
operate without seeking protection under the Bankruptcy Code.

At March 30, 2008, Ampex had $59.6 million of outstanding indebtedness. The
scheduled debt maturities over the next five (5) years are as follows (in
thousands):

 

2008

   $ 11,141

2009

   $ 1,050

2010

   $ 9,850

2011

   $ 23,506

2012

   $ 8,418

TOTAL

   $ 53,964

 

- 21 -



--------------------------------------------------------------------------------

The above debt maturities include $[6.9] million of Senior Secured Notes at
March 30, 2008, that are due on August 15, 2008, and which will continue to
accrue interest at 12% per annum. The balance of the outstanding debt is
comprised of debt payable to Hillside, as more fully discussed below.

In addition, the Debtors have estimated contributions under the Pension Plans
that total $52.9 million through 2013 (in thousands):

 

2008

   $ 15,691.00

2009

   $ 7,524.00

2010

   $ 9,674.00

2011

   $ 8,221.00

2012

   $ 9,651.00

2013

   $ 2,204.00

TOTAL

   $ 52,965.00

As noted above, pursuant to the PBGC Agreement, Hillside is obligated to advance
the Required Contributions for the Pension Plans in the event that the Debtors
are unable to make the Required Contributions necessary to satisfy the minimum
funding standard of ERISA. Failure by Hillside to advance funds as may be
required may entitle the PBGC to terminate the Pension Plans and seek recovery
of termination benefits from Hillside and the Debtors.

When Hillside makes all or any portion of a Required Contribution to the Pension
Plans under the PBGC Agreement, pursuant to the HSA Agreement, the Debtors issue
additional Hillside Notes. Under the terms of the Hillside Notes, $150,000 of
principal is due on the first anniversary of each of the notes with the
remaining principal due on the fourth anniversary of the notes. As of March 30,
2008, the outstanding obligations under the Hillside Notes, including interest,
totaled approximately $[52.7].

The Debtors presented a debt restructuring plan to Hillside in April 2007. The
goal of the plan was to obtain additional liquidity without raising additional
third-party debt so that the Debtors might pursue additional “non-litigation”
patent monetization strategies and their

 

- 22 -



--------------------------------------------------------------------------------

plans to grow Data Systems. Hillside issued a counter-proposal which the Company
rejected on the basis that it did not maximize the value of the Company for all
relevant stakeholders. Over the last several months, the Debtors have engaged in
discussions with Hillside regarding a possible restructuring of their
indebtedness. These discussions have focused on a myriad of different
restructuring possibilities.

Also during this period, the Debtors contacted a number of financial
institutions and other interested parties, including holders of the Existing
Common Stock to solicit their interest in raising a minimum of $15 million of
additional capital through a rights offering. Unfortunately, this and other
efforts proved unsuccessful. This issue was further compounded by the threat of
acceleration of long term indebtedness, the cost of Required Contributions, and
recent tightening in the credit markets.

 

4.2 Events Leading Up to the Formulation of the Plan.

On July 13, 2007, the Debtors received notice from Hillside alleging that the
Debtors had breached the HSA Agreement by failing to use commercially reasonable
means to make the Required Contribution or any portion thereof. Such notice
further alleged that, if the breach was not cured within ten days, it would
constitute an event of default under the HSA Agreement, which would entitle
Hillside to declare all of the Hillside Notes immediately due and payable
(approximately $45 million) as of that time. The Debtors believed and continue
to believe that they did not breach the HSA Agreement and that Hillside had no
valid basis to declare a default under the HSA Agreement, which Hillside
continues to dispute. Nonetheless, any acceleration of the Hillside Notes,
unless waived or rescinded, would have resulted in the occurrence of an event of
default under certain of the Debtors’ other obligations, including approximately
$[6.9] million of Senior Secured Notes, which would have entitled the holders of
such Senior Secured Notes to accelerate the maturity of those obligations.

On September 12, 2007, the Debtors disclosed that they had entered into a
Standstill Agreement with Hillside, whereby Hillside agreed not to accelerate
the maturity of the Hillside Notes or commence legal actions against the Debtors
for sixty (60) days while the parties worked to complete documentation of a
restructuring of the Hillside Notes, clarify how future pension contributions
would be funded and permit the Debtors to raise additional equity financing to
pursue its patent monetization program (as the same was amended and or modified
from time to time, the “Standstill Agreement”). From September 12, 2007 through
January 14, 2008 (the “Standstill Period”), the Debtors operated under the
Standstill Agreement, and during that time, attempted to restructure the
Hillside Notes. Prior to the expiration of the Standstill Agreement, which was
due to expire on its own terms on January 15, 2008, Hillside terminated the
Standstill Agreement and demanded immediate payment of approximately $1.3
million of outstanding principal due on the Hillside Notes, and demanded payment
of approximately $1.4 million of accrued interest due on the Hillside Notes
within ten (10) days. At that time, Hillside further reasserted its allegation
that the Debtors had breached the HSA Agreement. Hillside stated in its notice
to the Debtors that if they failed to make the principal and interest payments
then due on the Hillside Notes and cure the alleged breach within the specified
periods, it would constitute an event of default under the HSA Agreement, which
would entitle Hillside to accelerate repayment of the outstanding Hillside
Notes. Based upon the Company’s cash position, the Company determined that it
was not financially prudent to repay the $2.7 million demanded by and due to
Hillside but would continue its efforts to negotiate a restructuring plan for
the Hillside debt.

 

- 23 -



--------------------------------------------------------------------------------

During and after the Standstill Period, the Debtors and Hillside engaged in
negotiations over the terms of a consensual restructuring. Several different
proposals were presented and considered by the Debtors’ management (the
“Management”) and Ampex’s board of directors (the “Board”). The Debtors also
analyzed several other possibilities for reorganizing its capital structure. On
January 29, 2008, Hillside delivered a revised restructuring proposal (as the
same was amended or modified from time to time, the “Hillside Term Sheet”). The
Board and Management reviewed the Hillside Term Sheet and determined that it
presented the best option for a consensual restructuring of the Hillside Notes
and the best opportunity to maximize value for the Debtors’ stakeholders and
perhaps the only opportunity to realize the value of Ampex’s unlicensed Patents.
The Plan is based substantially on the Hillside Term Sheet, as amended during
the course of the Debtors’ and Hillside’s negotiations. A summary of the terms
of the Plan is contained in Article [VI] of this Disclosure Statement, and the
Plan is attached hereto as Exhibit 1.

Following extensive negotiations with Hillside and certain holders of the Senior
Secured Notes (each, a “Consenting Senior Secured Noteholder”), representing 65%
in amount of the outstanding Senior Secured Notes, on March 31, 2008, the
Debtors announced that they had entered into a plan support agreement, dated
March 30, 2008 (the “Plan Support Agreement”), with the Consenting Senior
Secured Noteholders and Hillside. (A copy of the Plan Support Agreement (filed
as Docket No. __) is attached hereto as Exhibit 2). Pursuant to the terms of the
Plan Support Agreement, Hillside and the Consenting Senior Secured Noteholders
agreed to support the Plan upon the satisfaction of certain conditions.
Moreover, the Debtors believe that the Plan provides for appropriate treatment
of all Classes of Claims and Interests, taking into account the valuation of the
Company and the differing natures and priorities of the Claims and Interests.

ARTICLE V.

REASONS FOR THE SOLICITATION; RECOMMENDATION

Chapter 11 of the Bankruptcy Code provides that unless the terms of section
1129(b) of the Bankruptcy Code are satisfied, for the Bankruptcy Court to
confirm the Plan as a consensual plan, the holders of impaired Claims against
the Debtors in each Class of impaired Claims must accept the Plan by the
requisite majorities set forth in the Bankruptcy Code. An impaired Class of
Claims shall have accepted the Plan if (a) the holders of at least two-thirds in
amount of the Claims in such Class actually voting on the Plan have voted to
accept it, and (b) more than one-half in number of the holders in such Class
actually voting on the Plan have voted to accept it (such votes, the “Requisite
Acceptances”).

In light of the significant benefits to be attained by the Debtors and the
Debtors’ creditors pursuant to consummation of the transactions contemplated by
the Plan, the Debtors’ recommend that all holders of Claims in those Classes
entitled to vote to accept the Plan. The officers and directors of each of the
Debtors (collectively, the “Company Boards”) have reached this decision after
considering available alternatives to the Plan and their likely effect on

 

- 24 -



--------------------------------------------------------------------------------

the Debtors businesses operations, creditors, and shareholders. These
alternatives include liquidation of the Debtors under chapter 7 or 11 of the
Bankruptcy Code or an alternative reorganization under chapter 11 of the
Bankruptcy Code. The Debtors’ determined, after consulting with their legal and
financial advisors, that the Plan, if consummated will maximize the value of
these estates for stakeholders, as a result of the compromises and settlements
embodied therein, than would any other out of court refinancing scenario
reasonably available, any other chapter 11 reorganization strategy or a
liquidation under chapter 7 or 11. For all of these reasons, the Debtors’
officers and directors support the Plan and urge the holders of Claims entitled
to vote on the Plan to accept and support it.

ARTICLE VI.

THE PLAN

 

6.1 Overview of Chapter 11.

Chapter 11 is the principal business reorganization chapter of the Bankruptcy
Code. Under chapter 11, a debtor is authorized to reorganize its business for
the benefit of itself, its creditors and its equity interest holders. In
addition to permitting the rehabilitation of a debtor, another goal of chapter
11 is to promote equality of treatment for similarly situated creditors and
similarly situated equity interest holders with respect to the distribution of a
debtor’s assets.

The commencement of a chapter 11 case creates an estate that is comprised of all
of the legal and equitable interests of the debtor as of the petition date. The
Bankruptcy Code provides that the debtor may continue to operate its business
and remain in possession of its property as a “debtor in possession.”

The consummation of a plan of reorganization is the principal objective of a
chapter 11 reorganization case. A plan of reorganization sets forth the means
for satisfying claims against and interests in a debtor. Confirmation of a plan
of reorganization by the bankruptcy court makes the plan binding upon the
debtor, any issuer of securities under the plan, any Person acquiring property
under the plan and any creditor or equity interest holder of a debtor. Subject
to certain limited exceptions, the order approving confirmation of a plan
discharges a debtor from any debt that arose prior to the date of confirmation
of the plan and substitutes therefor the obligations specified under the
confirmed plan.

In general, a chapter 11 plan of reorganization (a) divides claims and equity
interests into separate classes, (b) specifies the property, if any, that each
class is to receive under the plan, and (c) contains other provisions necessary
to the reorganization of the debtor and required or permitted by the Bankruptcy
Code.

Pursuant to section 1125 of the Bankruptcy Code, acceptance or rejection of a
plan may not be solicited after the commencement of the Reorganization Cases
until such time as the court has approved the Disclosure Statement as containing
adequate information. Pursuant to section 1125(a) of the Bankruptcy Code,
“adequate information” is information of a kind, and in sufficient detail, to
enable a hypothetical reasonable investor to make an informed judgment

 

- 25 -



--------------------------------------------------------------------------------

regarding the plan. To satisfy applicable disclosure requirements, the Debtors
are submitting this Disclosure Statement to holders of Claims that are impaired
and not deemed to have rejected the Plan.

 

6.2 Settlement of Certain Inter-Creditor Issues.

The treatment of Claims against and Interests in the Debtors under the Plan
represents, among other things, the settlement and compromise of certain
inter-creditor disputes.

 

6.3 Substantive Consolidation of Debtors for Purposes of Voting, Confirmation
and Distribution.

The Plan provides for substantive consolidation of the Debtors’ Estates, but
solely for purposes of voting, confirmation, and making distributions to the
holders of Allowed Claims and Allowed Interests under the Plan. On the Effective
Date: (a) all guarantees of any Debtor of the payment, performance or collection
of another Debtor with respect to Claims against such Debtor shall be deemed
eliminated and cancelled; (b) any obligation of any Debtor and all guarantees by
a Debtor with respect to Claims thereof executed by one or more of the other
Debtors shall be treated as a single obligation; (c) each Claim against any
Debtor shall be deemed to be against the consolidated Debtors and shall be
deemed a single Claim against, and a single obligation of, the consolidated
Debtors; and (d) all Intercompany Claims shall be deemed eliminated as a result
of the substantive consolidation of the Debtors, and therefore holders thereof
shall not be entitled to vote on the Plan, or receive any Plan Distribution or
other allocations of value. On the Effective Date, and in accordance with the
terms of the Plan and the consolidation of the assets and liabilities of the
Debtors, all Claims based upon guarantees of collection, payment, or performance
made by a Debtor as to the obligation of another Debtor shall be released and of
no further force and effect. Except as set forth in Section [2.2] of the Plan,
such substantive consolidation shall not (other than for purposes related to the
Plan) (a) affect the legal and corporate structure of the Reorganized Debtors,
or (b) affect any obligations under any leases or contracts assumed in the Plan
or otherwise after the Commencement Date.

 

6.4 Claims Between Debtors and Non-Debtor Affiliates.

Any Claim against a Debtor held by its non-Debtor affiliate, and any Claim held
by a Debtor against its non-Debtor affiliate, including not less than $1,525,000
owed in the aggregate by Ampex Great Britain Limited and Amex Japan Limited to
Data Systems, shall survive unimpaired and unaffected by entry of the
Confirmation Order and Effective Date, irrespective of whether such Claim is
owed for a transaction or event occurring before or after the Commencement Date.

 

6.5 Limitations of Distributions to Equity Interests.

No Plan Distributions shall be made on account of any Interests in any Debtor
regardless of whether such Interests are held by a Person which is not a Debtor;
provided, however, that any Debtor that owns Interests in another Debtor shall
retain such Interests. As part of the settlement and compromises set forth
herein, holders of Allowed Existing Common Stock Interests that do not object to
confirmation of the Plan will receive Distribution Rights, as set forth in
Section [5.8] of the Plan.

 

- 26 -



--------------------------------------------------------------------------------

If the Plan is Confirmed, pursuant to Section [5.8] of the Plan, a portion of
the recovery of the holders of Class 4 Claims will be reallocated to the holders
of Existing Common Stock Interests who do not object to Confirmation of the
Plan.

 

6.6 The Pension Plans.

The Pension Plans will not be terminated pursuant to the Plan. In an effort to
manage the Debtors’ postpetition minimum funding obligations to the Pension
Plans, Hillside will make all Required Contributions to the Pension Plans prior
to the Effective Date in accordance with the Amended HSA Agreement (as defined
below). On and after the Effective Date, the Reorganized Debtors shall remain
primarily liable for the Required Contributions and will remain the sponsor of
the Pension Plans. There will be no change, modification or termination of the
PBGC Agreement or the joint and several liability of the parties thereto.
Although Hillside will remain a fiduciary with respect to the investment of all
of the assets of the Pension Plans, Hillside is not and shall not be a fiduciary
with respect to the Existing Common Stock held by the Pension Plans. Instead,
the United States Trust Company is and will remain a fiduciary with respect to
such interests.

On or prior to the Effective Date, the HSA Agreement shall be amended to, among
other things, provide greater clarity with respect to the Reorganized Debtors’
obligations to fund the Required Contributions (the “Amended HSA Agreement”),
the terms of which will be no less favorable to the Reorganized Debtors than
those that are set forth on Exhibit [    ] to the Plan annexed hereto. In
addition, the Amended HSA Agreement shall provide that Hillside shall be deemed
to have provided a Tranche D Loan upon the payment of a postpetition or
post-Effective Date Required Contribution made to the Pension Plans in the
principal amount of each such Required Contribution, provided, however, that
once the outstanding Loans (as defined herein) under the Credit Agreement total
$25 million, Hillside shall receive New Preferred Stock in lieu of a deemed
Tranche D Loan in exchange for a postpetition or post-Effective Date Required
Contribution made to the Pension Plans. The terms of the New Preferred Stock are
summarized in Section [6.8(c)] herein.

 

6.7 Overview of the Plan.

THE FOLLOWING IS A SUMMARY OF SOME OF THE SIGNIFICANT ELEMENTS OF THE PLAN. THIS
DISCLOSURE STATEMENT IS QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE MORE
DETAILED INFORMATION SET FORTH IN THE PLAN AND THE EXHIBITS AND SCHEDULES
THERETO.

The Plan classifies Claims and Interests separately in accordance with the
Bankruptcy Code and provides different treatment for different Classes of Claims
and Interests. Claims and Interests shall be included in a particular Class only
to the extent such Claims or Interests qualify for inclusion within such Class.
The Plan separates the various Claims (other than those that do not need to be
classified) into [seven] [(7)] separate Classes and separates the Interests into
a separate Class. These Classes take into account the differing nature and
priority of Claims against, and Interests in, the Debtors. Unless otherwise
indicated, the characteristics and amounts of the Claims or Interests in the
following Classes are based on the books and records of the Debtors.

 

- 27 -



--------------------------------------------------------------------------------

This section summarizes the treatment of each of the Classes of Claims and
Interests under the Plan, describes the capital structure of the Reorganized
Debtors, and describes other provisions of the Plan. Only holders of Allowed
Claims — Claims that are not in dispute, contingent, or unliquidated in amount
and are not subject to objection or estimation—are entitled to receive
distributions under the Plan. For a more detailed description of the definition
of “Allowed,” see [Article I] of the Plan. Until a Disputed Claim or Interest
becomes Allowed, no distribution of Cash, securities and/or other instruments or
property otherwise available to the holder of such Claim or Interest will be
made.

The Plan is intended to enable the Debtors to continue present operations
without the likelihood of a subsequent liquidation or the need for further
financial reorganization. The Debtors believe that they will be able to perform
their obligations under the Plan and meet their expenses after the Effective
Date without further financial reorganization. Also, the Debtors believe that
the Plan permits fair and equitable recoveries, while expediting the
reorganization of the Debtors.

The Confirmation Date will be the date that the Confirmation Order is entered by
the Clerk of the Bankruptcy Court. The Effective Date will be the first Business
Day on or after the Confirmation Date on which all of the conditions to the
Effective Date specified in Section [11.2] of the Plan have been satisfied or
waived and the parties have consummated the transactions contemplated by the
Plan.

The Debtors anticipate that the Effective Date will occur during the second
quarter of 2008. Resolution of any challenges to the Plan may take time and,
therefore, the actual Effective Date cannot be predicted with certainty.

Other than as specifically provided in the Plan, the treatment under the Plan of
each Claim and Interest will be in full satisfaction, settlement, release and
discharge of all Claims or Interests. The Reorganized Debtors will make all
payments and other distributions to be made under the Plan unless otherwise
specified.

All Claims and Interests, except Administrative Expense Claims, Fee Claims and
Priority Tax Claims, are placed in the Classes set forth in Article [IV] of the
Plan. In accordance with section 1123(a)(1) of the Bankruptcy Code,
Administrative Expense Claims, Fee Claims, and Priority Tax Claims of the
Debtors have not been classified, and the holders thereof are not entitled to
vote on the Plan. A Claim or Interest is placed in a particular Class only to
the extent that the Claim or Interest falls within the description of that Class
and is classified in other Classes to the extent that any portion of the Claim
or Interest falls within the description of such other Classes.

 

  (a) Unclassified Claims.

 

  (1) Administrative Expense Claims.

Time for Filing Administrative Expense Claims: The holder of an Administrative
Expense Claim, other than the holder of:

 

  a. A Fee Claim;

 

- 28 -



--------------------------------------------------------------------------------

  b. an Administrative Expense Claim that has been Allowed on or before the
Effective Date;

 

  c. an Administrative Expense Claim for an expense or liability incurred and
payable in the ordinary course of business by a Debtor on or after the Effective
Date;

 

  d. an Administrative Expense Claim on account of fees and expenses incurred on
or after the Commencement Date by ordinary course professionals retained by the
Debtors pursuant to an order of the Bankruptcy Court;

 

  e. Claims for indemnification, contribution, or advancement of expenses
pursuant to (A) any Debtor’s certificate of incorporation, by-laws, or similar
organizational document or (B) any indemnification or contribution agreement
approved by the Bankruptcy Court;

 

  f. an Administrative Expense Claim arising, in the ordinary course of
business, out of the employment by one or more Debtors of an individual from and
after the Commencement Date of a type (or pursuant to an employee benefit plan
or program) approved by the Bankruptcy Court; or

 

  g. an Administrative Expense Claim for fees of the United States Trustee
arising under 28 U.S.C. § 1930,

must file with the Bankruptcy Court and serve on the Debtors, the Creditors’
Committee (if any) and the Office of the United States Trustee, proof of such
Administrative Expense Claim within thirty (30) days after the Effective Date
(the “Administrative Bar Date”). Such proof of Administrative Expense Claim must
include at a minimum (i) the name of each Debtor that is purported to be liable
for the Administrative Expense Claim, (ii) the name of the holder of the
Administrative Expense Claim, (iii) the amount of the Administrative Expense
Claim, (iv) the basis of the Administrative Expense Claim, and (v) supporting
documentation for the Administrative Expense Claim. FAILURE TO FILE AND SERVE
SUCH PROOF OF ADMINISTRATIVE EXPENSE CLAIM TIMELY AND PROPERLY SHALL RESULT IN
THE ADMINISTRATIVE EXPENSE CLAIM BEING FOREVER BARRED AND DISCHARGED.

Treatment of Administrative Expense Claims: Except to the extent that a holder
of an Allowed Administrative Expense Claim agrees to a different treatment, on,
or as soon thereafter as is reasonably practicable, the later of the Effective
Date and the first Business Day after the date that is thirty (30) calendar days
after the date an Administrative Expense Claim becomes an Allowed Claim, the
holder of such Allowed Administrative Expense Claim shall receive Cash in an
amount equal to such Allowed Claim; provided, however, that Allowed
Administrative Expense Claims representing liabilities incurred in the ordinary
course of business by the Debtors, as debtors in possession, shall be paid by
the Debtors in the ordinary

 

- 29 -



--------------------------------------------------------------------------------

course of business, with the consent of the Consenting Holders, consistent with
past practice and in accordance with the terms and subject to the conditions of
any orders or agreements governing, instruments evidencing, or other documents
relating to, such transactions.

 

  (2) Fee Claims.

Time for Filing Fee Claims: All Professional Persons seeking allowance by the
Bankruptcy Court of a Fee Claim shall file their respective final applications
for allowance of compensation for services rendered and reimbursement of
expenses incurred no later than [forty-five (45)] days after the Effective Date.
FAILURE TO FILE AND SERVE SUCH FEE APPLICATION TIMELY AND PROPERLY SHALL RESULT
IN THE FEE CLAIM BEING FOREVER BARRED AND DISCHARGED.

Objections to Fee Claims, if any, must be filed and served pursuant to the
procedures set forth in the Confirmation Order no later than [sixty-five
(65) days] after the Effective Date or such other date as established by the
Bankruptcy Court.

Treatment of Fee Claims: A Fee Claim in respect of which a final fee application
has been properly filed and served pursuant to Section [3.2(a)] of the Plan
shall be payable to the extent approved by order of the Bankruptcy Court. On the
Effective Date, to the extent known, the Debtors shall reserve and hold in a
segregated account Cash in an amount equal to all accrued but unpaid Fee Claims
as of the Effective Date, which Cash shall be disbursed solely to the holders of
Allowed Fee Claims with the remainder to be reserved until all Allowed Fee
Claims have been paid in full or disallowed by Final Order. The provisions of
Section [3.2] shall not apply to Fee Claims of the Indenture Trustee, which
instead are governed by Section [7.7] of the Plan.

 

  (3) Priority Tax Claims.

Except to the extent that a holder of an Allowed Priority Tax Claim agrees to
less favorable treatment, each holder of an Allowed Priority Tax Claim shall
receive, in the Debtors’ discretion and with the consent of the Consenting
Holders, either (a) on, or as soon thereafter as is reasonably practicable, the
later of the Effective Date and the first Business Day after the date that is
thirty (30) calendar days after the date a Priority Tax Claim becomes an Allowed
Claim, Cash in an amount equal to such Claim, or (b) deferred Cash payments
following the Effective Date, over a period ending not later than five (5) years
after the Commencement Date, in an aggregate amount equal to the Allowed amount
of such Priority Tax Claim; provided, however, that all Allowed Priority Tax
Claims that are not due and payable on or before the Effective Date shall be
paid in the ordinary course of business as such obligations become due.

 

  (b) Classification of Claims and Interests.

 

  (1) Priority Non-Tax Claims (Class 1).

Treatment: The legal, equitable and contractual rights of the holders of Class 1
Claims are unaltered by the Plan. Except to the extent that a holder of an
Allowed Priority Non-Tax Claim agrees to less favorable treatment, on, or as
soon thereafter as is reasonably practicable, the later of the Effective Date
and the first Business Day after the date that is thirty

 

- 30 -



--------------------------------------------------------------------------------

(30) calendar days after the date a Priority Non-Tax Claim becomes an Allowed
Claim, the holder of such Allowed Priority Non-Tax Claim shall receive Cash in
an amount equal to such Claim.

Voting: In accordance with section 1126(f) of the Bankruptcy Code, the holders
of Allowed Priority Non-Tax Claims are conclusively presumed to accept the Plan
and the votes of such holders will not be solicited with respect to such Allowed
Priority Non-Tax Claims.

 

  (2) Senior Secured Note Claims (Class 2).

Allowance: On the Effective Date, the Senior Secured Note Claims shall be deemed
Allowed Claims in the aggregate amount of [$6,900,000], for the purposes of the
Plan and these Reorganization Cases.

Treatment: On the Effective Date, except to the extent that a holder of a Senior
Secured Note Claim agrees to a different treatment the holder of such Senior
Secured Note Claim shall be entitled to receive, in full and final satisfaction
of such Senior Secured Note Claim, its Pro Rata Share of (a) Cash in an
aggregate amount of $[                    ] equal to 50% of the Allowed Senior
Secured Note Claims, plus (b) Amended Senior Secured Notes, issued pursuant to
the Amended Senior Secured Note Indenture substantially in the form annexed to
the Plan as Exhibit [C], in aggregate principal amount of
$                                        ] equal to 50% of the Allowed Senior
Secured Note Claims.

Voting: The Senior Secured Note Claims are impaired Claims, and holders of such
Claims are entitled to vote to accept or reject the Plan. The vote of the
holders of the Senior Secured Note Claims will be solicited with respect to the
Senior Secured Note Claims.

 

  (3) Other Secured Claims (Class 3).

Treatment: The legal, equitable and contractual rights of the holders of Class 3
Claims are unaltered by the Plan. Except to the extent that a holder of an
Allowed Other Secured Claim agrees to a different treatment, on, or as soon
thereafter as is reasonably practicable, the later of the Effective Date and the
first Business Day after the date that is thirty (30) calendar days after the
date an Other Secured Claim becomes an Allowed Claim, the holder of such Allowed
Other Secured Claim shall receive, at the election of the Debtors: (a) Cash in
an amount equal to such Claim; or (b) such other treatment such that it will not
be impaired pursuant to section 1124 of the Bankruptcy Code; provided, however,
that Class 3 Claims incurred by a Debtor in the ordinary course of business may
be paid in the ordinary course of business in accordance with the terms and
conditions of any agreements relating thereto in the discretion of the
applicable Debtor or Reorganized Debtor, and with the consent of the Consenting
Holders, without further notice to or order of the Bankruptcy Court. Each holder
of an Allowed Other Secured Claim shall retain the Liens securing its Allowed
Other Secured Claim as of the Effective Date until full and final payment of
such Allowed Other Secured Claim is made as provided in the Plan. On the full
payment or other satisfaction of such obligations, the Liens securing such
Allowed Other Secured Claim shall be deemed released, terminated and
extinguished, in each case without further notice to or order of the Bankruptcy
Court, act or action under applicable law, regulation, order or rule or the
vote, consent, authorization or approval of any Person.

 

- 31 -



--------------------------------------------------------------------------------

Voting: In accordance with section 1126(f) of the Bankruptcy Code, the holders
of Allowed Other Secured Claims are conclusively presumed to accept the Plan and
the votes of such holders will not be solicited with respect to such Allowed
Other Secured Claims.

 

  (4) Hillside Secured Claims (Class 4).

Allowance: On the Effective Date, the Hillside Secured Claim shall be deemed an
Allowed Claim in the amount of $11,000,000.00, for the purposes of the Plan and
these Reorganization Cases.

Treatment: On the Effective Date, in full and final satisfaction of the Hillside
Secured Claim, the Reorganized Debtors shall incur the Tranche A Loan
Obligations in the aggregate original principal amount of $10,500,000.00.

Voting: The Hillside Secured Claim is an impaired Claim, and Hillside is
entitled to vote to accept or reject the Plan and the vote of Hillside will be
solicited with respect to the Hillside Secured Claim.

 

  (5) Other Unsecured Claims (Class 5).

Allowance: On the Effective Date, the Hillside Unsecured Deficiency Claim shall
be deemed an Allowed Claim in the amount of $[                    ], for the
purposes of the Plan and these Reorganization Cases.

Treatment: Except to the extent that a holder of an Allowed Other Unsecured
Claim agrees to a different treatment, on, or as soon thereafter as is
reasonably practicable, the later of the Effective Date and the first Business
Day after the date that is 30 calendar days after the date an Other Unsecured
Claim becomes an Allowed Claim, the holder of such Allowed Other Unsecured Claim
shall be entitled to receive, in full and final satisfaction of such Other
Unsecured Claim, its Pro Rata Share of the Unsecured Claim Distribution;
provided, however, that a Plan Distribution on behalf of an Allowed Other
Unsecured Claim whose holder has duly executed and delivered the New
Stockholders Agreement, shall be made on the Effective Date. The Hillside
Unsecured Deficiency Claim shall be Allowed in the amount of $[            ] for
the purposes of the Plan and these Unsecured Reorganization Cases.

Voting: The Other Unsecured Claims are impaired Claims, and the holders of
Allowed Other Unsecured Claims are entitled to vote to accept or reject the
Plan. The votes of holders of Class 5 Claims will be solicited with respect to
such Allowed Other Unsecured Claims.

 

  (6) Trade Unsecured Claims (Class 6).

Trade Unsecured Claims have been separately classified from Other Unsecured
Claims. The Debtors believe that such classification and treatment of the
Allowed Trade Unsecured Claims is necessary to the consummation of any plan of
reorganization by the

 

- 32 -



--------------------------------------------------------------------------------

Debtors in light of the Debtors’ need to continue its relationships with holders
of Allowed Trade Unsecured Claims postpetition. The treatment, described below,
of the Allowed Trade Unsecured Claims is consistent with the holders’ of Allowed
Trade Unsecured Claims’ prepetition risk in its dealings with the Debtors. The
Debtors believe that such classification and the treatment of these respective
Classes is both reasonable and proposed in good-faith.

Treatment: The legal, equitable and contractual rights of the holders of Class 6
Claims are unaltered by the Plan. Except to the extent that a holder of an
Allowed Trade Unsecured Claim agrees to less favorable treatment, on, or as soon
thereafter as is reasonably practicable, the later of (a) the Effective Date,
and (b) the first Business Day after the date that is thirty (30) calendar days
after the date a Trade Unsecured Claim becomes an Allowed Claim, the holder of
such Allowed Trade Unsecured Claim shall receive Cash in an amount equal to such
Claim.

Voting: In accordance with section 1126(f) of the Bankruptcy Code, the holders
of Trade Unsecured Claims are conclusively presumed to accept the Plan. The
votes of such holders will not be solicited with respect to such Allowed Trade
Unsecured Claims.

 

  (7) Existing Common Stock (Class 7).

Treatment: Shares of Existing Common Stock shall be cancelled and holders of
Existing Common Stock Interests shall not be entitled to any distribution under
the Plan; provided, however, that, as part of a settlement and compromise
embodied in the Plan, each holder of an Existing Common Stock Interest that does
not object to confirmation of the Plan shall, within [10] Business Days of the
CPR Administrator’s receipt of the Initial Company Notice (as defined in the CPR
Agreement), receive a CPR Administrator Rights Notice setting forth such
holder’s right to receive its Pro Rata Percentage of the CPR Distributions,
subject to the terms and conditions of the CPR Agreement.

Voting: In accordance with section 1126(g) of the Bankruptcy Code, the holders
of Existing Common Stock Interests are conclusively presumed to reject the Plan.
The votes of such holders will not be solicited with respect to such Interests.

 

  (8) Existing Securities Laws Claims (Class 8).

Treatment: Holders of Existing Securities Laws Claims shall not receive or
retain any distribution under the Plan on account of such Existing Securities
Laws Claims.

Voting: In accordance with section 1126(g) of the Bankruptcy Code, the holders
of Existing Securities Laws Claims are conclusively presumed to reject the Plan
and the votes of such holders will not be solicited with respect to such
Existing Securities Laws Claims.

 

  (9) Other Existing Interests (Class 9).

Treatment: All Other Existing Interests shall be cancelled, provided, however,
that any Debtor that owns Other Existing Interests in another Debtor shall
retain such Other Existing Interests. Holders of Other Existing Interests shall
not receive or retain any distribution under the Plan on account of such Other
Existing Interests.

 

- 33 -



--------------------------------------------------------------------------------

Voting: In accordance with section 1126(g) of the Bankruptcy Code, the holders
of Other Existing Interests are conclusively presumed to reject the Plan and the
votes of such holders will not be solicited with respect to such Other Existing
Interests.

 

6.8 Summary of Capital Structure of Reorganized Debtors.

The following table summarizes the capital structure of the Reorganized Debtors,
including the post-Effective Date financing arrangements the Reorganized Debtors
expect to enter into to fund their obligations under the Plan and provide for
their post- Effective Date working capital needs. The anticipated principal
terms of the following instruments are described in more detail below. The
summaries of the Reorganized Debtors’ capital structure are qualified in their
entirety by reference to the Plan and the applicable Plan Documents.

 

Instrument

  

Description

Amended Senior Secured Notes    The principal amount of the Amended Senior
Secured Notes will equal 50% of the Allowed Senior Secured Note Claims (which
includes (a) all accrued but unpaid interest through the Effective Date, (b)
fees, and (c) expenses) secured by a first priority lien on substantially all of
the assets of the Reorganized Debtors. The Amended Senior Secured Notes will
bear interest at a rate of 12% per annum payable in cash on the due dates set
forth in the Amended Senior Secured Notes and will have a maturity date on the
date that is twelve (12) months after the Effective Date. The Amended Senior
Secured Notes will amortize ahead of the Loans (as such term is defined below)
outstanding under the Credit Agreement. Until such time as the Amended Senior
Notes are indefeasibly repaid in full, the obligations due under the Credit
Agreement shall be subordinate to the Amended Senior Secured Notes and subject
to certain terms and restrictions regarding prepayment, payment of interest, and
maturity. Credit Agreement    Pursuant to the Credit Agreement, Hillside shall
provide Reorganized Ampex certain loans on account of the Hillside Secured Claim
and certain exit financing. The Credit Agreement shall provide for the Tranche A
Loan, Tranche B Loan, Tranche C Loans and Tranche D Loans (each as described
below, collectively, the “Loans”) in an aggregate principal amount of up to $25
million pursuant to the terms of Section 2.01 of the Credit Agreement, annexed
to the Plan as Exhibit [ ]. The Loans shall bear interest at ten percent (10%)
per annum. The Loans shall be guaranteed by the Subsidiary Guarantors (as such
term is defined in the Credit Agreement). The obligations of Reorganized Ampex
shall be secured by a second priority and subordinate lien on substantially all
of the Debtors’ assets.

 

- 34 -



--------------------------------------------------------------------------------

Instrument

  

Description

•        Tranche A Loan

   The Tranche A Loan shall be in the aggregate principal amount of $10.5
million (the “Tranche A Commitment”) issued in full and final satisfaction of
the Hillside Secured Note Claim. Tranche A Loan Obligations repaid or prepaid
may not be reborrowed. The outstanding principal amount of the Tranche A Loan
shall be repaid in accordance with the schedule set forth in Section 2.06(a)(i)
of the Credit Agreement beginning in 2010 through 2014 in the amount of $2.1
million per year.

•        Tranche B Loan

   The Tranche B Loan shall be in the aggregate principal amount of $4 million
(the “Tranche B Commitment”). The outstanding principal amount of the Tranche B
Loan shall be repaid in accordance with the schedule set forth in Section
2.06(a)(ii) of the Credit Agreement beginning in 2010 through 2014 in the amount
of $800,000 per year.

•        Tranche C Loan

   The Tranche C Loans shall be in the aggregate principal amount of initially
not more than $1 million (the “Tranche C Commitment”). The Reorganized Debtors
may borrow from time to time during the Tranche C Availability Period (as such
term is defined in the Credit Agreement). Each Tranche C Loan shall be in an
amount equal to $100,000 or a larger multiple of $100,000 provided, that a
Tranche C Loan may be in an amount that is equal to the entire unused balance of
the Trance C Commitment. The Reorganized Debtors shall notify Hillside of any
request for a Tranche C Loan no later than seven (7) Business Days before the
date of the proposed Tranche C Loan. Such request shall include the amount of
the requested loan, the date of the loan and the location and number of the
account to and which funds are to be disbursed. The Tranche C Commitment shall
terminate at 5 p.m., New York time, on the Quarterly Date (as defined in the
Credit Agreement), nearest to [    ], 2009].

•        Tranche D Loan

   The HSA Agreement shall be amended to provide that a Tranche D Loan under the
Credit Agreement shall be deemed to have been made by Hillside to the
Reorganized Debtors upon Hillside’s payment of a postpetition or post-Effective
Date Required Contribution under the Pension Plans, if any, or if the Pension
Plans are terminated, the termination liability, but in no event shall such
Tranche D Loans exceed in the aggregate such amount that would cause the
aggregate outstanding principal amount of the Credit Agreement to exceed $25
million (the “Tranche D Commitment”). The outstanding principal amount of the
Tranche D Loan shall be repaid in five (5) annual installments equal to twenty
percent (20%) of the initial outstanding amount of such Tranche D Loan
commencing on the Quarterly Date immediately following the date that is the
second anniversary of the date on which such Tranche D Loan is deemed to have
been made and continuing for four (4) corresponding annual Quarterly Dates
thereafter.

 

- 35 -



--------------------------------------------------------------------------------

Instrument

  

Description

New Preferred Stock    On the Effective Date the Reorganized Debtors will be
authorized to issue [#] shares of New Preferred Stock, par value [$0.01], to be
issued to Hillside pursuant to the terms of the Amended HSA Agreement, in
exchange for a postpetition or post-Effective Date payment of the Required
Contributions to the Reorganized Debtors’ Pension Plans in the event the
aggregate outstanding amount under the Credit Agreement is greater than $25
million. The New Preferred Stock will [have a sixteen percent (16%) accruing
dividend.] New Common Stock    On the Effective Date, Ampex will be authorized
to issue [ ] shares of New Common Stock, par value [$0.01], which will be issued
to the holders of Allowed Class 5 Other Unsecured Claims.

 

  (a) Description of Amended Senior Secured Notes.

The Amended Senior Secured Notes in the aggregate principal amount of
approximately $[3.45] million will be secured by a first priority lien on
substantially all of the assets of the Reorganized Debtors (subject to certain
permitted liens). Among other customary excluded assets, the pledge of any
Debtor’s interest in a foreign Subsidiary, will be limited to 65% of such
Subsidiary’s voting stock. The Amended Senior Secured Notes will be issued
pursuant to the Amended Senior Secured Note Indenture, with Ampex Corporation as
borrower, and its affiliated Reorganized Debtors as guarantors. The terms of the
Amended Senior Secured Notes will be no less favorable to the Reorganized
Debtors than those that are set forth on Exhibit [            ] to the Plan
annexed hereto. The Amended Senior Secured Notes will bear interest at a rate of
12% per annum payable in cash on the due dates set forth in the Amended Senior
Secured Notes and will have a maturity date on the date that is twelve
(12) months after the Effective Date. The Amended Senior Secured Notes shall be
senior to all current and/or future indebtedness of the Company (other than
certain permitted pari passu indebtedness). All other

 

- 36 -



--------------------------------------------------------------------------------

indebtedness of the Company (other than certain permitted indebtedness) shall be
subordinate and junior to the prior indefeasible payment in full in cash of the
Amended Senior Secured Notes. The Amended Senior Secured Notes will amortize
ahead of all payments on account of interest or principal due under the Credit
Agreement. The Amended Senior Secured Notes Indenture will provide that all
excess cash flow of the Reorganized Debtors shall be used to pay interest and
amortize principal of the Amended Senior Secured Notes prior to any payments of
interest and principal on all other debt; provided that a portion of the
available cash after paying interest on the Amended Senior Secured Notes may be
retained for working capital (including for payment of the Debtor’s current
pension obligations) in accordance with a budget acceptable to the holders of
the Amended Senior Secured Notes and to pay interest payments on the Loans
subject to the subordination provisions contained in the Intercreditor Agreement
and the restrictions in the Amended Senior Secured Note Indenture of the Loans
summarized below.

Notwithstanding anything herein to the contrary, until such time as the Amended
Senior Notes are indefeasibly repaid in full: (i) each of the Loans shall have a
maturity date not earlier than eighteen (18) months following the Effective
Date, but in no event less than six (6) months following the maturity of the
Amended Senior Secured Notes; (ii) there shall be no prepayment of any of the
Loans; (iii) payment of regular scheduled interest payments on account of the
Loans that are due on the same date as an interest payment on account of the
Amended Senior Secured Notes shall be permitted, provided, however, that
(a) such interest payment due on account of the Amended Senior Secured Notes
shall be paid first and in full, (b) there are no existing Events of Default (as
such term is defined in the Amended Senior Secured Notes Indenture), and (c) the
Company is not insolvent and will maintain a minimum of $3 million in available
liquidity after payment of all interest due and payable on account of the
Amended Senior Secured Notes and each of the Loans, and excluding any cash
reserved for working capital purposes after giving effect to such interest
payments; and (iv) any payments received in breach of the terms of the
subordination agreement shall be held in trust and immediately turned over to
the holders of the Amended Senior Secured Notes.

The Amended Senior Secured Note Indenture includes various affirmative and
negative covenants that require the Reorganized Debtors to comply with ongoing
obligations and restrict their businesses in various ways, [until the
obligations thereunder are satisfied]. This summary is subject to and is
qualified in its entirety by reference to the provisions of the Amended Senior
Secured Note Indenture, in form and substance as may be acceptable to the
Reorganized Debtors, Hillside and the Consenting Senior Secured Noteholders.

 

  (b) Description of the Credit Agreement.

The Credit Agreement shall provide for the Tranche A Loan, Tranche B Loan,
Tranche C Loans and Tranche D Loans in an aggregate amount of up to $25 million
pursuant to the terms of the Credit Agreement. The Tranche A Loan shall be in
the aggregate principal amount of $10.5 million and shall constitute payment in
full and final satisfaction of the Hillside Secured Claim. The Tranche B Loan
shall be in the aggregate principal amount of $4 million and the Tranche C Loans
shall be in the aggregate initial principal amount of up to $1 million, and
together constitute commitments by Hillside to fund the Debtors’ exit financing
needs. The Tranche D Loans shall be incurred in connection with Hillside’s
payment of a postpetition or post-Effective Date Required Contribution to the
Pension Plans pursuant to the Amended HSA

 

- 37 -



--------------------------------------------------------------------------------

Agreement and shall not exceed in the aggregate such amount that would cause the
aggregate outstanding principal amount of the Loans outstanding under the Credit
Agreement to exceed $25 million. The Loans shall each bear interest at ten
percent (10%) per annum. Accrued interest on each Loan shall be payable in
arrears on each Quarterly Date and in the case of the Tranche C Loans, also upon
termination of the Tranche C Commitment. All interest shall be computed on the
basis of a 360 day year and payable for the actual number of days elapsed
(including the first day but excluding the last). Any prepayment of a Tranche A
Loan, Tranche B Loan or Tranche D Loan shall be applied to reduce the subsequent
scheduled repayments of such Loan. The Lender may request that the Loans under
the Credit Agreement be evidenced by a promissory note. Any prepayment of the
Loans shall be applied:

first, to the ratable payment of the outstanding principal of the Tranche C
Loans;

second, to the payment of the outstanding principal of the Tranche B Loan;

third, to the payment of the outstanding principal of the Tranche A Loan; and

fourth, to the ratable payment of the outstanding principal of the Tranche D
Loans (provided that, to the extent that at the time of such prepayment there
are Tranche D Loans outstanding with different Final Maturity Dates (as defined
in the Credit Agreement), such principal shall be applied first to repay the
Tranche D Loans with the earliest Final Maturity Dates).

The Credit Agreement includes various affirmative and negative covenants that
require the Reorganized Debtors to comply with ongoing obligations and restrict
their businesses in various ways. These covenants remain in effect until (i) the
Commitments (as defined in the Credit Agreement) have expired or been terminated
and the principal of and interest on each Loan and all fees payable hereunder
shall have been paid in full, and (ii) Hillside and certain of its affiliates no
longer have any obligations to make Required Contributions and no longer are
liable in respect of Termination Liabilities (as defined in the Credit
Agreement) under the HSA Agreement.

Reorganized Ampex and each of the Subsidiary Guarantors shall jointly and
severally guarantee to Hillside, each of the holders of a Guaranteed Obligation
(as such term is defined in the Credit Agreement) and its successors and assigns
prompt payment in full of principal and interest on the Loans and all fees,
indemnification payments and other amounts arising under the Credit Agreement or
any other agreement entered into pursuant to the Credit Agreement, whether
direct or indirect, absolute or contingent.

Subject to the terms of the Credit Agreement, and the exhibits thereto, the
obligations of Reorganized Ampex and its Subsidiary Guarantors shall be secured
by a second priority and subordinate lien on substantially all of the
Reorganized Debtors’ assets.

 

  (c) Description of New Preferred Stock.

On the Effective Date the Reorganized Debtors will be authorized to issue [    ]
shares of New Preferred Stock, par value [$0.01], to be issued to Hillside
pursuant to the terms of the Amended HSA Agreement, in exchange for a
postpetition or post-Effective Date payment of

 

- 38 -



--------------------------------------------------------------------------------

the Required Contributions to the Pension Plans once the aggregate amount of
outstanding Loans under the Credit Agreement exceeds $25 million. The New
Preferred Stock will have a sixteen percent (16%) accruing dividend.

 

  (d) Description of New Common Stock.

The Reorganized Debtors will be authorized to issue [#] of shares of New Common
Stock, with par value of [$0.01] per share, to be issued to the holders of
Allowed Other Unsecured Claims, in accordance with Section [    ] of the Plan.

 

  (e) Description of the CPR Distributions.

Pursuant and subject to the terms of the CPR Agreement, each holder of an
Existing Common Stock Interest that does not object to confirmation of the Plan
shall receive a CPR Administrator Rights Notice setting forth such holder’s
Distribution Rights and entitlement to CPR Distributions in an amount equal to
its Pro Rata Percentage of the CPR Distributions. If any holders of Existing
Common Stock Interests object to confirmation of the Plan and accordingly are
not entitled to receive Distribution Rights, the total of the CPR Distributions
that may be paid shall be reduced by a proportionate amount and the portion that
would otherwise have been distributed to holders that object to confirmation
will instead be retained by Reorganized Ampex. A holder of Distribution Rights,
subject to the terms of the CPR Agreement, may only sell, assign or transfer all
or any portion of such rights to such holder’s Permitted Transferees (as such
term is defined in the CPR Agreement). For the avoidance of doubt, a Permitted
Transferee (as such term is defined in the CPR Agreement) with respect to a
holder of Distribution Rights that is an individual shall include (i) such
holder’s Family Members (as such term is defined in the CPR Agreement), (ii) a
revocable trust created for the benefit of the holder of such Distribution
Rights, or any of his or her Family Members; and (iii) the estate, executor,
administrator, personal representative, devisee, or legatee of such holder of
Distribution Rights.

As described in the CPR Agreement, the CPR Distributions are contingent payments
that will be subject to Reorganized Ampex achieving certain financial targets.
The holders of the Distribution Rights shall receive the CPR Distributions at
such time as the

 

  (i) the consolidated revenue that Reorganized Ampex and its wholly owned
subsidiaries receives from royalty payments on licenses of patents that have
been issued based on applications having an effective filing date prior to the
Effective Date that were not revenue bearing as of the Effective Date (the
“Existing Patents”), including any interest accrued on such royalty payments
(less any expenses arising out of or associated with such licenses, including
applicable taxes assessed on income from such licenses and fees for maintenance
of the Existing Patents) after the effective date of each such license;

 

  (ii) the consolidated revenue that Reorganized Ampex and its wholly owned
subsidiaries receives from the sale or transfer of Existing Patents (less any
expenses arising out of or associated with such sale or transfer of Existing
Patents, including all applicable taxes);

 

- 39 -



--------------------------------------------------------------------------------

  (iii) the consolidated revenue that Reorganized Ampex and its wholly owned
subsidiaries receives from any securitization of royalties or other payments
from licenses of Existing Patents;

 

  (iv) the consolidated revenue that Reorganized Ampex and its wholly owned
subsidiaries receives from any monetary damages received as a result of
infringement litigation asserting an Existing Patent; and

 

  (v) in the event that Reorganized Ampex or any of its affiliates (other than
Ampex Data Systems Corporation or its successors) uses the Existing Patents,
such revenue Reorganized Ampex would have received had it licensed such Existing
Patents to an unaffiliated third party in an arm’s-length transaction

(the “Net New Patent Revenue”); provided, however, that Net New Patent Revenue
shall not include revenue from licenses that bear revenue as of the Effective
Date, exceeds $83,846,915, which amount includes (w) the dollar amount of any
Loans outstanding under the Credit Agreement as of the Effective Date, (x) the
amount which is projected to fund five (5) years of Required Contributions under
the Pension Plans commencing on the Effective Date, (y) the dollar amount equal
to the aggregate liquidation preference of New Preferred Stock outstanding as of
the Effective Date multiplied by the price per share of such New Preferred Stock
as of the Effective Date, and (z) $15 million. On any Distribution Date (as such
term is defined in the CPR Agreement), the CPR Distributions made by Reorganized
Ampex shall be fifty percent (50%) of such Net New Patent Revenue in excess of
the sum of (w), (x), (y) and (z), less the amount Reorganized Ampex incurred as
expenses under this Agreement or paid to the CPR Administrator as compensation
or expense reimbursement pursuant to this Agreement.

To receive Distribution Rights, each holder shall surrender to the CPR
Administrator (i) certificates representing its shares of Cancelled Common Stock
(as such term is defined in the CPR Agreement) (or an affidavit of loss and
indemnity satisfactory to the CPR Administrator with respect to any lost,
stolen, mutilated or destroyed certificates) or (ii) to the extent such
Cancelled Common Stock is not certificated, other instruments evidencing such
Cancelled Common Stock satisfactory to the CPR Administrator within [60 days] of
receipt of the CPR Administrator Rights Notice. In the event that any holder of
Distribution Rights fails to surrender to the CPR Administrator certificates or
other instruments evidencing Cancelled Common Stock pursuant to Section 3(d) of
the CPR Agreement, the Cancelled Common Stock evidenced by such certificates or
other instruments held by such Right Holder shall be deemed a Disputed Existing
Common Stock Interest and shall be subject to the terms set forth in Section 5
of the CPR Agreement.

Holders of the Distribution Rights shall be entitled to receive periodic
statements from Reorganized Ampex setting forth the value, if any, of the
Distribution Rights and the amount of the Net New Patent Revenue. Such statement
shall be distributed by the CPR Administrator not later than fifteen (15) days
following each Distribution Date, approved by Reorganized Ampex’s board of
directors and certified by its Chief Financial Officer.

 

- 40 -



--------------------------------------------------------------------------------

  (f) Corporate Structure of Reorganized Debtors.

 

  1. Reorganized Ampex.

On the Effective Date, Ampex’s Amended Certificate of Incorporation and By-Laws,
both in the forms as may be acceptable to the Debtors, will be automatically
authorized and approved and Reorganized Ampex will file the Amended Certificate
of Incorporation with the Secretary of State of Delaware on the Effective Date.
The Amended Certificate of Incorporation and By-Laws are attached to the Plan as
Exhibits [     and     ], respectively. The Amended Certificate of Incorporation
will, among other things: (a) authorize issuance of [            ] shares of New
Common Stock ([            ], which shall be issued to the holders of Allowed
Other Unsecured Claims in Class [5], in accordance with Section [ ] of the Plan;
(b) include, pursuant to section 1123(a)(6) of the Bankruptcy Code, a provision
prohibiting the issuance of non-voting equity securities; (c) to the extent
necessary or appropriate, include any restrictions on the transfer of the New
Common Stock; and (d) to the extent necessary or appropriate, include such
provisions as may be necessary to effectuate the Plan.

 

6.9 Acceptance or Rejection of the Plan; Effect of Rejection by One or More
Classes of Claims or Equity Interests.

 

  (a) Class Acceptance Requirement.

A Class of Claims shall have accepted the Plan if it is accepted by at least
two-thirds ( 2/3) in amount and more than one-half ( 1/2) in number of the
Allowed Claims in such Class that have voted on the Plan. A Class of Interests
shall have accepted the Plan if it is accepted by holders of at least two-thirds
( 2/3) of the Interests in such Class that actually vote on the Plan.

 

  (b) Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code or
“Cramdown”.

Because certain Classes are deemed to have rejected the Plan, the Debtors will
request confirmation of the Plan, as it may be modified from time to time, under
section 1129(b) of the Bankruptcy Code. The Debtors reserve the right to alter,
amend, modify, revoke or withdraw the Plan or any Plan Document in order to
satisfy the requirements of section 1129(b) of the Bankruptcy Code, if
necessary.

 

  (c) Elimination of Vacant Classes.

Any Class of Claims or Interests that does not have a holder of an Allowed Claim
or Allowed Interest or a Claim or Interest temporarily Allowed by the Bankruptcy
Court as of the date of the Confirmation Hearing shall be deemed eliminated from
the Plan for purposes of voting to accept or reject the Plan and for purposes of
determining acceptance or rejection of the Plan by such Class pursuant to
section 1129(a)(8) of the Bankruptcy Code.

 

- 41 -



--------------------------------------------------------------------------------

  (d) Voting Classes.

If a Class contains Claims or Interests eligible to vote and no holders of
Claims or Interests eligible to vote in such Class vote to accept or reject the
Plan, the Plan shall be deemed accepted by the holders of such Claims or
Interests in such Class.

 

  (e) Confirmation of All Cases.

Except as otherwise specified in the Plan, the Plan shall not be deemed to have
been confirmed unless and until the Plan has been confirmed as to each of the
Debtors; provided, however, that the Debtors, in their sole discretion and with
the consent of the Consenting Holders, may at any time waive Section [6.5] of
the Plan.

 

6.10 Means for Implementation.

 

  (a) Continued Corporate Existence and Vesting of Assets in Reorganized
Debtors.

Except as otherwise provided in the Plan, the Debtors shall continue to exist
after the Effective Date as Reorganized Debtors, for the purposes of satisfying
their obligations under the Plan and the continuation of their businesses. On or
after the Effective Date, each Reorganized Debtor, in its sole and exclusive
discretion, may take such action as permitted by applicable law and the
Reorganized Debtor’s organizational documents, as such Reorganized Debtor may
determine is reasonable and appropriate, including, but not limited to, causing
(a) a Reorganized Debtor to be merged into another Reorganized Debtor, or its
Subsidiary and/or affiliate, (b) a Reorganized Debtor to be dissolved, (c) the
legal name of a Reorganized Debtor to be changed, or (d) the closure of a
Reorganized Debtor’s case on the Effective Date or any time thereafter.

Except as otherwise provided in the Plan, on and after the Effective Date, all
property of the Estates of the Debtors, including all claims, rights and causes
of action and any property acquired by the Debtors under or in connection with
the Plan, shall vest in each respective Reorganized Debtor free and clear of all
Claims, Liens, charges, other encumbrances and Interests. Subject to Section
[7.1(a)] of the Plan, on and after the Effective Date, the Reorganized Debtors
may operate their businesses and may use, acquire and dispose of property and
prosecute, compromise or settle any Claims (including any Administrative Expense
Claims) and causes of action without supervision of or approval by the
Bankruptcy Court and free and clear of any restrictions of the Bankruptcy Code
or the Bankruptcy Rules other than restrictions expressly imposed by the Plan or
the Confirmation Order; provided, further, that the Reorganized Debtors shall
consult with Hillside in their prosecution, compromise, and settlement of any
Claims. Without limiting the foregoing, the Reorganized Debtors may pay the
charges that they incur on or after the Effective Date for Professional Persons’
fees, disbursements, expenses or related support services without application to
the Bankruptcy Court.

 

  (b) Plan Documents.

On the Effective Date, or as soon thereafter as reasonably practicable, the
Reorganized Debtors shall be authorized to enter into, file, execute and/or
deliver each of the

 

- 42 -



--------------------------------------------------------------------------------

Plan Documents and any other agreement or instrument issued in connection with
any Plan Document without the necessity of any further court, corporate, board
or shareholder action or approval.

 

  (c) Cancellation of Existing Securities and Agreements.

Except for the purpose of evidencing a right to distribution under the Plan, and
except as otherwise set forth in the Plan, on the Effective Date all agreements,
instruments, and other documents evidencing any Claim or Interest, and any
rights of the holder in respect thereof, shall be deemed cancelled, discharged
and of no force or effect; provided, however, that Section [7.3(a)] of the Plan
shall not apply to the HSA Agreement.

Notwithstanding Section [7.3(a)] of the Plan, the applicable provisions of the
Indenture shall continue in effect solely for the purposes of permitting the
Indenture Trustee to: (i) make the distributions to be made to holders of
Allowed Senior Secured Note Claims, as contemplated by Article [V] of the Plan;
and (ii) maintain any rights and Charging Liens the Indenture Trustee may have
for any fees, costs, expenses, and indemnification under the Indenture or other
agreements until all such fees, costs, and expenses are paid pursuant to Section
[7.7] of the Plan; provided, however, that such rights and Liens are limited to
the distributions, if any, to the holders of the Allowed Senior Secured Note
Claims. The holders of or parties to such cancelled (or converted, as
applicable) instruments, securities and other documentation will have no rights
arising from or relating to such instruments, securities and other documentation
or the cancellation (or conversion, as applicable) thereof, except the rights
provided pursuant to the Plan.

 

  (d) Officers and Board of Directors.

On the Effective Date, the boards of directors of the Reorganized Debtors shall
consist of those individuals identified on Exhibit [I] to the Plan. Except as
set forth in the Plan, the members of the board of directors of each Debtor
prior to the Effective Date, in their capacities as such, shall have no
continuing obligations to the Reorganized Debtors on or after the Effective
Date. Following the occurrence of the Effective Date, the board of directors of
each Reorganized Debtor may be replaced by such individuals as are selected in
accordance with the organizational documents of such Reorganized Debtor.

On the Effective Date, the officers of the Reorganized Debtors shall consist of
those individuals identified on Exhibit [I] to the Plan.

 

  (e) Corporate Action.

1. On the Effective Date, the certificate of incorporation and by-laws of [each
Debtor] shall be amended and restated in substantially the forms set forth in
the Plan Supplement.

2. Any action under the Plan to be taken by or required of the Debtors,
including, without limitation, the adoption or amendment of certificates of
incorporation and by-laws or the issuance of securities and instruments, shall
be authorized and approved in all respects, without any requirement of further
action by any of the Debtors’ board of directors.

 

- 43 -



--------------------------------------------------------------------------------

3. The Debtors shall be authorized to execute, deliver, file, and record such
documents, contracts, instruments, releases and other agreements and take such
other action as may be necessary to effectuate and further evidence the terms
and conditions of the Plan. On the Effective Date, the New Common Stock will be
transferred to the Disbursing Agent and the Disbursing Agent will hold the New
Common Stock until distributions of same are made.

 

  (f) Authorization of Plan Securities.

On the Effective Date, the Debtors are authorized to issue or cause to be issued
the Plan Securities in accordance with the terms of the Plan, without the need
for any further corporate or shareholder action.

 

  (g) Rights of the Indenture Trustee.

The Indenture Trustee shall be entitled to an Administrative Expense Claim as
provided for in, and subject to restrictions of, Section [7.7] of the Plan, and
the Debtors shall not have any obligations to any Indenture Trustee, any agent
or servicer (or to any Disbursing Agent replacing such Indenture Trustee, agent
or servicer) for any fees, costs or expenses except as expressly set forth in
Section [7.7] of the Plan. Prior to the date on which the Confirmation Hearing
commences, the Indenture Trustee shall provide the Debtors with a statement of
the Indenture Trustee’s actual fees and expenses (including the reasonable fees
and expenses of counsel) through such date and projected expenses through the
Effective Date. Upon the timely receipt of one or more invoices in accordance
with the preceding sentence, the Debtors shall on the Effective Date, pay the
Indenture Trustee’s reasonable and documented, out-of-pocket fees and expenses,
in full, in Cash up to $30,000.00. Notwithstanding the foregoing, to the extent
that the Debtors dispute any portion of the Indenture Trustee’s fees and
expenses, the Debtor shall reserve and hold in a segregated account, on the
Effective Date, an amount equal to such disputed amount and such dispute shall
either be consensually resolved by the parties or presented to the Bankruptcy
Court for adjudication. On the Effective Date, subject to the payment of the
non-disputed portion of the Indentures Trustee’s expenses and the establishment
of the reserve set forth in the preceding sentence with respect to any disputed
portion of the Indenture Trustee’s expenses, all Liens of the Indenture Trustee
in any Plan Distributions shall be forever released and discharged. Once the
Indenture Trustee has completed performance of all of their duties set forth in
the Plan or in connection with any distributions to be made under the Plan, if
any, the Indenture Trustee, and its successors and assigns, shall be relieved of
all obligations as the Indenture Trustee effective as of the Effective Date.

 

  (h) Issuance/Delivery of New Common Stock.

On the Effective Date, Reorganized Ampex will be authorized to issue the New
Common Stock. On the Effective Date or as soon thereafter as reasonably
practicable, Reorganized Ampex will issue or cause to be delivered to the
Disbursing Agent for distribution in accordance with the terms of the Plan, the
New Common Stock; provided, however, that Reorganized Ampex will not issue New
Common Stock on behalf of Disputed Other Unsecured Claims unless and until such
Claims are Allowed in accordance with Section [9.2] of the Plan. Upon issuance,
the New Common Stock will be held by the Disbursing Agent, in a segregated trust
account or accounts, pending allocation and distribution by the Disbursing Agent
to all Persons entitled to receive such New Common Stock pursuant to and in
accordance with the terms of the Plan.

 

- 44 -



--------------------------------------------------------------------------------

Certificates of New Common Stock shall bear a legend restricting the sale,
transfer, assignment or other disposal of such shares, which restrictions are
more fully set forth in the New Stockholders Agreement and the Amended
Certificate of Incorporation of Reorganized Ampex and are more fully described
in Section [    ], herein. Certain certificates of New Common Stock issued to
Restricted Foreign Holders (as defined in the Amended Certificate of
Incorporation of Reorganized Ampex) shall also bear a legend notifying holders
of such shares of New Common Stock that such holder’s voting rights may be
nullified in the event of an inquiry or determination by the U.S. Department of
Defense regarding foreign ownership of Reorganized Ampex and its possible
effects on national security.

 

6.11 Distributions.

 

  (a) Distributions.

The Disbursing Agent shall make all Plan Distributions and the CPR Administrator
shall distribute all Distribution Rights to the appropriate holders of such
Claims or Interests or, in the case of the Senior Secured Note Claim
Distribution, the Indenture Trustee. The Indenture Trustee shall deliver such
distributions to the holders of the Senior Secured Note Claims in accordance
with the provisions of the Plan and the terms of the Indenture or any other
governing agreement. Notwithstanding the provisions of Section [7.3] of the Plan
regarding the cancellation of the Indenture, the Indenture shall continue in
effect to the extent necessary to allow the Indenture Trustee to receive and
make distributions pursuant to the Plan on account of the Senior Secured Note
Claims.

All Plan Distributions and distributions of Distribution Rights shall be made
free and clear of all Liens, Claims and encumbrances, other than, in the case of
the Senior Secured Note Claim Distribution, the Charging Liens.

 

  (b) No Postpetition Interest on Claims.

Unless otherwise specifically provided for in the Plan or the Confirmation
Order, or required by applicable bankruptcy law, postpetition interest shall not
accrue or be paid on any Claims, and no holder of a Claim shall be entitled to
interest accruing on or after the Petition Date on any Claim; provided, however,
that Section 8.2 of the Plan shall not apply to Senior Secured Note Claims, on
which postpetition interest shall accrue.

 

  (c) Date of Distributions.

Unless otherwise provided in the Plan, any distributions and deliveries to be
made hereunder shall be made on the Effective Date or as soon thereafter as is
practicable, provided that the Debtors may utilize periodic distribution dates
to the extent appropriate, provided further that any Plan Distributions to
(a) holders of Allowed Senior Secured Note Claims, and (b) holders of Allowed
Other Unsecured Claims that have duly executed and delivered the New
Stockholders Agreement, shall be made on the Effective Date. In the event that
any payment or act under the Plan is required to be made or performed on a date
that is not a Business Day, then

 

- 45 -



--------------------------------------------------------------------------------

the making of such payment or the performance of such act may be completed on or
as soon as reasonably practicable after the next succeeding Business Day, but
shall be deemed to have been completed as of the required date.

 

  (d) Distribution Record Date.

As of the close of business on the applicable Distribution Record Date, the
various transfer and claims registers for each of the Classes of Claims or
Interests as maintained by the Debtors, their respective agents, or the
Indenture Trustee shall be deemed closed, and there shall be no further changes
in the record holders of any of the Claims or Interests. The Debtors shall have
no obligation to recognize any transfer of Claims or Interests occurring after
the close of business on the applicable Distribution Record Date. Additionally,
with respect to payment of any Cure Amounts or any Cure Disputes in connection
with the assumption and/or assignment of the Debtors’ executory contracts and
leases, the Debtors shall have no obligation to recognize or deal with any party
other than the non-Debtor party to the underlying executory contract or lease,
even if such non-Debtor party has sold, assigned or otherwise transferred its
Claim for a Cure Amount. The Debtors and the Indenture Trustee shall be entitled
to recognize and deal for all purposes hereunder only with those record holders
stated on the transfer ledgers as of the close of business on the applicable
Distribution Record Date, to the extent applicable.

 

  (e) Disbursing Agent and the CPR Administrator.

All distributions under the Plan initially shall be made by the Debtors or the
Disbursing Agent on and/or after the Effective Date as provided in the Plan. The
CPR Administrator shall distribute CPR Administrator Rights notices to eligible
holders setting forth such holders’ Distribution Rights. Neither the Disbursing
Agent nor the CPR Administrator shall be required to give any bond or surety or
other security for the performance of its duties unless otherwise ordered by the
Bankruptcy Court and, in the event that the Disbursing Agent or CPR
Administrator is so otherwise ordered, all costs and expenses of procuring any
such bond or surety shall be borne by the Debtors or Reorganized Debtors.

 

  (f) Surrender of Cancelled Instruments or Securities.

As a condition precedent to any holder of a Senior Secured Note Claim receiving
any Plan Distribution on account of an Allowed Senior Secured Note Claim, unless
waived in writing by the Reorganized Debtors, the Indenture Trustee shall
certify in writing to the Reorganized Debtors that (a) the holder of such Senior
Secured Note Claim has properly tendered the Senior Secured Note(s) to be
cancelled pursuant to the Plan in accordance with a letter of transmittal to be
provided to such holders by the Disbursing Agent on the Effective Date or as
promptly as practicable, which letter of transmittal will include customary
provisions with respect to the authority of the holder of such Senior Secured
Note(s) to act and the authenticity of any signatures required thereon, and
(b) such Senior Secured Note has been marked as cancelled. Such certification of
the Indenture Trustee shall be in form and substance reasonably satisfactory to
the Reorganized Debtors and shall be distributed by the Disbursing Agent
promptly after the Effective Date (a “Trustee Certification”).

 

- 46 -



--------------------------------------------------------------------------------

All questions as to the validity, form, eligibility (including time of receipt),
and acceptance of a Trustee Certification will be resolved by the Disbursing
Agent, whose determination shall be final and binding, subject only to review by
the Bankruptcy Court upon application with due notice to any affected parties in
interest.

Any Plan Distributions and any Cash to be distributed pursuant to the Plan on
account of any such Senior Secured Note Claim shall, pending such certification
by the Indenture Trustee, be treated as an undeliverable distribution pursuant
to Section [8.7] of the Plan.

 

  (g) Failure to Surrender Cancelled Instruments.

Unless a Trustee Certification certifying that a holder of a Senior Secured Note
Claim has surrendered, or is deemed to have surrendered, its Senior Secured
Note(s) required to be tendered is received by the Disbursing Agent within one
year after the Effective Date, such holder of a Senior Secured Note Claim shall
have its Claim for a distribution pursuant to the Plan on account of such Claim
discharged and shall be forever barred from asserting any such Claim against the
Debtors or their property. In such cases, any distribution on account of such
Claim or Interest shall be disposed of pursuant to the provisions set forth in
[Section 8.8] of the Plan.

 

  (h) Lost, Stolen, Mutilated or Destroyed Debt Securities.

In addition to any requirements under the Indenture, or any related agreement, a
Trustee Certification must be submitted to the Disbursing Agent regarding any
document evidencing a Senior Secured Note Claim that has been lost, stolen,
mutilated or destroyed, which Trustee Certification shall state that, in lieu of
surrendering such certificate or security, the holder of such Senior Secured
Note has provided evidence reasonably satisfactory to the Indenture Trustee of
the loss, theft, mutilation or destruction. In addition, such holder must also
provide such security or indemnity as may be required by the Reorganized
Debtors, or the Disbursing Agent to hold such entities harmless from any
damages, liabilities or costs incurred in treating such individual as a holder
of an Allowed Claim. Upon compliance with Section [8.7] of the Plan by a holder
of a Claim, such holder shall, for all purposes under the Plan, be deemed to
have surrendered such security. Any holder for a Senior Secured Note Claim for
which a Trustee Certification in compliance with Sections 8.6 and 8.8 of the
Plan is not received by the Reorganized Debtors or the Disbursing Agent, or, if
required, fails to execute and deliver security or indemnity reasonably
satisfactory to the Reorganized Debtors or the Disbursing Agent before the one
year anniversary of the Effective Date shall be deemed to have forfeited all
Claims on account of such Senior Secured Notes and may not participate in any
distribution under the Plan in respect of such Claims. Any distribution so
forfeited shall become the sole and exclusive property of the Reorganized
Debtors.

 

  (i) Delivery of Distribution.

(A) On or immediately after the Effective Date, the Reorganized Debtors or the
Disbursing Agent will issue, or cause to be issued, and authenticate, as
applicable, the applicable Plan Consideration, and, subject to Bankruptcy Rule
9010, unless otherwise provided in the Plan, make all distributions to any
holder of an Allowed Claim at (a) the address of such

 

- 47 -



--------------------------------------------------------------------------------

holder on the books and records of the Debtors or their agents, (b) at the
address in any written notice of address change delivered to the Debtors or the
Disbursing Agent, including any addresses included on any filed proofs of Claim
or Interest, or (c) in the case of a holder of a Senior Secured Note Claim, at
the address in the Indenture Trustee’s official records. In the event that any
distribution to any holder is returned as undeliverable, no distribution to such
holder shall be made unless and until the Disbursing Agent has been notified of
the then current address of such holder, at which time or as soon as reasonably
practicable thereafter such distribution shall be made to such holder without
interest, provided, however, such distributions shall be deemed unclaimed
property under section 347(b) of the Bankruptcy Code at the expiration of the
later of one year from (a) the Effective Date and (b) the date such holder’s
Claim or Interest is Allowed.

(B) The CPR Administrator shall make all distributions to any eligible holder of
an Allowed Existing Common Stock Interest at the address set forth in the Rights
Registry (as defined in the CPR Agreement) and as updated in accordance with the
terms of the CPR Agreement.

 

  (j) Unclaimed Property.

One year from the later of (a) the Effective Date, and (b) the date a Claim or
Interest is first Allowed, all unclaimed property or interests in property shall
revert to the Reorganized Debtors, and the Claim or Interest of any other holder
to such property or interest in property shall be discharged and forever barred.
The Reorganized Debtors and the Disbursing Agent shall have no obligation to
attempt to locate any holder of an Allowed Claim other than by reviewing the
Debtors’ books and records, proofs of Claim or Interest filed against the
Debtors, properly completed Letters of Transmittal, and in the case of holders
of Senior Secured Note Claims, the official records of the Indenture Trustee.
The CPR Administrator shall have no obligation to attempt to locate any holder
of an Allowed Existing Common Stock Interest (or its Permitted Transferee, as
defined in the CPR Agreement) other than by reviewing the Rights Registry (as
defined in the CPR Agreement).

 

  (k) Satisfaction of Claims and Interests.

Unless otherwise provided in the Plan, any distributions and deliveries to be
made on account of Allowed Claims and Allowed Interests hereunder shall be in
complete settlement, satisfaction and discharge of such Allowed Claims and
Allowed Interests.

 

  (l) Manner of Payment Under Plan.

Except as specifically provided in the Plan, at the option of the Debtors, any
Cash payment to be made hereunder may be made by a check or wire transfer or as
otherwise required or provided in applicable agreements or customary practices
of the Debtors.

 

  (m) Fractional Shares.

No fractional shares of New Common Stock or Cash shall be distributed. For
purposes of distribution, fractional shares of New Common Stock or Cash shall be
rounded down to the next whole number or zero, as applicable. Neither the
Reorganized Debtors nor the

 

- 48 -



--------------------------------------------------------------------------------

Disbursing Agent shall have any obligation to make a distribution that is less
than one (1) share of New Common Stock or $10.00 in Cash. Fractional shares of
New Common Stock shares that are not distributed in accordance with Section
[8.13] of the Plan shall be returned to the Reorganized Debtors [and cancelled].

 

  (n) Exemption from Securities Laws.

The issuance of the Plan Securities pursuant to the Plan shall be exempt from
registration pursuant to section 1145 of the Bankruptcy Code to the maximum
extent permitted thereunder, and the Plan Securities may be resold by the
holders thereof without restriction, except to the extent that any such holder
is deemed to be an “underwriter” as defined in section 1145(b)(1) of the
Bankruptcy Code. Failure of the Plan Securities to be deemed exempt under
section 1145 of the Bankruptcy Code or any other applicable U.S. federal
securities laws exemption shall not be a condition to occurrence of the
Effective Date of the Plan. For the avoidance of doubt, the CPR Administrator
Rights Notices and the Distribution Rights do not constitute securities as
defined in 11 U.S.C. §101(49) and are not being issued pursuant to section 1145
of the Bankruptcy Code.

 

  (o) Setoffs and Recoupments.

Each Debtor or Reorganized Debtor, or such entity’s designee as instructed by
such Debtor or Reorganized Debtor, may, pursuant to section 553 of the
Bankruptcy Code or applicable non-bankruptcy law, setoff and/or recoup against
any Allowed Claim (other than [an Allowed Claim held by a Consenting Holder]) or
Allowed Interest, and the distributions to be made pursuant to the Plan on
account of such Allowed Claim (other than [an Allowed Claim held by a Consenting
Holder]) or Allowed Interest, any and all claims, rights and Causes of Action
that the Debtor, the Reorganized Debtor or their successors may hold against the
holder of such Allowed Claim or Allowed Interest; provided, however, that
neither the failure to effect a setoff or recoupment nor the allowance of any
Claim or Allowed Interest hereunder will constitute a waiver or release by the
Debtor, the Reorganized Debtor or their successors of any and all claims, rights
and Causes of Action that the Debtor, the Reorganized Debtor or their successors
may possess against such holder.

 

  (p) Rights and Powers of Disbursing Agent.

1. Powers of the Disbursing Agent. The Disbursing Agent shall be empowered to
(a) effect all actions and execute all agreements, instruments, and other
documents necessary to perform its duties under the Plan, (b) make all
distributions contemplated hereby, (c) employ professionals to represent it with
respect to its responsibilities, and (d) exercise such other powers as may be
vested in the Disbursing Agent by order of the Bankruptcy Court (including any
order issued after the Effective Date), pursuant to the Plan, or as deemed by
the Disbursing Agent to be necessary and proper to implement the provisions
hereof.

2. Expenses Incurred On or After the Effective Date. Except as otherwise ordered
by the Bankruptcy Court, and subject to the written agreement of the Reorganized
Debtors, the amount of any reasonable fees and expenses incurred by the
Disbursing Agent on or after the Effective Date (including, without limitation,
taxes) and any reasonable compensation

 

- 49 -



--------------------------------------------------------------------------------

and expense reimbursement Claims (including, without limitation, reasonable
attorney and other professional fees and expenses) made by the Disbursing Agent
shall be paid in Cash by the Reorganized Debtors.

 

  (q) Withholding and Reporting Requirements.

In connection with the Plan and all distributions thereunder, the Debtors shall
comply with all withholding and reporting requirements imposed by any federal,
state, local or foreign taxing authority, and all Plan Distributions hereunder
shall be subject to any such withholding and reporting requirements. The Debtors
shall be authorized to take any and all actions that may be necessary or
appropriate to comply with such withholding and reporting requirements,
including, without limitation, liquidating a portion of any Plan Distribution to
generate sufficient funds to pay applicable withholding taxes or establishing
any other mechanisms the Debtors or the Disbursing Agent believe are reasonable
and appropriate, including requiring a holder of a Claim to submit appropriate
tax and withholding certifications. Notwithstanding any other provision of the
Plan, (a) each holder of an Allowed Claim or Allowed Interest that is to receive
a distribution under the Plan shall have sole and exclusive responsibility for
the satisfaction and payment of any tax obligations imposed by any governmental
unit, including income, withholding and other tax obligations on account of such
distribution, and (b) no Plan Distributions shall be required to be made to or
on behalf of such holder pursuant to the Plan unless and until such holder has
made arrangements satisfactory to the Reorganized Debtors for the payment and
satisfaction of such tax obligations or has, to the Reorganized Debtors’
satisfaction, established an exemption therefrom.

 

  (r) Hart-Scott Rodino Antitrust Improvements Act.

Any New Common Stock to be distributed under the Plan to an entity required to
file a Premerger Notification and Report Form under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, shall not be distributed until
the notification and waiting periods applicable under such Act to such entity
shall have expired or been terminated. In the event any applicable notification
and waiting periods do not expire without objection, the Debtors or their agent
shall, in their sole discretion, be entitled to sell such entity’s shares of New
Common Stock that were to be distributed under the Plan to such entity, and
thereafter shall distribute the proceeds of the sale to such entity.

 

6.12 Procedures for Resolving Claims.

 

  (a) Objections to Claims.

Other than with respect to Fee Claims, only the Debtors, Reorganized Debtors,
and the Consenting Holders (the “Objecting Parties”) shall be entitled to object
to Claims after the Effective Date. Any objections to Claims (other than Fee
Claims), which Claims have been filed on or before the Confirmation Date, shall
be served and filed on or before the later of: (i) [thirty (30)] days after the
Effective Date; or (ii) such other date as may be fixed by the Bankruptcy Court,
whether fixed before or after the date specified in clause (i) hereof. Any
Claims filed after the Bar Date or Administrative Bar Date, as applicable, shall
be deemed disallowed and expunged in their entirety without further order of the
Bankruptcy Court or any

 

- 50 -



--------------------------------------------------------------------------------

action being required on the part of any Objecting Party, unless the Person or
entity wishing to file such Claim has received prior Bankruptcy Court authority
to file such Claim after the Bar Date or the Administrative Bar Date, as
applicable. Notwithstanding any authority to the contrary, an objection to a
Claim shall be deemed properly served on the claimant if an Objecting Party
effects service in any of the following manners: (i) in accordance with Federal
Rule of Civil Procedure 4, as modified and made applicable by Bankruptcy Rule
7004; (ii) by first class mail, postage prepaid, on the signatory on the proof
of claim as well as all other representatives identified in the proof of claim
or any attachment thereto; or (iii) by first class mail, postage prepaid, on any
counsel that has appeared on the claimant’s behalf in the Reorganization Cases
(so long as such appearance has not been subsequently withdrawn). From and after
the Effective Date, any Objecting Party may settle or compromise any Disputed
Claim without approval of the Bankruptcy Court.

 

  (b) Disputed Claims and Interests.

 

  1. No Distributions Pending Allowance.

Except as provided in Section [9.2] of the Plan, Disputed Claims and Interests
shall not be entitled to any Plan Distributions or Distribution Rights unless
and until such Claims or Interests become Allowed Claims or Allowed Interests.

 

  2. Plan Distributions to Holders of Subsequently Allowed Claims.

On each Quarterly Distribution Date (or such earlier date as determined by the
Reorganized Debtors or the Disbursing Agent in their sole discretion but subject
to Section [9.2] of the Plan), the Disbursing Agent will make distributions
(i) on account of any Disputed Claim that has become an Allowed Claim during the
preceding calendar quarter, and (ii) on account of previously Allowed Claims of
property that would have been distributed to the holders of such Claims on the
dates distributions previously were made to holders of Allowed Claims in such
Class had the Disputed Claims that have become Allowed Claims been Allowed on
such dates. The Disbursing Agent shall distribute in respect of such newly
Allowed Claims the Plan Consideration as to which such Claims would have been
entitled under the Plan if such newly Allowed Claims were fully or partially
Allowed, as the case may be, on the Effective Date, including, if applicable,
any gains or income on account of such Disputed Claims, less direct and actual
expenses, fees, or other direct costs of maintaining Plan Consideration on
account of such Disputed Claims; provided, however, that no such distributions
shall be made on account of any Disputed Claim that has become and Allowed Claim
until such time as the Disbursing Agent shall determine that such distribution
is practicable.

 

  3. Distribution Rights Allocable to Disputed Existing Common Stock Interests.

 

  (a) With respect to Disputed Existing Common Stock Interests, the CPR
Administrator shall hold (A) all Distribution Rights that would otherwise be
allocable under the Plan in respect of Disputed Existing Common Stock Interests
if such Interests were Allowed Interests as of the Effective Date, and (B) all
CPR Distributions which would otherwise be distributable under the CPR Agreement
to the holders of such reserved Distribution Rights.

 

- 51 -



--------------------------------------------------------------------------------

  (b) To the extent a Disputed Existing Common Stock Interest becomes Allowed in
full or in part (in accordance with the procedures set forth in the Plan), the
CPR Administrator shall distribute in respect of such newly Allowed Interest, as
soon as practicable thereafter, all (A) reserved Distribution Rights to which
the holder of such Existing Common Stock Interest would have been entitled if
such newly Allowed Interest were fully or partially Allowed, as the case may be,
on the Effective Date, and (B) reserved CPR Distributions which would have been
distributed in respect of such reserved Distribution Rights if such Interest
were fully or partially Allowed, as the case may be, on the Effective Date,
provided that the CPR Administrator may direct the withholding of distributions
of the reserved Distribution Rights or CPR Distributions until any cost or
expense associated with maintaining such Distribution Rights accruing after the
Effective Date is paid. Notwithstanding any provision herein, no distributions
of Distribution Rights or CPR Distributions shall be made to a holder of a
Disputed Existing Common Stock Interest that has become an Allowed Interest
until such time as the CPR Administrator shall determine that such distribution
is practicable.

 

  4. Distribution of Reserved Plan Consideration Upon Disallowance.

To the extent any Disputed Claim has become Disallowed in full or in part (in
accordance with the procedures set forth in the Plan), any Plan Consideration
held by the Reorganized Debtors on account of such Disputed Claim shall become
the sole and exclusive property of the Reorganized Debtors.

To the extent a Disputed Existing Common Stock Interest becomes Disallowed in
whole or in part, any Distribution Rights or CPR Distributions reserved on
account of such Disallowed Interest shall become the sole and exclusive property
of the Reorganized Debtors, to the extent of such Disallowance.

 

  (c) Estimation of Claims.

Any Debtor or holder of a Claim may request that the Bankruptcy Court estimate
any Claim pursuant to section 502(c) of the Bankruptcy Code for purposes of
determining the allowed amount of such Claim regardless of whether any Objecting
Party has previously objected to such Claim or whether the Bankruptcy Court has
ruled on any such objection, and the Bankruptcy Court shall retain jurisdiction
to estimate any Claim for purposes of determining the allowed amount of such
Claim at any time. In the event that the Bankruptcy Court estimates any
contingent or unliquidated Claim, that estimated amount will constitute either
the Allowed amount of such Claim or a maximum limitation on such Claim, as
determined by the Bankruptcy Court. If the estimated amount constitutes a
maximum limitation on such Claim, any Objecting Party may elect to pursue any
supplemental proceedings to object to any ultimate payment on such Claim. All of
the objection, estimation, settlement, and resolution procedures set forth in
the Plan are cumulative and not necessarily exclusive of one another.

 

- 52 -



--------------------------------------------------------------------------------

6.13 Executory Contracts and Unexpired Leases.

 

  (a) General Treatment.

As of and subject to the occurrence of the Effective Date and the payment of the
applicable Cure Amount, all executory contracts and unexpired leases to which
any Debtor is a party shall be deemed assumed, except for any executory
contracts or unexpired leases that: (i) previously have been assumed or rejected
pursuant to a Final Order of the Bankruptcy Court; (ii) are designated
specifically or by category as a contract or lease to be rejected on the
Schedule of Rejected Contracts and Leases, if any; or (iii) are the subject of a
separate motion to assume or reject under section 365 of the Bankruptcy Code
pending on the Effective Date. As of and subject to the occurrence of the
Effective Date, all contracts identified on the Schedule of Rejected Contracts
and Leases shall be deemed rejected, which schedule shall be in form and
substance reasonably satisfactory to Hillside. Subject to the occurrence of the
Effective Date, entry of the Confirmation Order by the Bankruptcy Court shall
constitute approval of such assumptions and rejections pursuant to sections
365(a) and 1123 of the Bankruptcy Code. Each executory contract and unexpired
lease assumed pursuant to Section [10.1] of the Plan shall revest in and be
fully enforceable by the applicable Reorganized Debtor in accordance with its
terms, except as modified by the provisions of the Plan, or any order of the
Bankruptcy Court authorizing and providing for its assumption or applicable
federal law.

 

  (b) Completion of Non-Assignable Contract.

If the Bankruptcy Court, or another court of competent jurisdiction, determines
that a contract is unable to be assumed and/or assumed and assigned pursuant to
section 365 of the Bankruptcy Code (a “Non-assignable Contract”), then the Plan
shall not constitute any Debtor’s agreement to assign such Non-assignable
Contract if such attempted assignment would be unlawful. Notwithstanding any
provision herein to the contrary, on the Effective Date, the Debtors shall
retain all rights to the Non-assignable Contracts and shall use their reasonable
best efforts to obtain any consent, approval or amendment, if any, required to
novate, assume and/or assume and assign any Non-assignable Contract.

 

  (c) Claims Based on Rejection of Executory Contracts or Unexpired Leases.

All Allowed Claims arising from the rejection of executory contracts or
unexpired leases, if any, will be treated as Other Unsecured Claims, subject to
any limitation on allowance of such Claims under section 502(b) of the
Bankruptcy Code or otherwise. Except as otherwise ordered by the Bankruptcy
Court, in the event that the rejection of an executory contract or unexpired
lease by the Debtors pursuant to the Plan results in damages to the other party
or parties to such contract or lease, a Claim for such damages shall be forever
barred and shall not be enforceable against the Debtors, or their properties or
interests in property as agents, successors, or assigns, unless a proof of such
Claim has been filed with the Bankruptcy Court and served upon counsel for the
Debtors on or before the date, and in the form and manner set forth in the order
authorizing the rejection which order may be the Confirmation Order.

 

- 53 -



--------------------------------------------------------------------------------

  (d) Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

1. Except to the extent that different treatment has been agreed to by the
non-Debtor party or parties to any executory contract or unexpired lease to be
assumed pursuant to Section [10.1] of the Plan, any monetary amounts by which
each executory contract and unexpired lease to be assumed pursuant to the Plan
is in default shall be satisfied, pursuant to section 365(b)(1) of the
Bankruptcy Code, by payment of the default amount (the “Cure Amount”) in Cash
within thirty (30) days of the Effective Date or on such other less favorable
terms to the non-Debtor party as the parties to such executory contracts or
unexpired leases may otherwise agree.

2. No later than five (5) days prior to the commencement of the Confirmation
Hearing, the Debtor shall file a schedule (the “Cure Schedule”) setting forth
the Cure Amount, if any, for each executory contract or unexpired lease to be
assumed pursuant to Section [10.1] of the Plan. Any party that fails to object
to the applicable Cure Amount listed on the Cure Schedule within twenty
(20) days of the filing thereof, shall be forever barred, estopped and enjoined
from disputing the Cure Amount set forth on the Cure Schedule (including a Cure
Amount of $0.00) and/or from asserting any claim against the Debtor arising
under section 365(b)(1) of the Bankruptcy Code except as set forth on the Cure
Schedule.

3. In the event of a dispute (each, a “Cure Dispute”) regarding: (a) the Cure
Amount; (b) the ability of the applicable Debtor or Reorganized Debtor] to
provide “adequate assurance of future performance” (within the meaning of
section 365 of the Bankruptcy Code) under the contract or lease to be assumed;
or (c) any other matter pertaining to assumption, the cure payments required by
section 365(b)(1) of the Bankruptcy Code shall be made following the entry of a
Final Order resolving the Cure Dispute and approving the assumption. To the
extent a Cure Dispute relates solely to the Cure Amount, the Debtor may assume
and/or assume and assign the subject contract prior to resolution of the Cure
Dispute provided that the Debtor reserves Cash in an amount sufficient to pay
the full amount asserted by the non-Debtor party to the subject contract (or
such other amount as may be fixed or estimated by the Bankruptcy Court).

 

  (e) Indemnification of Directors, Officers and Employees.

For purposes of the Plan, the obligation of a Debtor to indemnify and reimburse
any Person or entity serving at any time on or after the Commencement Date as
one of its directors, officers or employees by reason of such Person’s or
entity’s service in such capacity, or as a director, officer or employee of any
other corporation or legal entity, to the extent provided in such Debtor’s
constituent documents, a written agreement with the Debtor, in accordance with
any applicable law, or any combination of the foregoing, shall survive
confirmation of the Plan and the Effective Date, remain unaffected thereby,
become an obligation of the Reorganized Debtors, and not be discharged in
accordance with section 1141 of the Bankruptcy Code, irrespective of whether
indemnification or reimbursement is owed in connection with an event occurring
before, on, or after the Commencement Date:

 

- 54 -



--------------------------------------------------------------------------------

6.14 Conditions Precedent to Confirmation and Consummation of the Plan.

 

  (a) Conditions Precedent to Confirmation.

Confirmation of the Plan is subject to:

1. the Disclosure Statement having been approved by the Bankruptcy Court as
having adequate information in accordance with section 1125 of the Bankruptcy
Code; and

2. entry of the Confirmation Order in form and substance satisfactory to the
Debtors and to the Consenting Holders;

3. the Confirmation Order containing decretal paragraphs that provide that:

 

  a. (A) all contingent, disputed and/or unliquidated Other Unsecured Claims
shall be Allowed, Disallowed or estimated (for purposes of allowance) prior to
the Effective Date, and (B) the amount of all Allowed Other Unsecured Claims
(other than the Hillside Unsecured Deficiency Claim) plus the amount of all
Estimated Other Unsecured Claims shall be equal to or less than an amount equal
to 20% of the aggregate amount of all Allowed Other Unsecured Claims and all
Estimated Other Unsecured Claims; and

 

  b. all Claims relating to the SERP shall be discharged on the Effective Date.

4. the Confirmation Order shall contain findings or conclusions, as applicable,
that:

 

  a. the CPR Administrator Rights Notices and Distribution Rights do not
constitute securities;

 

  b. notice of the commencement of the Reorganization Cases and entry of the
Confirmation Order was sufficient to provide notice of such occurrences to the
holders of (A) Claims related to or arising from termination of the SERP, and
(B) Environmental Claims;

 

  c. Hillside shall not be liable for any Environmental Claims;

 

  d. The aggregate amount of (A) all Allowed Environmental Claims, and (B) all
Environmental Claims that constitute Estimated Other Unsecured Claims shall not
exceed $2.99 million; and

 

  e. the SERP does not constitute a retiree plan as used in section 1114 of the
Bankruptcy Code.

 

- 55 -



--------------------------------------------------------------------------------

  (b) Conditions Precedent to the Effective Date.

The occurrence of the Effective Date is subject to:

1. the Confirmation Order having been entered by the Bankruptcy Court, being in
full force and effect and not subject to any stay or injunction, and being in
form and substance satisfactory to the Debtors and to the Consenting Holders;

2. the Plan Documents in form and substance satisfactory to the Consenting
Holders being executed and delivered, and any conditions (other than the
occurrence of the Effective Date or certification by the Debtors that the
Effective Date has occurred) contained therein having been satisfied or waived
in accordance therewith;

3. (i) all contingent, disputed and/or unliquidated Other Unsecured Claims
having been Allowed, Disallowed or estimated (for purposes of allowance), and
(B) the amount of all Allowed Other Unsecured Claims (other than the Hillside
Unsecured Deficiency Claim) plus the amount of all Estimated Other Unsecured
Claims shall be equal to or less than an amount equal to 20% of the aggregate
amount of all Allowed Other Unsecured Claims and all Estimated Other Unsecured
Claims;

4. the Debtors having performed the obligations under that certain stipulation
by and among the Debtors and the Consenting Holders regarding the Debtors’ use
of such Consenting Holders’ cash collateral, dated March 30, 2008; and

5. the Debtors obtaining all authorizations, consents and regulatory approvals,
if any, required to be obtained, and filing all notices and reports, if any,
required to be filed, by the Debtors in connection with the Plan’s
effectiveness.

 

  (c) Waiver of Conditions Precedent and Bankruptcy Rule 3020(e) Automatic Stay.

The Debtors and the Consenting Holders shall have the right to jointly waive one
or more of the conditions precedent set forth in Sections [11.1(a)-(b)] of the
Plan at any time without leave of or notice to the Bankruptcy Court and without
any formal action other than proceeding with confirmation of the Plan. Hillside
shall have the sole right to waive one or more of the conditions precedent set
forth in Section [11.1(c)-(d)] of the Plan and time without leave of or notice
to the Bankruptcy Court and without formal action other than proceeding with
confirmation of the Plan.

The Debtors and the Consenting Holders shall have the right to jointly waive one
or more of the conditions precedent set forth in Sections [11.2(a), (b), (d),
and (e)] of the Plan at any time without leave of or notice to the Bankruptcy
Court and without any formal action other than proceeding with consummation of
this Plan. Hillside shall have the sole right to waive the condition precedent
set forth in Section [11.2(c)] of the Plan at any time without leave of or
notice of the Bankruptcy Court and without any formal action other than
proceeding with confirmation of the Plan. Further, the stay of the Confirmation
Order, pursuant to Bankruptcy Rule 3020(e), shall be deemed waived by the
Confirmation Order.

 

- 56 -



--------------------------------------------------------------------------------

If any condition precedent to the Effective Date is waived pursuant to Section
[11.3] of the Plan and the Effective Date occurs, the waiver of such condition
shall benefit from the “mootness doctrine”, and the act of consummation of the
Plan shall foreclose any ability to challenge the Plan in any court.

 

  (d) Effect of Failure of Conditions.

If all the conditions to effectiveness and the occurrence of the Effective Date
have not been satisfied or duly waived on or before the first Business Day that
is more than 60 days after the Confirmation Date, or by such later date as set
forth by the Debtors in a notice filed with the Bankruptcy Court prior to the
expiration of such period, then upon motion by the Debtors made before the time
that all of the conditions have been satisfied or duly waived, the Confirmation
Order shall be vacated by the Bankruptcy Court; provided, however, that the
Debtors must obtain the consent of the Consenting Holders. It is further
provided that notwithstanding the filing of such a motion, the Confirmation
Order shall not be vacated if all of the conditions to consummation set forth in
Section [11.2] of the Plan are either satisfied or duly waived before the
Bankruptcy Court enters an order granting the relief requested in such motion.
If the Confirmation Order is vacated pursuant to Section [11.4], the Plan shall
be null and void in all respects, and nothing contained in the Plan shall:
(i) constitute a waiver or release of any Claims against or Interests in the
Debtors; (ii) prejudice in any manner the rights of the holder of any Claim or
Interest in the Debtors; or (iii) constitute an admission, acknowledgment, offer
or undertaking by the Debtors or any other entity with respect to any matter set
forth in the Plan.

 

6.15 Effect of Confirmation.

 

  (a) Binding Effect.

The Plan shall be binding and inure to the benefit of the Debtors, all present
and former holders of Claims and Interests, and their respective successors and
assigns.

 

  (b) Vesting of Assets.

On the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy
Code, all property of the Estates shall vest in the Reorganized Debtors, free
and clear of all Claims, liens, encumbrances, charges, and other interests,
except as provided in the Plan or in the Confirmation Order. The Reorganized
Debtors may operate their businesses and may use, acquire, and dispose of
property free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules
and in all respects as if there were no pending case under any chapter or
provision of the Bankruptcy Code, except as provided in the Plan.

 

  (c) Discharge of Claims Against and Interests in the Debtors.

Upon the Effective Date and in consideration of the distributions to be made
hereunder, except as otherwise provided in the Plan or in the Confirmation
Order, each holder (as well as any trustees and agents on behalf of each holder)
of a Claim or Interest and any affiliate of such holder shall be deemed to have
forever waived, released, and discharged the Debtors, to the fullest extent
permitted by section 1141 of the Bankruptcy Code, of and from any and all
Claims, Interests, rights, and liabilities that arose prior to the Effective
Date. Except as

 

- 57 -



--------------------------------------------------------------------------------

otherwise provided in the Plan, upon the Effective Date, all such holders of
Claims and Interests and their affiliates shall be forever precluded and
enjoined, pursuant to sections 105, 524, 1141 of the Bankruptcy Code, from
prosecuting or asserting any such discharged Claim against or terminated
Interest in the Debtors.

 

  (d) Term of Pre-Confirmation Injunctions or Stays.

Unless otherwise provided in the Plan, all injunctions or stays arising prior to
the Confirmation Date in accordance with sections 105 or 362 of the Bankruptcy
Code, or otherwise, and in existence on the Confirmation Date, shall remain in
full force and effect until the Effective Date.

 

  (e) Injunction Against Interference With Plan.

Upon the entry of the Confirmation Order, all holders of Claims and Interests
and other parties in interest, along with their respective present or former
affiliates, employees, agents, officers, directors, or principals, shall be
enjoined from taking any actions to interfere with the implementation or
consummation of the Plan.

 

  (f) Injunction.

1. Except as otherwise provided in the Plan or the Confirmation Order, as of the
Confirmation Date, but subject to the occurrence of the Effective Date, all
Persons who have held, hold or may hold Claims against or Interests in the
Debtors or the Estates are, with respect to any such Claims or Interests,
permanently enjoined after the Confirmation Date from: (a) commencing,
conducting or continuing in any manner, directly or indirectly, any suit, action
or other proceeding of any kind (including, without limitation, any proceeding
in a judicial, arbitral, administrative or other forum) against or affecting the
Debtors, the Reorganized Debtors, or the Estates or any of their property, the
Consenting Holders, or any direct or indirect transferee of any property of, or
direct or indirect successor in interest to, any of the foregoing Persons or any
property of any such transferee or successor; (b) enforcing, levying, attaching
(including, without limitation, any pre-judgment attachment), collecting or
otherwise recovering by any manner or means, whether directly or indirectly, any
judgment, award, decree or order against the Debtors, the Reorganized Debtors,
or the Estates or any of their property, the Consenting Holders, or any direct
or indirect transferee of any property of, or direct or indirect successor in
interest to, any of the foregoing Persons, or any property of any such
transferee or successor; (c) creating, perfecting or otherwise enforcing in any
manner, directly or indirectly, any encumbrance of any kind against the Debtors,
the Reorganized Debtors, or the Estates or any of their property, the Consenting
Holders, or any direct or indirect transferee of any property of, or successor
in interest to, any of the foregoing Persons; (d) acting or proceeding in any
manner, in any place whatsoever, that does not conform to or comply with the
provisions of the Plan to the full extent permitted by applicable law; and
(e) commencing or continuing, in any manner or in any place, any action that
does not comply with or is inconsistent with the provisions of the Plan;
provided, however, that nothing contained herein or in the Plan shall preclude
such persons from exercising their rights pursuant to and consistent with the
terms of the Plan.

 

- 58 -



--------------------------------------------------------------------------------

2. By accepting distributions pursuant to the Plan, each holder of an Allowed
Claim or Allowed Interest shall be deemed to have specifically consented to the
injunctions set forth in the Plan.

 

6.16 Releases.

1. Releases by the Debtors. Except as otherwise provided in the Plan or the
Confirmation Order, as of the Effective Date, each Debtor, in its individual
capacity and as a debtor in possession, shall be deemed to forever release,
waive and discharge all claims, obligations, suits, judgments, damages, demands,
debts, rights, causes of action and liabilities (other than the rights of the
Debtors to enforce the Plan and the contracts, instruments, releases, indentures
and other agreements or documents delivered thereunder) whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, then existing or thereafter arising, in law, equity or
otherwise that are based in whole or in part on any act, omission, transaction,
event or other occurrence taking place on or prior to the Effective Date in any
way relating to the Debtors, the parties released pursuant to Section [12.7] of
the Plan, the Reorganization Cases, the Plan or the Disclosure Statement, and
that could have been asserted by or on behalf of the Debtors or their Estates,
whether directly, indirectly, derivatively or in any representative or any other
capacity, against any Released Party; provided, however, that (x) that the
releases set forth in Section 12.7(a) of the Plan shall not release any Debtor’s
claims, rights, or causes of action for money borrowed from or owed to a Debtor
or its Subsidiary by any of its directors, officers or former employees as set
forth in such Debtors’ or Subsidiary’s books and records, and (y) in no event
shall anything in Section [12.7(a)] of the Plan be construed as a release of any
Person’s fraud or willful misconduct for matters with respect to the Debtors and
their Subsidiaries and/or affiliates.

2. Releases by Holders of Claims and Interests. Except as otherwise provided in
the Plan or the Confirmation Order, on the Effective Date, to the fullest extent
permissible under applicable law, as such law may be extended or interpreted
subsequent to the Effective Date, all holders of Claims and Interests, in
consideration for the obligations of the Debtors under the Plan, the Plan
Distributions, the Plan Securities and other contracts, instruments, releases,
agreements or documents executed and delivered in connection with the Plan, and
each entity (other than a Debtor) that has held, holds or may hold a Claim or
Interest, as applicable, will be deemed to have consented to the Plan for all
purposes and the restructuring embodied therein and deemed to forever release,
waive and discharge all claims, demands, debts, rights, causes of action or
liabilities (other than the right to enforce the obligations of any party under
the Plan and the contracts, instruments, releases, agreements and documents
delivered under or in connection with the Plan), including, without limitation,
any claims for any such loss such holder may suffer, have suffered or be alleged
to suffer as a result of the Debtors commencing the Reorganization Cases or as a
result of the Plan being consummated, whether liquidated or unliquidated, fixed
or contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
then existing or thereafter arising, in law, equity or otherwise that are based
in whole or in part on any act or omission, transaction, event or other
occurrence taking place on or prior to the Effective Date in any way relating to
the Debtors, the Reorganization Cases, the Plan or the Disclosure Statement
against any Released Party; provided, however, that in no event shall anything
in Section [12.7(b)] of the Plan be construed as a release of any Person’s fraud
or willful misconduct for matters with respect to the Debtors and their
Subsidiaries and/or affiliates.

 

- 59 -



--------------------------------------------------------------------------------

3. Notwithstanding anything to the contrary contained in the Plan, except to the
extent permissible under applicable law, as such law may be extended or
interpreted subsequent to the Effective Date, the releases provided for in
Section [12.7] of the Plan shall not release any non-Debtor entity from any
liability arising under (a) the Internal Revenue Code or any state, city or
municipal tax code or (b) any criminal laws of the United States or any state,
city or municipality.

The Debtors believe that the releases by each of the Debtors and the holders of
Claims and Interests of each of the Released Parties as described in this
Section [6.16], and Sections [12.7(a) and 12.7(b)] of the Plan (the “Releases”),
are extremely important to the success of the Plan. The Debtors have received
substantial contributions to the Plan from each of the Released Parties. The
Released Parties have played a critical role in the formulation of the Debtors’
Plan and have expended an immense amount of time and resources analyzing and
negotiating the complex issues presented by the Debtors’ capital structure. The
Plan reflects the settlement and resolution of several of these complex issues.
The Releases are an integral part of the consideration to be received in
connection with the compromises and resolutions embodied in the Plan and the
Debtors have received substantial consideration in exchange for the Releases.
Without the Releases provided in the Plan, the Debtors would not be able to
complete a successful reorganization of the Debtors’ Estates.

 

  (b) Exculpation and Limitation of Liability.

None of the Released Parties shall have or incur any liability to any holder of
any Claim or Interest for any act or omission in connection with, or arising out
of the Debtors’ restructuring, including without limitation the negotiation and
execution of the Plan, the Reorganization Cases, the Disclosure Statement, the
solicitation of votes for and the pursuit of the Plan, the consummation of the
Plan, or the administration of the Plan or the property to be distributed under
the Plan, including, without limitation, all documents ancillary thereto, all
decisions, actions, inactions and alleged negligence or misconduct relating
thereto and all prepetition activities leading to the promulgation and
confirmation of the Plan except fraud or willful misconduct as determined by a
Final Order of the Bankruptcy Court. The Released Parties shall be entitled to
rely upon the advice of counsel with respect to their duties and
responsibilities under the Plan.

 

  (c) Injunction Related to Releases and Exculpation.

The Confirmation Order shall permanently enjoin the commencement or prosecution
by any person or entity, whether directly, derivatively or otherwise, of any
Claims, obligations, suits, judgments, damages, demands, debts, rights, causes
of action or liabilities released pursuant to the Plan, including but not
limited to the claims, obligations, suits, judgments, damages, demands, debts,
rights, causes of action or liabilities, released in Sections [12.7] and [12.8]
of the Plan.

 

- 60 -



--------------------------------------------------------------------------------

  (d) Termination of Subordination Rights and Settlement of Related Claims.

1. Except as provided in the Plan, the classification and manner of satisfying
all Claims and Interests and the respective distributions and treatments under
the Plan take into account or conform to the relative priority and rights of the
Claims and Interests in each Class in connection with any contractual, legal and
equitable subordination rights relating thereto whether arising under general
principles of equitable subordination, section 510(b) of the Bankruptcy Code or
otherwise, and any and all such rights are settled, compromised and released
pursuant to the Plan. The Confirmation Order shall permanently enjoin, effective
as of the Effective Date, all Persons and Entities from enforcing or attempting
to enforce any such contractual, legal and equitable rights satisfied,
compromised and settled pursuant to the Plan.

2. Pursuant to Bankruptcy Rule 9019 and in consideration of the distributions
and other benefits provided under the Plan, the provisions of the Plan will
constitute a good faith compromise and settlement of all claims or controversies
relating to the subordination rights that a holder of a Claim of Interest may
have or any distribution to be made pursuant to the Plan on account of such
Claim or Interest. Entry of the Confirmation Order will constitute the
Bankruptcy Court’s approval, as of the Effective Date, of the compromise or
settlement of all such claims or controversies and the Bankruptcy Court’s
finding that such compromise or settlement is in the best interests of the
Debtors and their Estates, and holders of Claims and Interests, and is fair,
equitable and reasonable.

 

  (e) Retention of Causes of Action/Reservation of Rights.

1. Subject to Section [12.12] of the Plan, nothing contained in the Plan or the
Confirmation Order shall be deemed to be a waiver or the relinquishment of any
rights, Claims or Causes of Action that the Debtors may have or may choose to
assert on behalf of the Estates or themselves in accordance with any provision
of the Bankruptcy Code or any applicable non-bankruptcy law, including, without
limitation: (a) any and all Claims against any Person, to the extent such Person
asserts a crossclaim, counterclaim, and/or Claim for setoff which seeks
affirmative relief against the Debtor or any of its officers, directors, or
representatives; (b) the turnover of any property of the Estate; and/or
(c) Claims against other third parties.

2. Nothing contained in the Plan or the Confirmation Order shall be deemed to be
a waiver or relinquishment of any Claim, Cause of Action, right of setoff, or
other legal or equitable defense that the Debtors had immediately prior to the
Commencement Date, against or with respect to any Claim left unimpaired by the
Plan as set forth in Section [4.2] of the Plan. The Debtors shall have, retain,
reserve, and be entitled to assert all such Claims, Causes of Action, rights of
setoff, or other legal or equitable defenses which the Debtors had immediately
prior to the Commencement Date as fully as if the Reorganization Cases had not
been commenced, and all of the Debtors’ legal and/or equitable rights respecting
any Claim left unimpaired by the Plan may be asserted after the Confirmation
Date to the same extent as if the Reorganization Cases had not been commenced.

 

- 61 -



--------------------------------------------------------------------------------

  (f) Avoidance Actions.

Subject to the occurrence of the Effective Date, neither the Debtors, the
Creditors’ Committee (if any), nor any other party in interest shall assert any
right, claim or cause of action not asserted by a Debtor prior to the Effective
Date and belonging to a Debtor or its Estate against any Person to avoid a
transfer under section 544, 547, 548, or 553(b) of the Bankruptcy Code, of any
similar state law, provided, however; that nothing in the Plan shall prohibit
the Debtors, the Reorganized Debtors, or the Creditors’ Committee (if any) from
challenging the validity, priority, perfection or extent of any lien, mortgage
or security agreement or, subject to Section [9.1] of the Plan, objecting to any
Claim. All such rights, claims and causes of action shall be released and waived
by the Debtors and their Estates under the Plan on the Effective Date.
Notwithstanding anything to the contrary contained therein, nothing contained in
the Plan shall prejudice any rights or defenses the Debtors may have under
section 502(d) of the Bankruptcy Code.

 

6.17 Retention of Jurisdiction.

On and after the Effective Date, the Bankruptcy Court shall retain jurisdiction,
pursuant to 28 U.S.C. §§ 1334 and 157, over all matters arising in, arising
under, or related to the Reorganization Cases for, among other things, the
following purposes:

a. To hear and determine applications for the assumption or rejection of
executory contracts or unexpired leases and the allowance of Claims resulting
therefrom;

b. To determine any motion, adversary proceeding, application, contested matter,
and other litigated matter pending on or commenced after the Confirmation Date;

c. To ensure that distributions to holders of Allowed Claims or Allowed
Interests are accomplished as provided in the Plan;

d. To consider Claims or the allowance, classification, priority, compromise,
estimation, or payment of any Claim, Administrative Expense Claim, or Interest;

e. To enter, implement, or enforce such orders as may be appropriate in the
event the Confirmation Order is for any reason stayed, reversed, revoked,
modified, or vacated;

f. To issue injunctions, enter and implement other orders, and take such other
actions as may be necessary or appropriate to restrain interference by any
Person with the consummation, implementation, or enforcement of the Plan, the
Confirmation Order, or any other order of the Bankruptcy Court;

g. To hear and determine any application to modify the Plan in accordance with
section 1127 of the Bankruptcy Code, to remedy any defect or omission or
reconcile any inconsistency in the Plan, the Disclosure Statement, or any order
of the Bankruptcy Court, including the Confirmation Order, in such a manner as
may be necessary to carry out the purposes and effects thereof;

h. To hear and determine all Fee Claims;

 

- 62 -



--------------------------------------------------------------------------------

i. Resolve disputes concerning any reserves with respect to Disputed Claims,
Disputed Existing Common Stock Interests, Cure Disputes, or the administration
thereof;

j. To hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan, the Confirmation Order, any
transactions or payments contemplated hereby, or any agreement, instrument, or
other document governing or relating to any of the foregoing;

k. To take any action and issue such orders, including any such action or orders
as may be necessary after occurrence of the Effective Date and/or consummation
of the Plan, as may be necessary to construe, enforce, implement, execute, and
consummate the Plan, including any release or injunction provisions set forth
therein, or to maintain the integrity of the Plan following consummation;

l. To determine such other matters and for such other purposes as may be
provided in the Confirmation Order;

m. To hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

n. To hear and determine any other matters related to the Plan and not
inconsistent with the Bankruptcy Code and title 28 of the United States Code;

o. Resolve any disputes concerning whether a Person or entity had sufficient
notice of the Reorganization Cases, the Disclosure Statement Hearing, the
Confirmation Hearing, any applicable Bar Date, or the deadline for responding or
objecting to a Cure Amount, for the purpose of determining whether a Claim or
Interest is discharged hereunder, or for any other purpose;

p. To hear any action relating to an assertion of control group liability or
environmental liability against Hillside as a result of the Reorganization Cases
or the Plan;

q. To recover all Assets of the Debtors and property of the Estates, wherever
located;

r. To resolve any disputes concerning or arising out of the CPR Agreement; and

s. To enter a final decree closing the Reorganization Cases.

 

6.18 Miscellaneous Provisions.

 

  (a) Exemption from Certain Transfer Taxes.

To the fullest extent permitted by applicable law, any transfer or encumbrance
of assets or any portion(s) of assets pursuant to, or in furtherance of, or in
connection with the Plan shall constitute a “transfer under a plan” within the
purview of section 1146(c) of the Bankruptcy Code and shall not be subject to
transfer, stamp or similar taxes.

 

- 63 -



--------------------------------------------------------------------------------

  (b) Disallowance of Existing Securities Law Claims.

All Existing Securities Law Claims, if any, shall be deemed disallowed and
expunged in their entirety under and pursuant to the Plan without further order
of the Bankruptcy Court or any action being required on the part of the Debtor.

 

  (c) Retiree Benefits.

On and after the Effective Date, pursuant to section 1129(a)(13) of the
Bankruptcy Code, the Debtors shall continue to pay all retiree benefits (within
the meaning of section 1114 of the Bankruptcy Code), if any, at the level
established in accordance with section 1114 of the Bankruptcy Code, at any time
prior to the Confirmation Date, for the duration of the period for which the
Debtor had obligated itself to provide such benefits. For the avoidance of
doubt, the obligations arising under the SERP do not constitute retiree benefits
within the meaning of section 1114 of the Bankruptcy Code. Nothing herein shall:
(i) restrict the Debtors’ right to modify the terms and conditions of the
retiree benefits, if any, as otherwise permitted pursuant to the terms of the
applicable plans or non-bankruptcy law; or (ii) be construed as an admission
that any such retiree benefits are owed by the Debtors.

 

  (d) Dissolution of Committee.

If formed in the Reorganization Cases, the Creditors’ Committee shall be
automatically dissolved on the Effective Date and all members, employees or
agents thereof shall be released and discharged from all rights and duties
arising from, or related to, the Reorganization Cases.

 

  (e) Termination of Professionals.

On the Effective Date, the engagement of each Professional Person retained by
the Debtors and the Creditors’ Committee, if any, appointed in the
Reorganization Cases, shall be terminated without further order of the
Bankruptcy Court or act of the parties.

 

  (f) Access.

From the Effective Date, the Reorganized Debtors shall cooperate with any Person
that served as a director or officer of a Debtor at any time prior to the
Effective Date, and any Consenting Holder (collectively, the “Accessing
Parties”), and make available to any Accessing Party such documents, books,
records or information relating to the Debtors’ activities prior to the
Effective Date that such Accessing Party may reasonably require in connection
with the defense or preparation for the defense of any claim against such
Accessing Party relating to any action taken in connection with such Accessing
Party’s role as a director or officer of a Debtor or, in the case of a
Consenting Holder, any action taken in connection with the negotiation,
execution and implementation of the Plan, and the Reorganization Cases:

 

  (g) Amendments.

1. Plan Modifications. The Plan may be amended, modified, or supplemented by the
Debtors, with the consent of the Consenting Holders, in the manner

 

- 64 -



--------------------------------------------------------------------------------

provided for by section 1127 of the Bankruptcy Code, or as otherwise permitted
by law, without additional disclosure pursuant to section 1125 of the Bankruptcy
Code, except as the Bankruptcy Court may otherwise direct. In addition, after
the Confirmation Date, so long as such action does not materially and adversely
affect the treatment of holders of Claims or Interests pursuant to the Plan, the
Debtors may institute proceedings in the Bankruptcy Court to remedy any defect
or omission or reconcile any inconsistencies in the Plan, the Plan Documents
and/or the Confirmation Order, with respect to such matters as may be necessary
to carry out the purposes and effects of the Plan.

2. Other Amendments. Prior to the Effective Date the Debtors may make
appropriate technical adjustments and modifications to the Plan without further
order or approval of the Bankruptcy Court, provided, however, that, such
technical adjustments and modifications do not adversely affect in a material
way the treatment of holders of Claims or Interests.

 

  (h) Revocation or Withdrawal of the Plan.

The Debtors reserve the right to revoke or withdraw the Plan prior to the
Effective Date; provided that the Debtors shall obtain the Consenting Holders’
consent for any revocation or withdrawal of the Plan. If the Debtors take such
action, the Plan shall be deemed null and void.

 

  (i) Confirmation Order.

Upon entry by the Bankruptcy Court of the Confirmation Order, the Confirmation
Order shall, and is hereby deemed to, ratify all transactions effected by the
Debtors during the period commencing on the Commencement Date and ending on the
Confirmation Date except for any acts constituting willful misconduct or fraud.

 

  (j) Severability.

If, prior to the entry of the Confirmation Order, any term or provision of the
Plan is held by the Bankruptcy Court to be invalid, void, or unenforceable, the
Bankruptcy Court, at the request of the Debtors, shall have the power to alter
and interpret such term or provision to make it valid or enforceable to the
maximum extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void, or unenforceable, and such term or provision
shall then be applicable as altered or interpreted. Notwithstanding any such
holding, alteration, or interpretation, the remainder of the terms and
provisions of the Plan will remain in full force and effect and will in no way
be affected, impaired, or invalidated by such holding, alteration, or
interpretation. The Confirmation Order shall constitute a judicial determination
and shall provide that each term and provision of the Plan, as it may have been
altered or interpreted in accordance with the foregoing, is valid and
enforceable pursuant to its terms.

 

  (k) Governing Law.

Except to the extent that the Bankruptcy Code or other federal law is
applicable, or to the extent a Plan Document provides otherwise, the rights,
duties, and obligations arising under the Plan and the Plan Documents shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York, without giving effect to the principles of conflict of laws
thereof.

 

- 65 -



--------------------------------------------------------------------------------

  (l) Section 1125(e) of the Bankruptcy Code.

The Debtors have, and upon confirmation of the Plan shall be deemed to have,
solicited acceptances of the Plan in good faith and in compliance with the
applicable provisions of the Bankruptcy Code, and the Debtors (and their
affiliates, agents, directors, officers, employees, advisors, and attorneys)
have participated in good faith and in compliance with the applicable provisions
of the Bankruptcy Code in the offer, issuance, sale, and purchase of the
securities offered and sold under the Plan, and therefore are not, and on
account of such offer, issuance, sale, solicitation, and/or purchase will not
be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan
or offer, issuance, sale, or purchase of the securities offered and sold under
the Plan.

 

  (m) Time.

In computing any period of time prescribed or allowed by the Plan, unless
otherwise set forth therein or determined by the Bankruptcy Court, the
provisions of Bankruptcy Rule 9006 shall apply.

 

  (n) Notices.

In order to be effective, all notices, requests, and demands to or upon the
Debtors or Reorganized Debtors shall be in writing (including by facsimile
transmission) and, unless otherwise provided in the Plan, shall be deemed to
have been duly given or made only when actually delivered or, in the case of
notice by facsimile transmission, when received and telephonically confirmed,
addressed as follows:

 

Ampex Corporation 1228 Douglas Avenue Redwood City, California 94063

Attn:   Joel D. Talcott, Esq., General Counsel

Telephone:   (650) 367-3330 Facsimile:   (650) 367-3440

-and-

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019-6099

Attn:   Matthew A. Feldman, Esq.   Rachel C. Strickland, Esq.

Telephone:   (212) 728-8000 Facsimile:   (212) 728-8111

 

- 66 -



--------------------------------------------------------------------------------

  (o) Payment of Statutory Fees.

All fees payable pursuant to section 1930 of title 28 of the United States Code,
due and payable through the Effective Date shall be paid by the Debtors on or
before the Effective Date and amounts due thereafter shall be paid by the
Debtors in the ordinary course until the entry of a final decree closing the
Reorganization Cases. Any deadline for filing Administrative Expense Claims
shall not apply to fees payable pursuant to section 1930 of title 28 of the
United States Code.

 

  (p) Reservation of Rights.

Except as expressly set forth in the Plan, the Plan shall have no force or
effect unless the Bankruptcy Court shall enter the Confirmation Order. None of
the filing of the Plan, any statement or provision contained in the Plan, or the
taking of any action by the Debtors with respect to the Plan shall be or shall
be deemed to be an admission or waiver of any rights of the Debtors with respect
to the holders of Claims or Interests prior to the Effective Date.

ARTICLE VII.

CONFIRMATION OF THE PLAN OF REORGANIZATION

 

7.1 Confirmation Hearing.

Section 1128(a) of the Bankruptcy Code requires the bankruptcy court, after
appropriate notice, to hold a hearing on confirmation of a plan of
reorganization. The Debtors shall request that the Bankruptcy Court schedule the
Disclosure Statement Hearing to, among other things, establish the date and time
of the Confirmation Hearing with respect to the Plan on the first day of the
Debtors’ Reorganization Cases. The hearing may be adjourned or continued from
time to time by the Debtors or the Bankruptcy Court without further notice
except for an announcement of the adjourned or continued date made at the
Confirmation Hearing or any subsequent adjourned or continued Confirmation
Hearing.

Section 1128(b) of the Bankruptcy Code provides that any party in interest may
object to confirmation of a plan of reorganization. Any objection to
confirmation of the Plan must be in writing, must conform to the Bankruptcy
Rules, must set forth the name of the objector, the nature and amount of Claims
or Interests held or asserted by the objector against the particular Debtor or
Debtors, the basis for the objection and the specific grounds therefor, and must
be filed with the Bankruptcy Court, with a copy to chambers, together with proof
of service thereof, and served upon: (a) Willkie Farr & Gallagher LLP, counsel
for the Debtors, 787 Seventh Avenue, New York, NY 10019, Attn: Matthew A.
Feldman, Esq., and Rachel C. Strickland, Esq.; (b) The Office of the United
States Trustee for the Southern District of New York, 33 Whitehall Street, 21st
Floor, New York, NY 10004; (c) Milbank Tweed Hadley McCloy, LLP, counsel for
Hillside, One Chase Manhattan Plaza, New York, NY 10005, Attn: Dennis Dunne,
Esq. and Jessica Fink, Esq.; (d) O’Melveny and Meyers LLP, counsel for DDJ
Capital Management LLC, Times Square Tower, 7 Times Square, New York, NY 10036,
Attn: Michael Sage, Esq. and Nicole Sabado, Esq.; and (e) Nixon Peabody LLP,
counsel for the Indenture Trustee, 100 Summer Street, Boston, MA 02110, Attn:
Robert L. Coughlin, Esq.

 

- 67 -



--------------------------------------------------------------------------------

ANY HOLDER OF AN ALLOWED EXISTING COMMON STOCK INTEREST WHO OBJECTS TO
CONFIRMATION SHALL WAIVE ANY AND ALL RIGHTS AND ENTITLEMENTS TO RECEIVE A CPR
ADMINISTRATOR RIGHTS NOTICE OR DISTRIBUTION RIGHTS ENTITLING SUCH HOLDER TO ITS
PRO RATA PERCENTAGE OF THE CPR DISTRIBUTIONS MADE PURSUANT TO THE CPR AGREEMENT
AND ANY AND ALL RIGHTS GRANTED THEREBY.

Bankruptcy Rule 9014 governs objections to confirmation of the Plan. UNLESS AN
OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT MAY NOT BE CONSIDERED
BY THE BANKRUPTCY COURT.

 

7.2 Confirmation.

At the Confirmation Hearing, the Bankruptcy Court will determine whether the
requirements of section 1129(a) of the Bankruptcy Code have been satisfied with
respect to the Plan. Confirmation of a plan under section 1129(a) of the
Bankruptcy Code requires, among other things, that:

 

  •  

the plan complies with the applicable provisions of the Bankruptcy Code;

 

  •  

the proponent of the plan has complied with the applicable provisions of the
Bankruptcy Code;

 

  •  

the plan has been proposed in good faith and not by any means forbidden by law;

 

  •  

any plan payment made or to be made by the proponent under the plan for services
or for costs and expenses in, or in connection with, the chapter 11 case, or in
connection with the plan and incident to the case, has been approved by, or is
subject to the approval of, the Bankruptcy Court as reasonable;

 

  •  

the proponent has disclosed the identity and affiliations of any individual
proposed to serve, after confirmation of the plan, as a director, officer, or
voting trustee of the debtor, an affiliate of the debtor participating in the
plan with the debtor, or a successor to the debtor under the plan. The
appointment to, or continuance in, such office by such individual must be
consistent with the interests of creditors and equity security holders and with
public policy and the proponent must have disclosed the identity of any insider
that the reorganized debtor will employ or retain, and the nature of any
compensation for such insider;

 

  •  

with respect to each impaired class of claims or interests, either each holder
of a claim or interest of such class has accepted the plan, or will receive or
retain under the plan, on account of such claim or interest, property of a
value, as of the effective date of the plan, that is not less than the amount
that such holder would receive or retain if the debtor were liquidated on such
date under chapter 7 of the Bankruptcy Code;

 

- 68 -



--------------------------------------------------------------------------------

  •  

each class of claims or interests has either accepted the plan or is not
impaired under the plan;

 

  •  

except to the extent that the holder of a particular claim has agreed to a
different treatment of such claim, the plan provides that allowed administrative
expenses and priority claims will be paid in full on the effective date (except
that if a class of priority claims has voted to accept the plan, holders of such
claims may receive deferred cash payments of a value, as of the effective date
of the plan, equal to the allowed amounts of such claims and that holders of
priority tax claims may receive on account of such claims deferred cash
payments, over a period not exceeding five (5) years after the date of
assessment of such claims, of a value, as of the effective date, equal to the
allowed amount of such claims);

 

  •  

if a class of claims is impaired, at least one (1) impaired class of claims has
accepted the plan, determined without including any acceptance of the plan by
any insider holding a claim in such class; and

 

  •  

confirmation of the plan is not likely to be followed by the liquidation, or the
need for further financial reorganization, of the debtor or any successor to the
debtor under the plan, unless such liquidation or reorganization is proposed in
the plan.

Subject to satisfying the standard for any potential “cramdown” of Classes
deemed to reject the Plan, the Debtors believe that:

 

  •  

the Plan satisfies all of the statutory requirements of chapter 11 of the
Bankruptcy Code;

 

  •  

the Debtors have complied or will have complied with all of the requirements of
chapter 11 of the Bankruptcy Code; and

 

  •  

the Plan has been proposed in good faith.

Set forth below is a summary of the relevant statutory confirmation
requirements.

 

  (a) Acceptance

Class [2], Class [4] and Class [5] are impaired under the Plan and are entitled
to vote to accept or reject the Plan. Classes [1], [3] and [6] are unimpaired
and, therefore, are conclusively presumed to have voted to accept the Plan
pursuant to section 1126(f) of the Bankruptcy Code. Classes [7], [8] and [9] are
impaired and deemed to have rejected the Plan.

Because certain Classes are deemed to have rejected the Plan, the Debtors will
request confirmation of the Plan, as it may be modified from time to time, under
section 1129(b)

 

- 69 -



--------------------------------------------------------------------------------

of the Bankruptcy Code. The Debtors reserve the right to alter, amend, modify,
revoke or withdraw the Plan, any exhibit, or schedules thereto or any Plan
Document in order to satisfy the requirements of section 1129(b) of the
Bankruptcy Code, if necessary. The Debtors believe that the Plan will satisfy
the “cramdown” requirements of section 1129(b) of the Bankruptcy Code with
respect to Claims and Interests in Classes [5], [7], [8] and [9]. The Debtors
will also seek confirmation of the Plan over the objection of individual holders
of Claims who are members of an accepting Class. However, there can be no
assurance that the Bankruptcy Court will determine that the Plan meets the
requirements of section 1129(b) of the Bankruptcy Code.

 

  (b) Unfair Discrimination and Fair and Equitable Test.

To obtain nonconsensual confirmation of the Plan, it must be demonstrated to the
Bankruptcy Court that the Plan “does not discriminate unfairly” and is “fair and
equitable” with respect to each impaired, non-accepting Class. The Bankruptcy
Code provides a non-exclusive definition of the phrase “fair and equitable” for,
respectively, secured creditors, unsecured creditors and holders of equity
interests, which are as follows:

 

  •  

Secured Creditors. Either: (i) each impaired secured creditor retains its liens
securing its secured claim and receives on account of its secured claim deferred
cash payments having a present value equal to the amount of its allowed secured
claim; (ii) each impaired secured creditor realizes the “indubitable equivalent”
of its allowed secured claim; or (iii) the property securing the claim is sold
free and clear of liens with such liens to attach to the proceeds of the sale
and the treatment of such liens on proceeds to be as provided in clause (i) or
(ii) above.

 

  •  

General Unsecured Creditors. Either: (i) each impaired unsecured creditor
receives or retains under the plan property of a value equal to the amount of
its allowed claim; or (ii) the holders of claims and equity interests that are
junior to the claims of the dissenting class will not receive or retain any
property under the plan on account of such claims and equity interests.

 

  •  

Interests. Either (i) each holder of an equity interest will receive or retain
under the plan property of a value equal to the greatest of the fixed
liquidation preference to which such holder is entitled, the fixed redemption
price to which such holder is entitled or the value of the interest; or (ii) the
holder of an interest that is junior to the non-accepting class will not receive
or retain any property under the plan on account of such interest.

A plan of reorganization does not “discriminate unfairly” with respect to a
non-accepting class if the value of the cash and/or securities to be distributed
to the non-accepting class is equal to, or otherwise fair when compared to, the
value of the distributions to other classes whose legal rights are the same as
those of the non-accepting class.

 

- 70 -



--------------------------------------------------------------------------------

  (c) Feasibility; Financial Projections; Valuation.

The Bankruptcy Code permits a plan to be confirmed only if confirmation is not
likely to be followed by liquidation or the need for further financial
reorganization. For purposes of determining whether the Plan meets this
requirement, the Debtors have analyzed their ability to meet their obligations
under the Plan. As part of this analysis, the Debtors have prepared projections
of the financial performance of the Reorganized Debtors for each of the five
fiscal years from 2008 through 2013 (the “Financial Projections”). [The
Financial Projections, and the assumptions on which they are based, are set
forth in the Projected Financial Information contained in Exhibit [6] hereto.
Based upon these projections, the Debtors believe that they will be able to make
all payments required pursuant to the Plan while conducting ongoing business
operations and, therefore, that confirmation of the Plan is not likely to be
followed by liquidation or the need for further reorganization.]

The Financial Projections are based on the assumption that the Plan will be
confirmed by the Bankruptcy Court and, for projection purposes, that the
Effective Date under the Plan will occur in [May] 2008.

THE PROJECTIONS, INCLUDING THE UNDERLYING ASSUMPTIONS, SHOULD BE CAREFULLY
REVIEWED IN EVALUATING THE PLAN. WHILE MANAGEMENT BELIEVES THE ASSUMPTIONS
UNDERLYING THE PROJECTIONS, WHEN CONSIDERED ON AN OVERALL BASIS, ARE REASONABLE
IN LIGHT OF CURRENT CIRCUMSTANCES AND EXPECTATIONS, NO ASSURANCE CAN BE GIVEN
THAT THE PROJECTIONS WILL BE REALIZED. THE DEBTORS MAKE NO REPRESENTATION OR
WARRANTY AS TO THE ACCURACY OF THE PROJECTIONS.

The Debtors have prepared these financial projections based upon certain
assumptions that they believe to be reasonable under the circumstances. Those
assumptions considered to be significant are described in Exhibit [6]. The
financial projections have not been examined or compiled by independent
accountants. The Debtors make no representation as to the accuracy of the
projections or their ability to achieve the projected results. Many of the
assumptions on which the projections are based are inherently subject to
significant economic and competitive uncertainties and contingencies beyond the
control of the Debtors and their management. Inevitably, some assumptions will
not materialize and unanticipated events and circumstances may affect the actual
financial results. Therefore, the actual results achieved throughout the 5-year
period of the Financial Projections may vary from the projected results and the
variations may be material. All holders of Claims that are entitled to vote to
accept or reject the Plan are urged to examine carefully all of the assumptions
on which the financial projections are based in connection with their evaluation
of the Plan.

 

  a. Valuation of the Reorganized Debtors.

 

  (1) Introduction.

In conjunction with formulating the Plan and meeting the standards of section
1129 of the Bankruptcy Code, the Debtors have determined that it is appropriate
to estimate a post confirmation going concern value for the Reorganized Debtors
(the “Estimated

 

- 71 -



--------------------------------------------------------------------------------

Reorganized Debtors’ Enterprise Value”). Accordingly, the Debtors have engaged
independent professionals, including CM&D and ThinkFire Services USA, Ltd.
(“ThinkFire”), and utilized internal estimates for certain investment assets to
develop the Estimated Reorganized Debtors’ Enterprise Value.

ESTIMATED REORGANIZED DEBTORS’ ENTERPRISE VALUE SET FORTH IN THIS SECTION
REPRESENTS A HYPOTHETICAL VALUATION OF THE REORGANIZED DEBTORS, WHICH ASSUMES
THAT THE REORGANIZED DEBTORS CONTINUE AS AN OPERATING BUSINESS. ESTIMATED
REORGANIZED DEBTORS’ ENTERPRISE VALUE SET FORTH IN THIS SECTION DOES NOT PURPORT
TO CONSTITUTE AN APPRAISAL OR NECESSARILY REFLECT THE ACTUAL MARKET VALUE THAT
MIGHT BE REALIZED THROUGH A SALE OR LIQUIDATION OF THE REORGANIZED DEBTORS,
THEIR SECURITIES OR THEIR ASSETS, WHICH VALUE MAY BE SIGNIFICANTLY HIGHER OR
LOWER THAN THE ESTIMATE SET FORTH IN THIS SECTION. ACCORDINGLY, SUCH ESTIMATED
REORGANIZED DEBTORS’ ENTERPRISE VALUE IS NOT NECESSARILY INDICATIVE OF THE
PRICES AT WHICH THE NEW COMMON STOCK OR OTHER SECURITIES OF REORGANIZED AMPEX
MAY TRADE AFTER GIVING EFFECT TO THE REORGANIZATION SET FORTH IN THE PLAN, WHICH
PRICES MAY BE SIGNIFICANTLY HIGHER OR LOWER THAN INDICATED BY SUCH ESTIMATE.

 

  (2) Valuation.

The Debtors estimate the Estimated Reorganized Debtors’ enterprise value to be
approximately $79.0 million as of June 30, 2008, which is the assumed Effective
Date. The enterprise value is based upon an aggregation of individual
identifiable assets providing cash flow, or potential cash flow streams. The
following table summarizes the enterprise value of the individual identifiable
assets and the Debtors’ basis for each:

Enterprise Value

(amounts in thousands)

 

Asset

   Valuation Source    June 30, 2008

Ampex Data Systems Corporation

   CM&D    $ 35,405

Ampex Corporation – Licensed Cash Flows

   CM&D      23,655

TV1 and Cybernet Minority Interest

   Company estimate      1,325

Net Operating Loss, carry forwards

   CM&D      7,683

Intellectual Property/Patents

   ThinkFire      10,920          

Total Enterprise Value

      $ 78,989          

The Estimated Reorganized Debtors’ Enterprise Value is based upon information
made available to, and analyses separately undertaken by, CM&D, ThinkFire and
the Debtors on or before March 30, 2008. CM&D has not independently verified or
reviewed the work performed by ThinkFire. This reorganization enterprise value
(ascribed as of the date of this Disclosure Statement) reflects, among other
factors discussed below, current financial market conditions and the inherent
uncertainty today as to the achievement of the Financial Projections, which are
set forth on Exhibit      hereto.

 

- 72 -



--------------------------------------------------------------------------------

The foregoing valuation also reflects a number of assumptions, including a
successful reorganization of the Debtors’ businesses and finances in a timely
manner, achieving the forecasts reflected in the Financial Projections, the
amount of available cash, market conditions, the availability of certain tax
attributes and the Plan becoming effective in accordance with its terms on a
basis consistent with the estimates and other assumptions discussed herein. The
estimates of value represent hypothetical enterprise values of the Reorganized
Debtors as the continuing operator of its business and assets, and do not
purport to reflect or constitute appraisals, liquidation values or estimates of
the actual market value that may be realized through the sale of any securities
to be issued pursuant to the Plan, which may be significantly different than the
amounts set forth herein. Such estimates were developed solely for purposes of
formulation and negotiation of the Plan and analysis of implied relative
recoveries to creditors thereunder. The value of an operating business such as
the Debtors’ businesses is subject to uncertainties and contingencies that are
difficult to predict and will fluctuate with changes in factors affecting the
financial condition and prospects of such a business.

In preparing the valuation of Ampex Data Systems Corporation, Ampex
Corporation’s Licensed Cash Flows and Net Operating Loss (“NOL”) carry forwards,
CM&D: (a) reviewed certain historical financial information of the Debtors for
recent years and interim periods; (b) reviewed certain internal financial and
operating data of the Debtors, including the Financial Projections developed by
management relating to their businesses and prospects; (c) met with certain
members of senior management of the Debtors to discuss the Debtors’ operations
and future prospects; (d) reviewed the Financial Projections as prepared by the
Debtors; (e) reviewed publicly available financial data and considered the
market values of public companies deemed generally comparable to the operating
businesses of the Debtors; (f) considered certain economic and industry
information relevant to the Debtors’ operating businesses; (g) visited certain
of the Debtors’ facilities; and (h) reviewed certain analyses prepared by other
firms retained by the Debtors and conducted such other analyses as CM&D deemed
necessary and appropriate. Although CM&D conducted a review and analysis of the
Debtors’ businesses, operating assets and liabilities, and business plans, CM&D
relied on the accuracy and completeness of all: (i) financial and other
information furnished to it by the Debtors; and (ii) publicly available
information. No independent evaluations or appraisals of the Debtors’ assets
were sought or were obtained in connection therewith, including the work
completed by ThinkFire on the intellectual property.

In performing its analysis of Ampex Data Systems Corporation, Ampex
Corporation’s Licensed Cash Flows, and the Debtors’ NOL carry forwards, CM&D
used discounted cash flow and guideline publicly traded company methodologies.
These valuation methodologies reflect both the market’s current view of the
Debtors’ strategic initiatives and operations, as well as a longer-term focus on
the intrinsic value of the cash flow financial projections associated with
Debtors’ current strategic initiatives. The discount rate used by CM&D to arrive
at the going concern value of the Debtors’ businesses was based on a build up of
the equity and debt cost of capital of the Debtors weighted according to their
capital structure. With regard to the NOL valuation, CM&D has assumed that the
emerging entity tax payer will take advantage of section 382 (l) (5) of the
Internal Revenue Code.

 

- 73 -



--------------------------------------------------------------------------------

An estimate of total enterprise value is not entirely mathematical, but, rather,
it involves complex considerations and judgments concerning various factors that
could affect the value of an operating business. Moreover, the value of an
operating business is subject to uncertainties and contingencies that are
difficult to predict and will fluctuate with changes in factors affecting the
financial conditions and prospects of such a business. As a result, the estimate
of total enterprise value set forth herein is not necessarily indicative of
actual outcomes, which may be significantly more or less favorable than those
set forth herein. Because such estimates are inherently subject to
uncertainties, neither the Debtors, CM&D, ThinkFire, nor any other person
assumes responsibility for their accuracy. Depending on the results of the
Debtors’ operations or changes in the financial markets, the valuation analysis
as of the Effective Date may differ from that disclosed herein.

In addition, the valuation of newly issued securities is subject to additional
uncertainties and contingencies, all of which are difficult to predict. Actual
market prices of such securities at issuance will depend upon, among other
things, prevailing interest rates; conditions in the financial markets; the
anticipated initial securities holdings of prepetition creditors, some of which
may prefer to liquidate their investment rather than hold it on a long term
basis; and other factors that generally influence the prices of securities.
Actual market prices of such securities also may be affected by the
Reorganization Cases or by other factors not possible to predict. Accordingly,
Estimated Reorganized Debtors’ Enterprise Value set forth herein does not
necessarily reflect, and should not be construed as reflecting, values that will
be attained in the public or private markets. The enterprise value ascribed in
the analysis does not purport to be an estimate of the post reorganization
market trading value. Such trading value may be materially different from the
reorganization enterprise value ranges associated with the valuation analysis.
In addition, there can be no assurance that a trading market will develop for
the New Common Stock. New Common Stock will not be registered nor traded in any
public securities market place.

In performing its analysis of Ampex Corporation’s Intellectual Property (“IP”)
portfolio, ThinkFire reviewed and placed all 114 U.S. issued patents into one of
five portfolios based on the underlying technology implicit to the patent. Each
portfolio was reviewed by subject matter experts. The strength of each patent
was assessed for commercial use, novelty, detectability, avoidability and
remaining life. Using these valuation considerations, ThinkFire set a valuation
range as well as an expected value for each portfolio assuming each was marketed
for sale to a broad range of prospective buyers. Publicly available historical
patent sale data was considered as well as a high level review of the
portfolio’s potential licensing revenues were considered in estimating value.
However, all existing licensing revenue streams associated with any patent were
excluded from the valuation. ThinkFire concluded the value of the overall
portfolio to be in the range of $6.6 million to $18.8 million, with an expected
value of approximately $10.9 million. It is important to note that assigning
value to patent portfolios is highly speculative. Many factors can ultimately
contribute to the price that a particular portfolio will bring, and not all
factors could be or were considered. The actual results of the sale of part or
Ampex Corporation’s entire IP portfolio may vary significantly from the
estimates provided herein. Greater revenue is potentially available if the
patents are successfully licensed or enforced through litigation, although the
risks and uncertainty of such actions can be significant.

 

- 74 -



--------------------------------------------------------------------------------

  (d) Best Interests Test.

With respect to each impaired Class of Claims and Interests, confirmation of the
Plan requires that each holder of a Claim or Interest either (i) accept the Plan
or (ii) receive or retain under the Plan property of a value, as of the
Effective Date, that is not less than the value such holder would receive if the
Debtors were liquidated under chapter 7 of the Bankruptcy Code. To determine
what holders of Claims in each impaired Class would receive if the Debtors were
liquidated under chapter 7, the Bankruptcy Court must determine the dollar
amount that would be generated from the liquidation of the Debtors’ assets and
properties in the context of a liquidation under chapter 7 of the Bankruptcy
Code. The Cash amount that would be available for satisfaction of Claims and
Interests would consist of the proceeds resulting from the disposition of the
assets and properties of the Debtors, augmented by the Cash held by the Debtors
at the time of the commencement of the liquidation case. Such Cash amount would
be (i) first, reduced by the amount of the Allowed Senior Secured Note Claims,
the Allowed Hillside Secured Claims, and/or the Allowed Other Secured Claims,
(ii) second, reduced by the costs and expenses of liquidation and such
additional administrative claims that might result from the termination of the
Debtors’ business and the use of chapter 7 for the purposes of liquidation, and
(iii) third, reduced by the Debtors’ costs of liquidation under chapter 7,
including the fees payable to a trustee in bankruptcy, as well as those fees
that might be payable to attorneys and other professionals that such a trustee
might engage. In addition, claims would arise by reason of the breach or
rejection of obligations incurred and leases and executory contracts (including
vendor and customer contracts) assumed or entered into by the Debtors prior to
the filing of the chapter 7 case.

To determine if the Plan is in the best interests of each impaired class, the
present value of the distributions from the proceeds of a liquidation of the
Debtors’ assets and properties, after subtracting the amounts attributable to
the foregoing claims, must be compared with the value of the property offered to
such Classes of Claims under the Plan.

After considering the effects that a chapter 7 liquidation would have on the
ultimate proceeds available for distribution to creditors in the Debtors’
Reorganization Cases, including (i) the increased costs and expenses of a
liquidation under chapter 7 arising from fees payable to a trustee in bankruptcy
and professional advisors to such trustee, (ii) the erosion in value of assets
in a chapter 7 case in the context of the expeditious liquidation required under
chapter 7 and the “forced sale” atmosphere that would prevail, and (iii) the
substantial increases in claims that would arise from a discontinuation of the
Debtors’ business, the Debtors have determined that confirmation of the Plan
will provide each holder of an Allowed Claim with a recovery that is not less
than such holder would receive pursuant to the liquidation of the Debtors under
chapter 7.

Moreover, the Debtors believe that the value of any distributions to each Class
of Allowed Claims in a chapter 7 case, including the Allowed Senior Secured Note
Claims, the Allowed Hillside Secured Claims and the Allowed Other Secured
Claims, would be less than the value of distributions under the Plan because in
a chapter 7 case the Debtors would not have the proceeds of the Exit Financing
Facility to make such distributions to the holders of Allowed Claims and any
distribution in a chapter 7 case would not occur for a substantial period of
time. It is likely that distribution of the proceeds of the liquidation could be
delayed for two years after

 

- 75 -



--------------------------------------------------------------------------------

the completion of such liquidation in order to resolve claims and prepare for
distributions. In the likely event litigation was necessary to resolve claims
asserted in the chapter 7 case, the delay could be prolonged.

CM&D, with the assistance of the Debtors, has prepared a liquidation analysis
which is annexed hereto as Exhibit [5] (the “Liquidation Analysis”). The
information set forth in Exhibit [5] provides (a) a summary of the liquidation
values of the Debtors’ assets, assuming a chapter 7 liquidation in which a
trustee appointed by the Bankruptcy Court would liquidate the assets of the
Debtors’ estates and (b) the expected recoveries of the Debtors’ creditors and
equity interest holders under the Plan. The Liquidation Analysis indicates that
holders of the Senior Secured Note Claims, the Hillside Secured Claims, Other
Secured Claims, Administrative Expense Claims and Priority Non-Tax Claims,
would, after payment of liquidation costs and expenses, receive a 100% recovery
on their Claims in a liquidation scenario. Such holders would also receive 100%
under the Plan.] As reflected in Exhibit [5], the following Classes of Claims
and Interests would have a zero percent (0%) recovery on their Claims in a
liquidation scenario: Existing Common Stock Interests, Existing Securities Laws
Claims, and Other Existing Interests. Holders of Existing Common Stock Interests
will not receive anything on account of their interests pursuant to the Plan.
Notwithstanding the foregoing; however, in light of the compromises and
settlements embodied in the Plan, the holders of Allowed Existing Common Stock
Interests that do not object to confirmation of the Plan may be entitled to
receive CPR Distributions. As reflected in Exhibit [5], the holders of impaired
Other Unsecured Claims would have between a [     ]% and a [    ]% recovery on
their Claims in a liquidation and a [    ]% recovery on their Claims under the
Plan. As reflected in Exhibit [5], the holders of unimpaired Trade Unsecured
Claims would have between a [     ]% recovery and [100]% recovery on their
Claims in a liquidation and [    ]% recovery on their Claims under the Plan.

Underlying the Liquidation Analysis are a number of estimates and assumptions
that, although developed and considered reasonable by the Debtors’ management,
are inherently subject to significant economic and competitive uncertainties and
contingencies beyond the control of the Debtors and their management. The
Liquidation Analysis also is based on assumptions with regard to liquidation
decisions that are subject to change and significant economic and competitive
uncertainties and contingencies beyond the control of the Debtors and their
management. Inevitably, some assumptions will not materialize and unanticipated
events and circumstances may affect the results of a liquidation of the Debtors.
Accordingly, the values reflected might not be realized if the Debtors were, in
fact, to be liquidated. The chapter 7 liquidation period is assumed to be a
period of [nine months], allowing for, among other things, the discontinuation
and wind-down of operations, the sale of the operations, the sale of assets and
the collection of receivables. All holders of Claims that are entitled to vote
to accept or reject the Plan are urged to examine carefully all of the
assumptions on which the [Liquidation Analysis] is based in connection with
their evaluation of the Plan.

 

7.3 Classification of Claims and Interests.

The Debtors believe that the Plan meets the classification requirements of the
Bankruptcy Code.

 

- 76 -



--------------------------------------------------------------------------------

7.4 Consummation.

The Plan will be consummated on the Effective Date. The Effective Date will
occur on the first Business Day on which the conditions precedent to the
effectiveness of the Plan, as set forth in the Plan, have been satisfied or
waived pursuant to the Plan. For a more detailed discussion of such conditions
precedent and the consequences of the failure to meet such conditions, see
Articles [    ].

The Plan is to be implemented pursuant to its terms, consistent with the
provisions of the Bankruptcy Code.

ARTICLE VIII.

ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN

If the Plan is not consummated, the Debtors’ capital structure will remain over
leveraged and the Debtors will remain unable to service their debt obligations
or to cure the alleged defaults thereunder. Accordingly, if the Plan is not
confirmed and consummated, the alternatives include:

 

8.1 Liquidation Under Chapter 7 or 11.

The Debtors could be liquidated under chapter 7 or 11 of the Bankruptcy Code. [A
discussion of the effect a chapter 7 liquidation would have on the recoveries of
the holders of Claims is set forth in Article [    ] of this Disclosure
Statement.] The Debtors believe that liquidation under chapter 7 or 11 would
result in lower aggregate distributions being made to creditors than those
provided for in the Plan.

 

8.2 Alternative Plan(s) of Reorganization.

The Debtors believe that failure to confirm the Plan will lead inevitably to
expensive and protracted Reorganization Cases. In formulating and developing the
Plan, the Debtors have explored numerous other alternatives and engaged in an
extensive negotiating process involving many different parties with widely
disparate interests.

The Debtors believe that not only does the Plan fairly adjust the rights of
various Classes of holders of Claims and enable the stakeholders to maximize
their returns, but also that rejection of the Plan in favor of some alternative
method of reconciling the Claims and Interests will require, at the very least,
an extensive and time consuming process (including the possibility of protracted
and costly litigation) and will not result in a better recovery for any Class of
Claims or Interests.

THE DEBTORS BELIEVE THAT CONFIRMATION OF THE PLAN IS PREFERABLE TO ANY
ALTERNATIVE BECAUSE THE PLAN MAXIMIZES THE AMOUNT OF DISTRIBUTIONS TO ALL
HOLDERS OF CLAIMS AND INTERESTS AND ANY ALTERNATIVE TO CONFIRMATION OF THE PLAN
WILL RESULT IN SUBSTANTIAL DELAYS IN THE DISTRIBUTION OF ANY RECOVERIES.
THEREFORE, THE DEBTORS RECOMMEND THAT ALL HOLDERS OF IMPAIRED CLAIMS ENTITLED TO
VOTE ON THE PLAN VOTE TO ACCEPT THE PLAN.

 

- 77 -



--------------------------------------------------------------------------------

8.3 Dismissal of the Debtors’ Reorganization Cases.

Dismissal of the Debtors’ Reorganization Cases would have the effect of
restoring (or attempting to restore) all parties to the status quo ante. Upon
dismissal of the Debtors’ Reorganization Cases, the Debtors would lose the
protection of the Bankruptcy Code, thereby requiring, at the very least, an
extensive and time consuming process of negotiation with the creditors of the
Debtors, and possibly resulting in costly and protracted litigation in various
jurisdictions. Most significantly, dismissal of the Debtors’ Reorganization
Cases may permit acceleration of the Senior Secured Notes and Hillside Notes in
accordance with their respective indentures. Moreover, holders of the Hillside
Notes and the Senior Secured Notes may be permitted to foreclose upon the assets
that are subject to their Liens, which is a substantial portion of the Debtors’
assets and almost all of their Cash. Dismissal will also permit unpaid unsecured
creditors to obtain and enforce judgments against the Debtors. The Debtors
believe that these actions would seriously undermine their ability to obtain
financing and could lead ultimately to the liquidation of the Debtors under
chapter 7 of the Bankruptcy Code. Therefore, the Debtors believe that dismissal
of the Debtors’ Reorganization Cases is not a viable alternative to the Plan.

ARTICLE IX.

SUMMARY OF VOTING PROCEDURES

This Disclosure Statement, including all Exhibits hereto, together with the
related materials included herewith, is being furnished to the holders of Claims
in Class [2], [4] and Class [5], which Classes are the only Classes entitled to
vote on the Plan.

All votes to accept or reject the Plan must be cast by using the ballot (the
“Ballot”) enclosed with this Disclosure Statement. No other votes will be
counted. Consistent with the provisions of Bankruptcy Rule 3018, the Debtors
have fixed [May] [    ], 2008 at 5:00 p.m. (Prevailing Eastern Time) as the
Voting Record Date. Ballots must be RECEIVED by the Voting Agent no later than
4:00 p.m. (Prevailing Eastern Time) on [June] [    ], 2008, unless the Debtors,
at any time, in their sole discretion, extend such date by oral or written
notice to the Voting Agent, in which event the period during which Ballots will
be accepted will terminate at 4:00 p.m. (Prevailing Eastern Time) on such
extended date.

Ballots previously delivered may be withdrawn or revoked at any time prior to
the Voting Deadline by the beneficial owner on the Voting Record Date who
completed the original Ballot. Only the person or nominee who submits a Ballot
can withdraw or revoke that Ballot. A Ballot may be revoked or withdrawn either
by submitting a superseding Ballot or by providing written notice to the Voting
Agent.

Acceptances or rejections may be withdrawn or revoked prior to the Voting
Deadline by complying with the following procedures: (i) a beneficial owner
holding Claims in “street name” who returned his Ballot to a brokerage firm,
proxy intermediary, or other nominee

 

- 78 -



--------------------------------------------------------------------------------

should deliver a written notice of withdrawal or revocation to such brokerage
firm proxy intermediary or other nominee, as the case may be; and (ii) all other
beneficial owners should deliver a written notice of withdrawal or revocation to
the Voting Agent. To be effective, notice of revocation or withdrawal must:
(i) be received on or before the Voting Deadline by the Voting Agent at its
address specified on the back cover of this Disclosure Statement; (ii) specify
the name of the holder of the Claim whose vote on the Plan is being withdrawn or
revoked; (iii) contain the description of the Claim as to which a vote on the
Plan is withdrawn or revoked; and (iv) be signed by the holder of the Claim who
executed the Ballot reflecting the vote being withdrawn or revoked, in the same
manner as the original signature on the Ballot. The foregoing procedures should
also be followed with respect to a person entitled to vote on the Plan who
wishes to change (rather than revoke or withdraw) its vote.

ARTICLE X.

ANTICIPATED EVENTS DURING THE DEBTORS’ CHAPTER 11 CASES

The Debtors are submitting this Disclosure Statement for approval by the
Bankruptcy Court concurrently with their commencement of these Reorganization
Cases. From and after the Petition Date, the Debtors will continue to operate
their businesses and manage their properties as debtors in possession pursuant
to sections 1107 and 1108 of the Bankruptcy Code.

The Debtors do not expect the Reorganization Cases to be protracted. To expedite
their emergence from chapter 11, the Debtors are seeking, among other things,
the relief detailed below from the Bankruptcy Court on the Petition Date. If
granted, this relief will facilitate the administration of the Reorganization
Cases; there can be no assurance, however, that the Bankruptcy Court will grant
the requested relief.

 

10.1 Filing and First Day Orders.

On the Petition Date, the Debtors filed certain pleadings seeking the entry of
orders designed to minimize the disruption of the Debtors’ business operations
and to facilitate the reorganization of the Debtors. The pleadings include:

 

  (a) Motion for Order Authorizing Joint Administration Pursuant to Federal Rule
of Bankruptcy Procedure 1015, seeking authority to jointly administer these
Reorganization Cases for procedural purposes only;

 

  (b) Motion for Order (A) Authorizing the Debtors to (I) File An Electronic
List of Creditors; (II) File a Consolidated List of Creditors; and (III) Approve
the Form of and Manner of Notice of Commencement of These Cases and Notice of
Meeting of Creditors; and Approving the Form and Manner; and (B) Limiting the
Notice and Establishing Notice and Service Procedures, seeking approval of
certain procedures with respect to case management for the Debtors, the Court
and all parties-in-interest by establishing certain procedural guidelines under
which the prosecution of this case will follow, as well as limiting notice where
appropriate;

 

- 79 -



--------------------------------------------------------------------------------

  (c) Stipulation and Order (i) Authorizing Use of Cash Collateral, and
(ii) Finding that Interests of Secured Lenders are Adequately Protected;

 

  (d) Application for Administrative Order Pursuant to Local Rule 2016-1 and
Sections 105(a) and 331 of the Bankruptcy Code Establishing Procedures for
Interim Compensation and Reimbursement of Expenses of Professionals, seeking to
establish procedures pursuant to which the professionals retained in the
Reorganization Cases would be compensated;

 

  (e) Debtors’ Motion Pursuant to Sections 105(a), 363(b), and 507(a) of the
Bankruptcy Code for Order Authorizing Debtors to Pay Prepetition Wages,
Compensation, and Employee Benefits and Grant Related Relief, seeking authority
to pay certain prepetition wages, benefits, and related claims owed to employees
of the Debtors and for the avoidance of doubt, not seeking authority to make
payments to the Debtors’ Pension Plans;

 

  (f) Motion for Order: (A) Authorizing Continued Use of the Debtors’
Centralized Cash Management System; (B) Authorizing Maintenance and Continued
Use of the Debtors’ Existing Bank Accounts and Business Forms; and (C) Granting
Related Relief, seeking the Court’s permission for the Debtors’ to maintain the
cash management systems that were in place prior to the Reorganization Cases,
including inter-company transfers and use of bank accounts;

 

  (g) Debtors’ Motion for Order Authorizing Debtors to Employ Professionals
Utilized in the Ordinary Course of Business Pursuant to Bankruptcy Code Sections
105(a), 327(e), and 330, seeking permission for the Debtors to employ
professionals in the ordinary course of their business operations who are
integral to the Debtors’ operations;

 

  (h) Debtors’ Motion for Interim and Final Orders: (A) Prohibiting Utilities
from Altering or Discontinuing Services; (B) Establishing Procedures for
Establishing Reserves for Utility Payments; (C) Deeming Utility Companies to
Have Adequate Assurance of Payment; and (D) Establishing Procedures for
Resolving Requests for Additional Assurance of Payment, seeking approval of
procedures to efficiently manage requests for adequate assurance of payment and
setting forth the Debtors’ rights if a utility does not request adequate
assurance of payment. The proposed procedures also help ensure that the Debtors
will not be denied any necessary utility services;

 

  (i) Motion for Order Pursuant to Sections 105(a), 503(b), and 507(a) of the
Bankruptcy Code Authorizing Debtors to Pay Prepetition Claims of Suppliers and
Vendors of Goods Entitled to Administrative Priority, to avoid any disruption in
the Debtors’ business operations by paying the prepetition administrative
expense claims of certain vendors and suppliers whose invoices for prepetition
goods delivered remain outstanding postpetition;

 

- 80 -



--------------------------------------------------------------------------------

  (j) Motion for Order Authorizing the Debtors to Honor or Pay Certain
Prepetition Obligations to Customers in Accordance with the Debtors’ Existing
Customer Programs and Practices, seeking authority to continue various
prepetition customer programs designed to maintain the Debtors’ customer base;

 

  (k) Motion for Order to Enforce the Automatic Stay and Establish Notification
and Hearing Procedures for Trading in Common Stock, seeking to establish notice
and hearing procedures regarding transfers of Claims against and Existing Common
Stock in the Debtors, facilitating the Debtors’ need to preserve certain
valuable tax attributes;

 

  (l) Debtors’ Motion for Order: (A) Approving Disclosure Statement; (B) Fixing
Voting Record Date; (C) Approving Solicitation Packages and Procedures for
Distribution Thereof; (D) Approving Forms of Ballots and Establishing Procedures
for Voting on Debtors’ Joint Plan of Reorganization; (E) Scheduling Hearing and
Establishing Notice and Objection Procedures in Respect of Confirmation of
Debtors’ Joint Plan of Reorganization; and (F) Granting Related Relief;

 

  (m) Debtors’ Motion for an Order Pursuant to Sections 105(a) and 362(a) of the
Bankruptcy Code to Enforce and Extend the Automatic Stay to Actions and Claims
Against the Debtors’ Officers and Directors, seeking to extend the protections
of section 362 of the Bankruptcy Code to the Debtors’ directors and officers in
order to stay any action that would indirectly affect the Debtors’ or the
Debtors’ estates;

 

  (n) Debtors’ Motion for Order Pursuant to Bankruptcy Rule 3003(c)(3) Setting a
Final Date to File Proofs of Claim, seeking to set the deadline for filing
proofs of claim against the Debtors in these Reorganization Cases, so that the
Debtors may efficiently and effectively administer the distributions to Allowed
Claims under the Plan;

 

  (o) [Motion for Order Extending Time to File Schedules and Statements of
Financial Affairs Pursuant to Bankruptcy Rule 1007, seeking to extend the
deadline to file schedules and statements of financial affairs an additional
sixty (60) days, in the event that the Plan is not confirmed by the expiration
of the deadline;]

 

  (p) Debtors’ Application to Employ and Retain Willkie Farr & Gallagher LLP as
Counsel to Debtors and Debtors in Possession Pursuant to Sections 327(a), 328,
330, 331, and 1107(b) of the Bankruptcy Code;

 

- 81 -



--------------------------------------------------------------------------------

  (q) Debtors’ Application to Employ and Retain CM&D as Financial Advisors to
the Debtors and Debtors in Possession Pursuant to Sections 327(a), 328, 330,
331, and 1107(b) of the Bankruptcy Code; and

 

  (r) Application for Order Approving the Debtors’ Agreement with Epiq
Bankruptcy Solutions, LLC and Appointing Epiq Bankruptcy Solutions, LLC as Agent
of the Court Pursuant to 28 U.S.C. § 156(c).

ARTICLE XI.

GOVERNANCE OF REORGANIZED DEBTORS

 

11.1 Board of Directors and Management.

 

  (a) Reorganized Debtor’s Board.

On the Effective Date, the Board of Reorganized Ampex shall have not less than
[three] members selected by the majority of the holders of the New Common Stock.
The members of the Board and initial officers of Reorganized Ampex and the other
Reorganized Debtors shall be the individuals identified on Exhibit [I] to the
Plan. The existing Board of Ampex shall be deemed to have resigned on and as of
the Effective Date.

 

11.2 Indemnification of Directors and Officers.

The Amended Certificate of Incorporation and the certificates or articles of
incorporation or organization of the Reorganized Affiliated Debtors will
authorize the Reorganized Debtors to indemnify and exculpate their respective
officers, directors or managers and agents to the fullest extent permitted under
applicable law.

 

11.3 New Stockholders Agreement [Management Incentive Plan].

[Reorganized Ampex shall be authorized and directed to enter into and consummate
the transactions contemplated by the [New Stockholders Agreement (attached as
Exhibit [     ] to the Plan)] and such documents, and any agreement or document
entered into in connection therewith, shall become effective and binding in
accordance with their respective terms and conditions upon the parties thereto,
in each case without further notice to or order of the Bankruptcy Court, act or
action under applicable law, regulation, order, or rule or the vote, consent,
authorization or approval of any Person (other than as expressly required by the
New Stockholders Agreement).]

 

11.4 The Credit Agreement.

On the Effective Date, the Reorganized Debtors shall be authorized to enter into
the Credit Agreement, the terms of which will be no less favorable to the
Reorganized Debtors than those that are set forth on [Exhibit     ] to the Plan,
as well as execute, deliver, file, record and issue any notes, documents, or
agreements in connection therewith, in each case without further notice to or
order of the Bankruptcy Court, act or action under applicable law, regulation,
order, or rule or the vote, consent, authorization or approval of any Person
(other than as expressly required by the Credit Agreement).

 

- 82 -



--------------------------------------------------------------------------------

11.5 The Amended Senior Secured Note Indenture.

On the Effective Date, the Reorganized Debtors shall be authorized to enter into
the Amended Senior Secured Note Indenture, the terms of which will be no less
favorable to the Reorganized Debtors than those that are set forth on [Exhibit
    ] to the Plan, as well as execute, deliver, file, record and issue any
notes, documents, or agreements in connection therewith, in each case without
further notice to or order of the Bankruptcy Court, act or action under
applicable law, regulation, order, or rule or the vote, consent, authorization
or approval of any Person (other than as expressly required by the Amended
Senior Secured Note Indenture).

ARTICLE XII.

CERTAIN RISK FACTORS TO BE CONSIDERED

 

12.1 Certain Bankruptcy Considerations.

 

  (a) Bankruptcy Matters.

 

  1. General.

While the Debtors believe that the Reorganization Cases commenced in order to
implement an agreed upon restructuring will be of short duration and will not be
materially disruptive to their businesses, the Debtors cannot be certain that
this will be the case. Although the Plan is designed to minimize the length of
the bankruptcy proceeding, it is impossible to predict with certainty the amount
of time that the Debtors may spend in bankruptcy or to assure
parties-in-interest that the Plan will be confirmed.

Even if confirmed on a timely basis, bankruptcy proceedings to confirm the Plan
could have an adverse effect on the Debtors’ businesses. Among other things, it
is possible that bankruptcy proceedings could adversely affect the Debtors’
relationships with their key vendors and suppliers, customers and employees.
Bankruptcy proceedings also will involve additional expenses and may divert some
of the attention of the Debtors’ management away from the operation of the
businesses.

The extent to which bankruptcy proceedings disrupt the Debtors’ businesses will
likely be directly related to the length of time it takes to complete the
proceedings. If the Debtors are unable to obtain confirmation of the Plan on a
timely basis because of a challenge to the Plan or a failure to satisfy the
conditions to the Plan, they may be forced to operate in bankruptcy for an
extended period while they try to develop a different reorganization plan that
can be confirmed. That would increase both the probability and the magnitude of
the potentially adverse effects described herein.

 

- 83 -



--------------------------------------------------------------------------------

  2. Failure to Receive Requisite Acceptances.

If the Requisite Acceptances are not received, the Debtors may seek to
accomplish an alternative restructuring of their capitalization and obligations
to creditors and obtain acceptances to an alternative plan of reorganization for
the Debtors, or otherwise, that may not have the overwhelming support of
Hillside and the Senior Secured Noteholder Group and/or may be required to
liquidate these estates under chapter 7 or 11 of the Bankruptcy Code. There can
be no assurance that the terms of any such alternative restructuring arrangement
or plan would be similar to or as favorable to the Debtors’ creditors as those
proposed in the Plan.

 

  3. Failure to Confirm the Plan.

 

  (a) Failure to Receive Bankruptcy Court Approval.

Even if the Requisite Acceptances are received, the Bankruptcy Court, which, as
a court of equity may exercise substantial discretion, may decide not to confirm
the Plan. Section 1129 of the Bankruptcy Code requires, among other things, a
showing that confirmation of the Plan will not be followed by liquidation or the
need for further financial reorganization of the Debtors, and that the value of
distributions to dissenting holders of Claims and Interests may not be less than
the value such holders would receive if the Debtors were liquidated under
chapter 7 of the Bankruptcy Code. Although the Debtors believe that the Plan
meets such test, there can be no assurance that the Bankruptcy Court will reach
the same conclusion.

Additionally, the Solicitation must comply with the requirements of section 1125
of the Bankruptcy Code and the applicable Bankruptcy Rules with respect to the
length of the solicitation period and the adequacy of the information contained
in this Disclosure Statement.

 

  (b) Failure to Satisfy the Conditions Precedent to Confirmation in the Plan
and the Terms of the Plan Support Agreement.

The Debtors anticipate that the Plan will be consummated prior to the deadline
for governmental units (as defined in section 101(27) of the Bankruptcy Code,
the “Governmental Units”) to file proofs of prepetition claim (the “Governmental
Unit Bar Date”). The Debtors have filed a motion seeking an order (the
“Estimation Order”) of the Bankruptcy Court allowing, disallowing or estimating
(for purposes of allowance) all Claims that are contingent, unliquidated, and/or
disputed, including Claims of Governmental Units. In the event the Debtors are
unable to obtain entry of the Estimation Order, and thereby satisfy certain
conditions and terms of the Plan and/or the deadlines set forth in the Plan
Support Agreement (which deadlines may be amended and/or extended pursuant to
the terms of the Plan Support Agreement), the Debtors may be unable to seek
confirmation of the Plan.

 

  4. Failure to Consummate the Plan.

One condition to consummation of the Plan is the entry of the Confirmation Order
which will approve, among other things, the assumption of the majority of the
Debtors’ executory contracts and unexpired leases and the execution of the
Amended Senior Secured Notes and the Credit Agreement. As of the date of this
Disclosure Statement, there can be no assurance that any or all of the foregoing
conditions will be met (or waived) or that the other

 

- 84 -



--------------------------------------------------------------------------------

conditions to consummation, if any, will be satisfied. Accordingly, even if the
Plan is confirmed by the Bankruptcy Court, there can be no assurance that the
Plan will be consummated and the restructuring completed.

 

  (b) Objections to Classification of Claims.

Section 1122 of the Bankruptcy Code provides that a plan of reorganization may
place a claim or an interest in a particular class only if such claim or
interest is substantially similar to the other claims or interests in such
class. The Debtors believe that the classification of Claims and Interests under
the Plan complies with the requirements set forth in the Bankruptcy Code.
However, there can be no assurance that the Bankruptcy Court will reach the same
conclusion.

 

  (c) Size and Amount of Allowed Claims and Interests.

While the Debtors believe that they have accurately estimated the size and
amount of the claims that may be asserted against the Debtors, there may be
Claims and Interests that the Debtors may not be aware of or that may not be
discharged as a result of these Reorganization Cases. To that end, to the extent
the size and amount of the Allowed Claims and Allowed Interests are greater than
the Debtors estimated, recoveries on such Claims and Interests, may be different
then the estimates proposed herein. There can be no assurance that the size and
amount of Allowed Claims and Interests will not be less than or greater than the
size and amounts estimated herein.

 

12.2 Risks Relating to the Amended Senior Secured Notes, the Credit Agreement,
the New Preferred Stock and the New Common Stock.

 

  (a) Variances from Financial Projections.

The Financial Projections included as [Exhibit [    ]] to this Disclosure
Statement reflect numerous assumptions concerning the anticipated future
performance of the Reorganized Debtors, as well as assumptions with respect to
the prevailing market, economic and competitive conditions, which are beyond the
control of the Reorganized Debtors, and which may not materialize. The Debtors
believe that the assumptions underlying the Financial Projections are
reasonable. However, unanticipated events and circumstances occurring subsequent
to the preparation of the Financial Projections may affect the actual financial
results of the Debtors and the Reorganized Debtors. Therefore, the actual
results achieved throughout the Projection Period necessarily will vary from the
projected results, and these variations may be material and adverse.

 

  (b) Substantial Leverage; Ability to Service Debt.

Although the Reorganized Debtors will have less indebtedness than the Debtors,
the Reorganized Debtors will still have substantial indebtedness. On the
Effective Date, after giving effect to the transactions contemplated by the
Plan, the Reorganized Debtors will, on a consolidated basis, have
(i) approximately $10.5 million in secured indebtedness under the Tranche A
Loan, (ii) a secured loan outstanding or available under the Tranche B Loan in
the aggregate amount of $[4] million, (iii) a secured loan outstanding or
available under the Tranche

 

- 85 -



--------------------------------------------------------------------------------

C Loan in an initial aggregate principal amount of up to $[1] million, (iv) a
Tranche D Loan in the amount of such postpetition Required Contribution made to
the Pension Plans and any termination liability, (v) approximately $3.5 million
in secured indebtedness under the Amended Senior Secured Notes, and
(vi) approximately $[57.7 million] in projected future funding obligations under
the Pension Plans.

[The degree to which the Reorganized Debtors will be leveraged could have
important consequences because:]

 

•  

it could affect the Reorganized Debtors’ ability to satisfy their obligations
under the Amended Senior Secured Notes, the Credit Agreement, and the
Reorganized Debtors’ other obligations, including Required Contributions to the
Pension Plans;

 

•  

a substantial portion of the Reorganized Debtors’ cash flow from operations will
be dedicated to debt service and unavailable to support operations, working
capital, capital expenditures, expansion, acquisitions or general corporate or
other purposes;

 

•  

the Reorganized Debtors’ ability to obtain additional financing in the future
may be limited;

 

•  

the Reorganized Debtors may be more highly leveraged than some of their
competitors, which may place the Reorganized Debtors at a competitive
disadvantage;

 

•  

the Reorganized Debtors’ flexibility in planning for, or reacting to, changes in
their business may be limited; and

 

•  

it may make the Reorganized Debtors more vulnerable in the event of a downturn
in their business or the economy in general.

[The Reorganized Debtors’] ability to make payments on and to refinance their
debt, including the obligations under the Amended Senior Secured Notes, the
Credit Agreement, and the Reorganized Debtors’ other obligations, including
Required Contributions to the Pension Plans, will depend on their ability to
generate cash in the future. This, to a certain extent, is subject to general
economic, business, financial, competitive, legislative, regulatory and other
factors that are beyond the control of the Reorganized Debtors.

There can be no assurance that the Reorganized Debtors will be able to generate
sufficient cash flow from operations or that sufficient future borrowings will
be available to pay off the Reorganized Debtors’ debt obligations, including,
among other obligations, the Amended Senior Secured Notes, the Credit Agreement,
and the Reorganized Debtors’ Required Contributions to the Pension Plans. The
Reorganized Debtors may need to refinance all or a portion of their debt on or
before maturity; however, there can be no assurance that the Reorganized Debtors
will be able to refinance any of their debt on commercially reasonable terms or
at all.

 

- 86 -



--------------------------------------------------------------------------------

  (c) Significant Holder.

Under the Plan, Hillside is contemplated to receive at least eighty percent
[eighty percent (80%)] of the New Common Stock. Hillside may be in a position to
control the outcome of actions requiring stockholder approval, including the
election of directors, and its interests might conflict with interests of other
stockholders of the Reorganized Debtors.

 

  (d) Obligations Under the Amended Senior Secured Notes and the Credit
Agreement

The Reorganized Debtors’ obligations under the Amended Senior Secured Notes and
the Credit Agreement will be secured by substantially all of the assets of the
Reorganized Debtors. If the Reorganized Debtors become insolvent or are
liquidated, or if there is a default under the Amended Senior Secured Notes or
the Credit Agreement, and payment on any obligation thereunder is accelerated,
the lenders under the Amended Senior Secured Notes or the Credit Agreement would
be entitled to exercise the remedies available to a secured lender under
applicable law, and they would have a claim on the assets securing the
obligations that would be superior to any claim of the holders of unsecured
debt.

 

  (e) Restrictive Covenants.

The Amended Senior Secured Notes and the Credit Agreement will contain various
covenants which may limit the discretion of the Reorganized Debtors’ management
by restricting the Reorganized Debtors’ ability to, among other things, incur
additional indebtedness, incur liens, pay dividends or make certain restricted
payments, consummate certain asset sales, enter into certain transactions with
affiliates, merge, consolidate and/or sell or dispose of all or substantially
all of their assets. In addition, it is expected that the Amended Senior Secured
Notes and the Credit Agreement will require the Reorganized Debtors to meet
certain financial covenants set forth in the Plan.

Any failure to comply with the restrictions of the Amended Senior Secured Notes
and the Credit Agreement or any other subsequent financing agreements may result
in an event of default. An event of default may allow the creditors to
accelerate the related debt as well as any other debt to which a
cross-acceleration or cross-default provision applies. If the Reorganized
Debtors are unable to repay amounts outstanding under the Amended Senior Secured
Notes or the Credit Agreement when due, the lenders thereunder could, subject to
the terms of the relevant agreements, seek to foreclose on the collateral which
is pledged to secure the indebtedness outstanding under such facility and notes.
Substantially all of the assets of the Reorganized Debtors will be pledged as
security under the Amended Senior Secured Notes and the Credit Agreement.

 

  (f) Lack of Trading Market.

It is anticipated that there will be no active trading market for the New Common
Stock. Reorganized Ampex has no present intention to register any of the
securities under the Securities Act, nor to apply to list any of the foregoing
on any national securities exchange. Accordingly, there can be no assurance that
any market will develop or as to the liquidity of any market that may develop
for any such securities. In addition, Reorganized Ampex will not be

 

- 87 -



--------------------------------------------------------------------------------

required to file reports with the SEC or otherwise provide financial or other
information to the public which may further impair liquidity and prevent brokers
or dealers from publishing quotations.

 

  (g) Restrictions on Transfer.

Holders of Plan Securities who are deemed to be “underwriters” as defined in
section 1145(b) of the Bankruptcy Code will be restricted in their ability to
transfer or sell their securities. These Persons will be permitted to transfer
or sell such securities only pursuant to (a) “ordinary trading transactions” by
a holder that is not an “issuer” within the meaning of section 1145(b), or
(b) the provisions of Rule 144 under the Securities Act, if available, or
another available exemption from the registration requirements of the Securities
Act. Reorganized Ampex has no current plans to register at a later date,
post-emergence, any of its securities under the Securities Act or under
equivalent state securities laws such that the recipients of the New Common
Stock would be able to resell their securities pursuant to an effective
registration statement. Moreover, Reorganized Ampex does not currently intend to
make publicly available the information required by Rule 144, thereby limiting
the ability of holders of securities to avail themselves of Rule 144.

The New Stockholders Agreement and Amended Certificate of Incorporation contain
restrictions on stockholders’ ability to transfer the New Common Stock. The
summary of these documents contained herein is qualified in its entirety by the
Plan and the applicable Plan Documents. The New Stockholders Agreement and the
Amended Certificate of Incorporation restrict transfers of New Common Stock to
any Third Party (as defined in the New Stockholders Agreement), without the
prior consent of a majority of the board of directors of Reorganized Ampex. The
Restrictions on Transfers of New Common Stock shall not apply to (i) any
transfer by a Hillside Investor of Common Stock (as defined in the New
Stockholders Agreement) or (ii) any transfer by a Non-Hillside Holder (as
defined in the New Stockholders Agreement) to a permitted transferee, which
includes (A) any Person (as defined in the New Stockholders Agreement) directly
or indirectly owning, controlling or holding with power to vote a majority of
the outstanding voting securities of and equity or beneficial interests in such
other Person, (B) any Person a majority of whose outstanding voting securities
and equity or beneficial interests are directly or indirectly owned, controlled
or held with power to vote by such other Person, (C) any Person a majority of
whose outstanding voting securities and equity or other beneficial interests are
directly or indirectly owned, controlled or held with power to vote by a Person
directly or indirectly owning, controlling or holding with power to vote a
majority of the outstanding voting securities and equity or other beneficial
interests of such other Person with whom affiliate status is being tested and
(D) a trust, limited partnership or limited liability company benefiting solely
such Person and/or any spouse, parent, sibling or descendant of such Person (or
a spouse, parent, sibling or descendant of any director or officer of such
Person (each (A)-(D), a “Permitted Transferee”). Furthermore, these documents
restrict transfers that would result in the [New Common Stock] of Reorganized
Ampex being held of record by more than [300] persons, unless such transfer is
otherwise approved by the board of directors.

Certain transfers, including pursuant to a merger, that meet certain
requirements are not subject to such a condition on transfer. In addition to the
foregoing transfer restrictions,

 

- 88 -



--------------------------------------------------------------------------------

the stockholder that proposes to effect a transfer must submit a written request
that includes, among other things, if applicable, reasonably sufficient
information to establish that the transfer does not violate or result in
registration being required under applicable securities laws or laws relating to
investment companies or advisors.

All certificates for shares of the New Common Stock shall conspicuously bear the
following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, PLEDGED
OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT OF 1933 OR AN EXEMPTION THEREFROM AND, IN EACH CASE, IN
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.

In addition to the legend required by Section 3.1(f)(i) of the New Stockholders
Agreement, all certificates for shares of Common Stock shall conspicuously bear
the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO VARIOUS CONDITIONS
INCLUDING, CERTAIN RESTRICTIONS ON SALE, ENCUMBRANCE AND TRANSFER AS SET FORTH
IN THE CERTIFICATE OF INCORPORATION, AS AMENDED (THE “CERTIFICATE OF
INCORPORATION”), AND THIS STOCKHOLDERS’ AGREEMENT. NO REGISTRATION OR TRANSFER
OF THESE SHARES WILL BE MADE ON THE BOOKS OF THE CORPORATION UNLESS AND UNTIL
SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH. THE CORPORATION WILL FURNISH
WITHOUT CHARGE TO THE HOLDER OF RECORD OF THIS CERTIFICATE A COPY OF THE
CERTIFICATE OF INCORPORATION AND STOCKHOLDERS’ AGREEMENT, CONTAINING THE
ABOVE-REFERENCED RESTRICTIONS ON TRANSFERS OF STOCK, UPON WRITTEN REQUEST TO THE
CORPORATION AT ITS PRINCIPAL PLACE OF BUSINESS.

In addition to transfer restrictions under the applicable Securities Laws, the
indenture governing the Amended Senior Secured Notes also contains restrictions
on the holders’ ability to transfer those securities. The certificates, if any,
evidencing the Amended Senior Secured Notes will contain the following legend on
the face thereof in substantially the following form:

 

- 89 -



--------------------------------------------------------------------------------

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR SECURITIES IN
DEFINITIVE FORM, THIS SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITORY TO A NOMINEE OF THE DEPOSITORY, OR BY THE DEPOSITORY OR ANY SUCH
NOMINEE TO A SUCCESSOR DEPOSITORY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITORY.
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.07 OF THE INDENTURE.

See Article [    ] “Securities Law Matters” for additional information regarding
restrictions on resales of the Plan Securities.

 

  (h) Restrictions Related to Foreign Ownership of New Common Stock.

As set forth more fully in the Amended Certificate of Incorporation of
Reorganized Ampex, Class A Shares of New Common Stock owned of record or
beneficially by any Restricted Foreign Holder (defined below) shall not be
entitled to vote on any matter submitted to a vote of stockholders and shall not
be considered in determining whether any voting level set forth in the Amended
Certificate of Incorporation of Reorganized Ampex has been met. A “Restricted
Foreign Holder” is any person identified by name or status by the United States
Department of Defense (the “DoD”) in any notice to Reorganized Ampex, whether
written or oral, advising Reorganized Ampex that such person’s ownership of New
Common Stock is the subject of an investigation, inquiry or other action with
respect to foreign ownership, control or influence of or on Reorganized Ampex
which could adversely affect the Reorganized

 

- 90 -



--------------------------------------------------------------------------------

Debtors’ facility security clearances granted to it by the United States
government to enable Reorganized Ampex to perform classified government
contracts. Upon receipt by the Reorganized Ampex of notice of any final
determination by the DoD that such person’s ownership of New Common Stock will
not adversely affect the Reorganized Debtors’ security clearance, such person
shall no longer be a Restricted Foreign Holder. If the DoD’s final determination
is that such person’s ownership of New Common Stock adversely affects the
Reorganized Debtors’ U.S. government facility security clearances, then such
person shall continue to be a Restricted Foreign Holder for so long as such
final determination remains in effect. Within 10 days of receipt of any such
notice of investigation, inquiry, other action or final determination,
Reorganized Ampex shall send notice thereof, and of the consequences hereunder
thereof, to any affected Restricted Foreign Holder.

All certificates for the Corporation’s Class A Shares shall conspicuously bear
the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED PURSUANT TO THE
CERTIFICATE OF INCORPORATION OF THE CORPORATION TO THE EFFECT THAT THE VOTING
RIGHTS OF CERTAIN HOLDERS OF THE CORPORATION’S SECURITIES MAY BE NULLIFIED IN
THE EVENT OF AN INQUIRY OR DETERMINATION BY THE U.S. DEPARTMENT OF DEFENSE
REGARDING FOREIGN OWNERSHIP OF THE CORPORATION AND ITS POSSIBLE EFFECTS ON
NATIONAL SECURITY.

 

  (i) [The Valuation of New Common Stock is Not Intended to Represent the
Trading Value of the New Common Stock.

The Valuation of the Reorganized Debtors, set forth in Exhibit [    ] prepared
by CM&D with the assistance of the Debtors and based on the Financial
Projections developed by the Debtors’ management, is based on the assumption
that the holders of Allowed Other Unsecured Claims will receive all of the
issued New Common Stock in Reorganized Ampex in full and final satisfaction of
their Claims and is not intended to represent the trading values of New Common
Stock in public or private markets.]

 

  (j) Dividend Policies.

All of the Reorganized Debtors’ cash flow will be required to be used in the
foreseeable future (a) to make payments under the Amended Senior Secured Notes
or the Credit Agreement and the Required Contributions to the Pension Plans,
(b) to fund the Reorganized Debtors’ other obligations under the Plan, and
(c) for working capital and capital expenditure purposes. Accordingly,
Reorganized Ampex does not anticipate paying cash dividends on the New Common
Stock in the foreseeable future.

 

- 91 -



--------------------------------------------------------------------------------

12.3 Risks Relating to Tax and Accounting Consequences of the Plan.

 

  (a) Certain Tax Consequences of the Plan Raise Unsettled and Complex Legal
Issues and Involve Factual Determinations.

The federal income tax consequences of the Plan are complex and are subject to
significant uncertainties. The Debtors currently do not intend to seek any
ruling from the IRS on the tax consequences of the Plan. Even if the Debtors
decide to request a ruling, there would be no assurance that the IRS would rule
favorably or that any ruling would be issued before the Effective Date. In
addition, in such case, there would still be issues with significant
uncertainties, which would not be the subject of any ruling request. Thus, there
can be no assurance that the IRS will not challenge the various positions the
Debtors have taken, or intend to take, with respect to the tax treatment in the
Plan, or that a court would not sustain such a challenge.

 

  (b) Use of Historical Financial Information.

As a result of the consummation of the Plan and the transactions contemplated
thereby, the Reorganized Debtors believe they will be subject to the fresh-start
accounting rules. Fresh-start accounting allows for the assessment of every
balance sheet account for possible fair value adjustment, resulting in the
emergence of a new company recapitalized and revalued. This process is guided by
purchase price allocation standards under GAAP.

 

12.4 Risks Associated with the Business.

 

  (a) The Debtors’ Reorganization Cases May Negatively Impact the Company’s
Future Operations.

While the Debtors believe they will be able to emerge from chapter 11 relatively
expeditiously, there can be no assurance as to timing for approval of the Plan
or the Debtors’ emergence from chapter 11. Additionally, notwithstanding the
support of their largest creditors, the Reorganization Cases may adversely
affect the Company’s ability to retain existing customers, attract new customers
and maintain contracts that are critical to its operations.

 

  (b) Operating Results and Income May Fluctuate.

The Debtors’ businesses have generally been subject to certain fluctuations in
operating results and incomes. These fluctuations result from, among other
things, receipt of lump sum, prepaid and ongoing licensing royalties; the
expiration of various patents; products sales by licensees; new licenses with
licensees; litigation expenses; debt prepayments and interest expense; the
amount and timing of pension contributions and related funding obligations;
customer orders and government spending patterns; availability and market
acceptance of new products and services; timing of significant orders and new
product announcements; and order cancellations.

For example, historically, the Company’s licensing revenue has fluctuated widely
due to a number of factors that cannot be predicted, such as the timing and
negotiated terms of patent settlement agreements in any particular period, the
extent to which third parties

 

- 92 -



--------------------------------------------------------------------------------

acknowledge use of patented technology, the extent to which the Company must
pursue litigation in order to enforce its patents to protect its business, and
the ultimate success of the Company’s licensing and litigation activities.
Licensing revenue also depends in part on fluctuating sales volumes and prices
of licensees’ products that incorporate its technology.

Similarly, the Recorders Segment is subject to fluctuation in revenues. The
Recorders Segment is dependent on the funding of government defense programs,
which may come under increased pressure in the future, leading to a decline in
sales. In addition, a substantial portion of the Company’s Recorders Segment
backlog at a given time is normally shipped within one or two quarters
thereafter, and revenues in any quarter are heavily dependent on orders received
in that quarter and the immediately preceding quarter.

 

  (c) Provision for Income Taxes.

The provision for income taxes in the years ended December 31, 2007, 2006 and
2005 included foreign and state income taxes and withholding taxes on royalty
revenue. In 2005, the Company was able to lower its tax provision by utilizing
NOL carryforwards. At December 31, 2007, the Company had federal NOLs for income
tax purposes of approximately $200 million, expiring in the years 2009 through
2027. In addition, the Company had federal capital loss carryforwards totaling
$8.8 million at December 31, 2007, which may be utilized to offset capital
gains, if any, generated in future periods.

Cancellation of indebtedness arising from the Reorganization Cases is
anticipated to reduce the amount of NOL carryforwards by approximately $50
million. A corporation’s use of its net operating loss carryforwards is
generally limited under section 382 of the Internal Revenue Code of 1986 (the
“IRC”) if a corporation undergoes an “ownership change.” When an “ownership
change” occurs pursuant to a case commenced under chapter 11 of the Bankruptcy
Code, the general limitation under section 382 of the IRC may not apply if
certain requirements are satisfied under either section 382(l)(5) or section
382(l)(6) of the IRC. The Company will experience an “ownership change” in
connection with these Reorganization Cases, but the Company has not yet
determined whether it will be eligible for or rely on the special rule under
section 382(l)(5) or the special rule under section 382(l)(6) of the IRC. If the
Company relies on section 382(l)(5) of the IRC, a second “ownership change”
within two years from the Effective Date could eliminate completely the
Company’s ability to utilize its net operating loss carryovers. Regardless of
whether the Company relies on section 382(l)(5) of the IRC, an “ownership
change” after the Effective Date could significantly limit the Company’s ability
to utilize its net operating loss carryforwards for taxable years including or
following such “ownership change.”

The remaining provision for income taxes in 2007, 2006 and 2005 consisted
primarily of foreign withholding taxes on royalty revenue generated in certain
locations in Asia.

 

  (d) Licensing Revenue Has Been Materially and Adversely Affected Due to the
Expiration of Certain Patents.

While the Company continues to believe that certain patents are being used in
digital still cameras and camera-equipped cellular phones which do not expire
until after 2012,

 

- 93 -



--------------------------------------------------------------------------------

the manufacturers of these products discontinued royalty payments to the Debtors
after the expiration of the 121 Patent. To date the Company has been unable to
prove infringement of any of its other digital imaging patents, which the
Company believes may be used in a variety of digital imaging consumer products.
Even if the Company is able to prove infringement, it would have to obtain
resources from law firms willing to enter into contingency fee arrangements to
support its licensing initiatives and to potentially defend against litigation
that prospective licensees might initiate in exchange for a percentage of future
royalties. There can be no assurance that these arrangements could be obtained.

The success of the Company’s Licensing and Recorders Segments depends, in part,
upon its ability to establish and maintain the proprietary nature of its
technology through the patent process. There can be no assurance that one or
more of the Company’s patents will not be successfully challenged, invalidated
or circumvented or that the Company will otherwise be able to rely on such
patents for any reason. In addition, competitors, many of whom have substantial
resources and have made substantial investments in competing technologies, may
seek to apply for and obtain patents that restrict the Company’s ability to
make, use and sell its products either in the U.S. or in foreign markets.
Monitoring unauthorized use of the Company’s technology is difficult, and it
cannot be certain that the steps taken will prevent unauthorized use,
particularly in foreign countries where the laws may not protect proprietary
rights as fully as the laws of the U.S. If any of the Company’s patents are
successfully challenged, invalidated or circumvented or its right or ability to
manufacture its products becomes restricted, its ability to continue to
manufacture and market its products could be adversely affected, which would
likely have a material adverse effect upon the Company’s business, financial
condition and results of operations.

Unless the Company is able to develop or acquire new patents in the digital
imaging field or other fields, or to demonstrate infringement of its later
expiring patents, its licensing revenues will cease after 2014. Moreover, if
other companies develop patented proprietary technology similar to the Company’s
or competing technologies, the Company’s competitive position could be
materially weakened and its licensing revenues may be reduced.

 

  (e) The Company’s Business Depends Materially on U.S. Government Spending.

The Recorders Segment depends materially on continued expenditures by the U.S.
Government on intelligence and defense programs. Significant portions of data
acquisition and instrumentation recorder sales reflect purchases by prime
contractors to the federal government, which are subject to significant
fluctuations. The current U.S. budget deficit is expected to result in the
cancellation of various defense programs. The Company does not know whether
programs in which it participates, and from which it gains revenue, will be
affected by such cuts, program delays or deferred funding. The loss or
significant decline in spending on various imaging and intelligence gathering
programs, in which the Company is a subcontractor to prime government
contractors, or lack of acceptance of the Company’s new products could have a
material adverse effect on revenues and earnings.

In addition, other factors relating to the markets for the Company’s
instrumentation products and to competition in these markets may affect future
sales of these

 

- 94 -



--------------------------------------------------------------------------------

products. The Company’s DDRs disk-based data acquisition recorder and its DSRs
solid state memory-based data acquisition recorder have been designed to replace
a large installed base of DCRsi tape-based data acquisition recorders over
several years. However, there can be no assurance that these products will
achieve the same level of market acceptance. Also, as the Company’s DST and
DCRsi tape-based products are replaced, it is expected that revenues from the
sale of spare parts, service and tape associated with these products will
decline.

 

  (f) Substantial Unfunded Pension Liabilities May Adversely Affect the
Company’s Liquidity and its Ability to Maintain or Grow Operations.

The Pension Plans remain substantially underfunded. At December 31, 2007,
unfunded accumulated plan benefit obligations under the Ampex Pension Plan and
the Media Pension Plan totaled $44.2 million and $13.5 million, respectively,
and have been recognized as liabilities on the Company’s consolidated balance
sheet.

Future pension contributions payable under these pension plans will be based on
actual investment performance, life expectancy of the participants and other
factors, which factors may differ from the assumptions used to project future
pension contributions.

Under the PBGC Agreement, Hillside is required to advance Required Contributions
for the Pensions Plans if the Company cannot make such contributions. As part of
the Plan, Hillside will remain jointly and severally obligated to fund Required
Contributions if the Reorganized Debtors are unable to do so. The Company
believes that Hillside has sufficient assets to fund future Required
Contributions under the PBGC Agreement, but the Company does not own or control
Hillside and, except for the provisions of the PBGC Agreement and the related
HSA Agreement, the Company’s ability to borrow from Hillside amounts necessary
to satisfy the Required Contributions is beyond its control.

 

  (g) Rapid Technological Change or the Company’s Ability to Respond and to
Develop New Products May Affect its Business.

All the industries and markets from which the Company derives or expects to
derive revenues, directly or through its licensing program, are characterized by
continual technological change and the need to introduce new products, product
upgrades and patentable technology. This has required, and will continue to
require, substantial amounts of capital to be spent on the research, development
and engineering of new products and advances to existing products, as well as
for assessing infringement of the Company’s patents by manufacturers of consumer
digital video products. There are no assurances that the Company’s existing
products, technologies and services will not become obsolete or that any new
products, technologies or services will win commercial acceptance. Obsolescence
of existing product lines, or inability to develop and introduce new products
and services, could have a material adverse effect on the Company’s revenues and
results of operations in the future. The development and introduction of new
technologies, products and services are subject to inherent technical and market
risks, and there can be no assurance that the Company will be successful in this
regard. In addition, reductions in research and development programs could
adversely affect the Company’s ability to remain competitive.

 

- 95 -



--------------------------------------------------------------------------------

Because the Recorders Segment is primarily focused on data acquisition and
instrumentation products, the Company has devoted the majority of its research
and development to producing new solid state- and disk-based instrumentation
recorders. The Company does not currently intend to invest additional
development resources to extend the life of its 19-millimeter mass storage
products beyond the quad density format other than as required to support the
needs of its customers. If the Recorders Segment were to experience further
declines in product revenues, the Company may be required to reduce future
research, development and engineering costs, which may have a material adverse
affect on results of operations.

 

  (h) Competitors in the Recorders Segment May Have Greater Financial Resources.

The Recorders Segment encounters significant competition in all of the markets
for its products and services. Many of the Company’s competitors in this
industry have greater resources and access to capital. In the instrumentation
market, which currently is the Recorders Segment’s major area of focus, the
Company competes primarily with companies that depend on government contracts
for a major portion of their revenues, including L-3 Communications Corporation,
Calculex and Sypris Solutions, Inc. While the number of competitors in this
industry has decreased in recent years as government spending in many areas has
declined, many of these competitors have greater financial resources than does
the Company.

 

  (i) The Company Relies on a Limited Number of Key Suppliers and Vendors to
Operate its Business.

The Recorders Segment purchases certain components such as customized integrated
circuits, memory chips and magnetic media products from a single or a small
number of domestic or foreign manufacturers. Significant delays in deliveries or
defects in such components may, from time to time, adversely affect
manufacturing operations, pending qualification of an alternative supplier. In
addition, the Company produces highly engineered products in relatively small
quantities. As a result, its ability to cause suppliers to continue production
of certain products on which it depends, or to deliver those products to it on a
timely basis, may be limited. These suppliers may require the Company to
purchase lifetime quantities of their products or components, which may cause
inventories to increase beyond levels required to support current revenues. The
Company does not generally enter into long-term raw materials or components
supply contracts. Accordingly, if the Company experiences problems with these
manufacturers, the Company could fail to obtain sufficient resources to operate
its business successfully.

 

  (j) International Operations Subject the Company to Social, Political and
Economic Risks of Doing Business in Foreign Countries.

Although the Company has significantly curtailed its Recorders Segment’s
international operations in prior years, sales to foreign customers (including
U.S. export sales) continue to be significant to operations. However,
international operations are subject to a number of special risks, including
limitations on repatriation of earnings, restrictive actions by local
governments, and nationalization. Additionally, export sales are subject to
export regulation and restrictions imposed by U.S. government agencies. Although
fluctuations in the

 

- 96 -



--------------------------------------------------------------------------------

value of foreign currencies can affect the results of operations, the Company
does not normally seek to mitigate exposure to exchange rate fluctuations by
hedging its foreign currency positions. Accordingly, revenues from international
operations are subject to numerous risks, any of which may have an adverse
impact on the results of operations.

 

  (k) The Loss of One or More of the Company’s Key Personnel Could Disrupt
Operations and Adversely Affect Financial Results.

The Company is highly dependent upon the availability and performance of its
executive officers and directors, including senior executives in its corporate
licensing division and Data Systems. The Company has not entered into employment
agreements with any of its key employees other than D. Gordon Strickland, Chief
Executive Officer and President of Ampex whose employment agreement would not
necessarily protect the Company from the loss of his services. Additionally, the
Company does not maintain key man life insurance on any of these individuals.
Accordingly, the loss of services of any of the Company’s executive officers
could materially adversely affect the Company’s business, financial condition
and operating results.

 

  (l) The Company is Subject to Environmental Regulation and Could Incur
Substantial Costs as a Result of Violations of or Liabilities Under
Environmental Laws.

The Company’s facilities are subject to numerous federal, state and local laws
and regulations designed to protect the environment from waste emissions and
hazardous substances. Owners and occupiers of sites containing hazardous
substances, as well as generators and transporters of hazardous substances, are
subject to broad liability under various federal and state environmental laws
and regulations, including liability for investigative and cleanup costs and
damages arising out of past disposal activities. The Company is currently
engaged in various environmental investigations, remediation and/or monitoring
activities at several sites located off our facilities. There can be no
assurance that, among other things, the amount of actual environmental
liabilities will not be greater than the estimates used for purposes of the
disclosures contained herein or in the Plan, or that the Company will not incur
further liability. Further, there can be no assurance that the Company will be
able to obtain a discharge of any potential obligations with respect to
environmental matters upon the Effective Date or that additional liabilities
with respect to environmental matters will not be asserted in the future. In
addition, changes in environmental regulations could impose the need for
additional capital equipment or other requirements. Such liabilities or
regulations could have a material adverse effect on the Company in the future.

 

  (m) Legal Matters.

The Company is party to routine litigation incidental to its business, including
litigation relating to certain cases brought for recovery of worker’s
compensation. It is not anticipated that any current or pending lawsuit, either
individually or in the aggregate, is likely to have a material adverse effect on
the Company’s financial condition. However, no assurances can be provided that
the Company will be able to successfully defend or settle all pending or future
purported claims, and the Company’s failure to do so may have a material adverse
effect on the Reorganized Debtors. A brief summary of the Debtors’ largest
litigation matters include:

 

- 97 -



--------------------------------------------------------------------------------

  1. William Cawfield v. A.W. Chesterton, Inc., et al.

On February 15, 2008, William Cawfield filed suit against Ampex Corporation,
among others, alleging negligence and wanton misconduct with respect to the
plaintiff’s fathers’ exposure to asbestos and asbestos-contaminated products.
Mr. Cawfield additionally alleges that Ampex was involved in negligent and
willful spoliation of evidence, is subject to strict liability, and breached its
duties to provide a safe workplace. Each count seeks $50,000 in damages.

 

  2. Ampex Corporation v. Eastman Kodak, et al.

On October 21, 2004, Ampex instituted litigation in the United States District
Court for the District of Delaware (the “District Court”) against Eastman Kodak
Company, Altek Corporation, and Chinon Industries, Inc. (“Kodak”), alleging
infringement of its U.S. patent 4,821,121. The Company sought an injunction and
damages for infringement. The Company filed an appeal to the Court of Appeals
for the Federal Circuit (the “Federal Circuit”). The Federal Circuit affirmed
the District Court’s decision. Kodak is currently pursuing an action for costs
and attorney fees in the District Court. It is not yet possible to determine the
outcome of this action.

 

  3. Reuters Newsmedia, Inc. v. Ampex Corporation and Quantegy, Inc. f/k/a Ampex
Media Corporation, Inc.

In October 1995, Reuters and Ampex Corporation entered into a settlement
agreement authorizing Reuters to return equipment in exchange for a credit to be
used during the following two years. Reuters attempted once during the two-year
period and once thereafter to tender for the tape purchases made from Quantegy,
Inc. Ampex refused to issue credits because Quantegy, Inc. was not a related
entity at the time of the Reuters tape purchases. On June 9, 1999, Reuters filed
a complaint alleging (i) breach of contract, (ii) unjust enrichment, and
(iii)[money had and received]. It is not yet possible to determine the outcome
of this action.

 

  4. Robert Ross v. Asbestos Defendants

Ampex has been joined with multiple other defendants by Robert Ross, based on
alleged exposure to asbestos while working as a contractor at Ampex during the
1960’s. Counsel has been engaged, an answer to the complaint has been filed, and
the case has been tendered to the Company’s insurance carriers who are reviewing
coverage. It is not yet possible to determine the outcome of this action.

 

- 98 -



--------------------------------------------------------------------------------

ARTICLE XIII.

SECURITIES LAW MATTERS

 

13.1 Plan Securities.

The Plan provides for Reorganized Debtors to issue to holders of the Senior
Secured Notes, the Amended Senior Secured Notes. The Plan further provides for
the Reorganized Debtors to incur on account of the Hillside Secured Claims, the
Tranche A Loan. The Plan also provides for the Reorganized Debtors to incur
certain obligations under the Tranche B Loan, Tranche C Loans and Tranche D
Loans, if any. The Plan provides for the Reorganized Debtors to issue to the
holders of the Allowed Other Unsecured Claims in Class 5, New Common Stock. [For
the avoidance of doubt, the CPR Administrator Rights Notices and the
Distribution Rights are not securities and, as such, are not exempt from or
subject to registration under section 1145 of the Bankruptcy Code.]

The Debtors believe that all of the Plan Securities constitute “securities,” as
defined in Section 2(a)(1) of the Securities Act, section 101 of the Bankruptcy
Code, and applicable state securities laws. The Debtors further believe that the
offer and sale of the Plan Securities pursuant to the Plan are, and subsequent
transfers of the Plan Securities by the holders thereof that are not
“underwriters,” as defined in Section 2(a)(11) of the Securities Act and in the
Bankruptcy Code will be, exempt from federal and state securities registration
requirements under various provisions of the Securities Act, the Bankruptcy Code
and state securities laws.

The New Stockholders Agreement and Amended Certificate of Incorporation contain
restrictions on stockholders’ ability to transfer the New Common Stock. Subject
to certain limited exceptions, the New Stockholders Agreement and the Amended
Certificate of Incorporation restrict transfers of New Common Stock to any Third
Party (as defined in the New Stockholders Agreement), without the prior consent
of a majority of the board of directors of Reorganized Ampex.

All certificates for shares of the New Common Stock shall conspicuously bear the
following Legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, PLEDGED
OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT OF 1933 OR AN EXEMPTION THEREFROM AND, IN EACH CASE, IN
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.

In addition to the legend required by Section 3.1(f)(i) of the New Stockholders
Agreement, all certificates for shares of Common Stock shall conspicuously bear
the following legend:

 

- 99 -



--------------------------------------------------------------------------------

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO VARIOUS CONDITIONS
INCLUDING, CERTAIN RESTRICTIONS ON SALE, ENCUMBRANCE AND TRANSFER AS SET FORTH
IN THE CERTIFICATE OF INCORPORATION, AS AMENDED (THE “CERTIFICATE OF
INCORPORATION”), AND THIS STOCKHOLDERS’ AGREEMENT. NO REGISTRATION OR TRANSFER
OF THESE SHARES WILL BE MADE ON THE BOOKS OF THE CORPORATION UNLESS AND UNTIL
SUCH RESTRICTIONS SHALL HAVE BEEN COMPLIED WITH. THE CORPORATION WILL FURNISH
WITHOUT CHARGE TO THE HOLDER OF RECORD OF THIS CERTIFICATE A COPY OF THE
CERTIFICATE OF INCORPORATION AND STOCKHOLDERS’ AGREEMENT, CONTAINING THE
ABOVE-REFERENCED RESTRICTIONS ON TRANSFERS OF STOCK, UPON WRITTEN REQUEST TO THE
CORPORATION AT ITS PRINCIPAL PLACE OF BUSINESS.

[UPDATE FOR D.O.D. RESTRICTIONS IF NECESSARY]

 

13.2 Issuance and Resale of Plan Securities Under the Plan.

 

  (a) Exemption from Registration.

Section 3(a)(9) of the Securities Act provides that Section 5 of the Securities
Act and, by virtue of Section 18 of the Securities Act, any state law
requirements for the offer and sale of a security do not apply to any security
exchanged by an issuer with its existing security holders exclusively where no
commission or other remuneration is paid or given directly or indirectly for
soliciting such exchange. Section 1145 of the Bankruptcy Code provides that
Section 5 of the Securities Act and any state law requirements for the offer and
sale of a security do not apply to the offer or sale of stock, options, warrants
or other securities by a debtor if (a) the offer or sale occurs under a plan of
reorganization, (b) the recipients of the securities hold a claim against, an
interest in, or claim for administrative expense against, the debtor, and
(c) the securities are issued in exchange for a claim against or interest in a
debtor or are issued principally in such exchange and partly for cash and
property. In reliance upon these exemptions and Section 4(2) of the Securities
Act and Regulation D promulgated thereunder, the Plan Securities will not be
registered under the Securities Act or any state securities laws. To the extent
that the Plan Securities are issued under the Plan and are covered by section
1145 of the Bankruptcy Code, the Plan Securities may be resold without
registration under the Securities Act or other federal securities laws, unless
the holder is an “underwriter” (as discussed below) with respect to such
securities, as that term is defined in Section 2(a)(11) of the Securities Act
and in the Bankruptcy Code. In addition, the Plan Securities generally may be
able to be resold without registration under state securities laws pursuant to
various exemptions provided by the respective laws of those states; however, the
availability of such exemptions cannot be known unless individual state
securities laws are examined. Therefore, recipients of the Plan Securities are
advised to consult with their own legal advisors as to the availability of any
such exemption from registration under state law in any given instance and as to
any applicable requirements or conditions to such availability.

 

- 100 -



--------------------------------------------------------------------------------

  (b) Resales of Plan Securities; Definition of Underwriter.

Section 1145(b)(1) of the Bankruptcy Code defines an “underwriter” as one who,
except with respect to “ordinary trading transactions” of an entity that is not
an “issuer,” (a) purchases a claim against, interest in, or claim for an
administrative expense in the case concerning, the debtor, if such purchase is
with a view to distribution of any security received or to be received in
exchange for such claim or interest, or (b) offers to sell securities offered or
sold under a plan for the holders of such securities, or (c) offers to buy
securities offered or sold under a plan from the holders of such securities, if
such offer to buy is (i) with a view to distribution of such securities and
(ii) under an agreement made in connection with the plan, with the consummation
of the plan, or with the offer or sale of securities under the plan, or (d) is
an issuer of the securities within the meaning of Section 2(a)(11) of the
Securities Act. In addition, a Person who receives a fee in exchange for
purchasing an issuer’s securities could also be considered an underwriter within
the meaning of Section 2(a)(11) of the Securities Act.

The definition of an “issuer” for purposes of whether a Person is an underwriter
under section 1145(b)(1)(D) of the Bankruptcy Code, by reference to
Section 2(a)(11) of the Securities Act, includes as “statutory underwriters” all
persons who, directly or indirectly, through one or more intermediaries,
control, are controlled by, or are under common control with, an issuer of
securities. The reference to “issuer,” as used in the definition of
“underwriter” contained in Section 2(a)(11), is intended to cover “controlling
persons” of the issuer of the securities. “Control,” as defined in Rule 405 of
the Securities Act, means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract, or otherwise.
Accordingly, an officer or director of a reorganized debtor or its successor
under a plan of reorganization may be deemed to be a “controlling person” of
such debtor or successor, particularly if the management position or
directorship is coupled with ownership of a significant percentage of the
reorganized debtor’s or its successor’s voting securities. Moreover, the
legislative history of section 1145 of the Bankruptcy Code suggests that a
creditor who owns ten percent (10%) or more of a class of securities of a
reorganized debtor may be presumed to be a “controlling person” and, therefore,
an underwriter.

Resales of the Plan Securities by Persons deemed to be “underwriters” (which
definition includes “controlling person”) are not exempted by section 1145 of
the Bankruptcy Code from registration under the Securities Act or other
applicable law. Under certain circumstances, holders of Plan Securities who are
deemed to be “underwriters” may be entitled to resell their Plan Securities
pursuant to the limited safe harbor resale provisions of Rule 144. Generally,
Rule 144 would permit the public sale of securities received by such person if
current information regarding the issuer is publicly available and if volume
limitations, manner of sale requirements and certain other conditions are met.
However, the Reorganized Debtors do not presently intend to make publicly
available the requisite current information regarding the Reorganized Debtors
and, as a result, Rule 144 will not be available for resales of Plan Securities
by persons deemed to be underwriters.

 

- 101 -



--------------------------------------------------------------------------------

Whether any particular Person would be deemed to be an “underwriter” (including
whether such Person is a “controlling person”) with respect to the Plan
Securities would depend upon various facts and circumstances applicable to that
Person. Accordingly, the Debtors express no view as to whether any Person would
be deemed an “underwriter” with respect to the Plan Securities. In view of the
complex nature of the question of whether a particular Person may be an
underwriter, the Debtors make no representations concerning the right of any
Person to freely resell Plan Securities. Accordingly, the Debtors recommend that
potential recipients of Plan Securities consult their own counsel concerning
whether they may freely trade such securities without compliance with the
federal and state securities laws.

ARTICLE XIV.

CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

 

14.1 Introduction.

The following discussion summarizes certain federal income tax consequences
expected to result from the consummation of the Plan. This discussion is only
for general information purposes and only describes the expected tax
consequences to holders entitled to vote on the Plan. It is not a complete
analysis of all potential federal income tax consequences and does not address
any tax consequences arising under any state, local or foreign tax laws or
federal estate or gift tax laws. This discussion is based on the Internal
Revenue Code of 1986, as amended (the “IRC”), Treasury Regulations promulgated
thereunder, judicial decisions, and published rulings and administrative
pronouncements of the Internal Revenue Service (the “IRS”), all as in effect on
the date of this Disclosure Statement. These authorities may change, possibly
retroactively, resulting in federal income tax consequences different from those
discussed below. No ruling has been or will be sought from the IRS, and no legal
opinion of counsel will be rendered, with respect to the matters discussed
below. There can be no assurance that the IRS will not take a contrary position
regarding the federal income tax consequences resulting from the consummation of
the Plan or that any contrary position would not be sustained by a court.

For purposes of this discussion, the terms “Old Senior Notes” and “Old Hillside
Notes” are used to refer to the Senior Secured Notes and the Hillside Notes,
respectively, the Old Senior Notes and Old Hillside Notes together referred to
as the “Old Notes” and the term “New Notes” is used to refer to both the Amended
Senior Secured Notes (the “New Senior Notes”) and the Tranche A Loan Obligations
(referred to in this Article [XIV], the “New Hillside Loan”). This discussion
assumes that holders of the Old Senior Notes have held such property as “capital
assets” within the meaning of IRC Section 1221 (generally, property held for
investment) and holders will hold the New Notes and New Common Stock as capital
assets. In addition, this discussion assumes that the Debtors’ obligations under
the Old Notes and New Notes will be treated as debt for federal income tax
purposes.

This discussion does not address all federal income tax considerations that may
be relevant to a particular holder in light of that holder’s particular
circumstances or to holders subject to special rules under the federal income
tax laws, such as financial institutions,

 

- 102 -



--------------------------------------------------------------------------------

insurance companies, brokers, dealers or traders in securities, commodities or
currencies, tax-exempt organizations, tax-qualified retirement plans,
partnerships and other pass-through entities, foreign corporations, foreign
trusts, foreign estates, holders who are not citizens or residents of the U.S.,
holders subject to the alternative minimum tax, holders holding the Old Notes,
New Notes or New Common Stock as part of a hedge, straddle or other risk
reduction strategy or as part of a conversion transaction or other integrated
investment, holders who have a functional currency other than the U.S. dollar
and holders that acquired the Old Notes in connection with the performance of
services.

HOLDERS SHOULD CONSULT THEIR TAX ADVISORS REGARDING THE U.S. FEDERAL INCOME TAX
CONSEQUENCES TO THEM OF THE CONSUMMATION OF THE PLAN AND THE OWNERSHIP AND
DISPOSITION OF THE NEW NOTES AND NEW COMMON STOCK RECEIVED PURSUANT TO THE PLAN,
AS WELL AS ANY TAX CONSEQUENCES ARISING UNDER ANY STATE, LOCAL OR FOREIGN TAX
LAWS, OR ANY OTHER FEDERAL TAX LAWS.

TO COMPLY WITH INTERNAL REVENUE SERVICE CIRCULAR 230, TAXPAYERS ARE HEREBY
NOTIFIED THAT (A) ANY DISCUSSION OF U.S. FEDERAL TAX ISSUES IN THIS DISCLOSURE
STATEMENT IS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED BY ANY
TAXPAYER, FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY BE IMPOSED ON A
TAXPAYER UNDER THE INTERNAL REVENUE CODE, (B) ANY SUCH DISCUSSION IS WRITTEN IN
CONNECTION WITH THE PROMOTION OR MARKETING OF THE TRANSACTIONS OR MATTERS
ADDRESSED HEREIN, AND (C) TAXPAYERS SHOULD SEEK ADVICE BASED ON THEIR PARTICULAR
CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.

 

14.2 Federal Income Tax Consequences to the Debtors.

 

  (a) Cancellation of Indebtedness and Reduction of Tax Attributes.

The Debtors generally should realize cancellation of indebtedness (“COD”) income
to the extent the sum of (i) cash and the fair market value of any property
(including New Common Stock) and (ii) the issue prices of the New Notes received
by holders is less than the sum of (x) the adjusted issue prices of the Old
Notes, (y) the adjusted issue price of any other debt exchanged for property
pursuant to the Plan and (z) the amount of any unpaid accrued interest on the
Old Notes and such other debt to the extent previously deducted by the Debtors.

The Debtors currently estimate that the amount of COD income realized upon
consummation of the Plan could range from approximately $20 million to
approximately $40 million; however, the ultimate amount of COD income realized
by the Debtors is uncertain because, among other things, it will depend on the
fair market value of the New Common Stock and the issue price of the New Notes
on the Effective Date. COD income realized by a debtor will be excluded from
income if the discharge of debt occurs in a case brought under the Bankruptcy
Code, the debtor is under the court’s jurisdiction in such case and the
discharge is granted by the court or is pursuant to a plan approved by the court
(the “Bankruptcy Exception”). Because the Bankruptcy Exception will apply to the
transactions consummated pursuant to the Plan, the Debtors will not be required
to recognize any COD income realized as a result of the implementation of the
Plan.

 

- 103 -



--------------------------------------------------------------------------------

A debtor that does not recognize COD income under the Bankruptcy Exception
generally must reduce certain tax attributes by the amount of the excluded COD
income. Attributes subject to reduction include NOLs, NOL carryforwards and
certain other losses, credits and carryforwards, and the debtor’s tax basis in
its assets (including stock of subsidiaries). A debtor’s tax basis in its assets
generally may not be reduced below the amount of liabilities remaining
immediately after the discharge of indebtedness. If the debtor is a member of a
consolidated group and reduces its basis in the stock of another group member, a
“look-through rule” requires a corresponding reduction in the tax attributes of
the lower-tier member. NOLs for the taxable year of the discharge and NOL
carryovers to such year generally are the first attributes subject to reduction.
However, a debtor may elect under IRC Section 108(b)(5) (the “Section 108(b)(5)
Election”) to reduce its basis in its depreciable property first. If the debtor
is a member of a consolidated group, the debtor may treat stock in another group
member as depreciable property for purposes of the Section 108(b)(5) Election,
provided the lower-tier member consents to a corresponding reduction in its
basis in its depreciable property. If a debtor makes a Section 108(b)(5)
Election, the limitation on reducing the debtor’s basis in its assets below the
amount of its remaining liabilities does not apply. The Debtors have not yet
determined whether they will make the Section 108(b)(5) Election.

At December 31, 2006, the Debtors had NOLs for federal income tax purposes of
approximately $189 million expiring in the years 2009 through 2027.
Approximately $70 million of these NOLs are subject to pre-existing usage
limitations under IRC Section 382. The Debtors believe that, for federal income
tax purposes, the Debtors’ consolidated group generated approximately $15
million of consolidated NOLs in the 2007 tax year, and likely will generate
additional NOLs during the 2008 tax year. However, the amount of the Debtors’
2007 and 2008 NOLs will not be determined until the Debtors prepare their
consolidated federal income tax returns for such periods. Moreover, the Debtors’
NOLs are subject to audit and possible challenge by the IRS. Accordingly, the
amount of the Debtors’ NOLs ultimately may vary from the amounts set forth
above.

The Debtors currently anticipate that the application of IRC Section 108(b)
(assuming no Section 108(b)(5) Election is made) is likely to be limited largely
to a reduction of the Debtors’ consolidated NOLs. However, the ultimate effect
of the attribute reduction rules is uncertain because, among other things, it
will depend on the amount of COD income realized by the Debtors and the extent
to which the Debtors are required to reduce other tax attributes.

 

  (b) Section 382 Limitation on NOLs.

Under IRC Section 382, if a corporation or a consolidated group with NOLs (a
“Loss Corporation”) undergoes an “ownership change,” the Loss Corporation’s use
of its pre-change NOLs (and certain other tax attributes) generally will be
subject to an annual limitation in the post-change period. In general, an
“ownership change” occurs if the percentage of the value of the Loss
Corporation’s stock owned by one or more direct or indirect “five percent
shareholders” increases by more than fifty percentage points over the lowest
percentage of value owned by the five percent shareholders at any time during
the applicable testing period (an

 

- 104 -



--------------------------------------------------------------------------------

“Ownership Change”). The testing period generally is the shorter of (i) the
three-year period preceding the testing date or (ii) the period of time since
the most recent Ownership Change of the corporation.

Subject to the special bankruptcy rules discussed below, the amount of the
annual limitation on a Loss Corporation’s use of its pre-change NOLs (and
certain other tax attributes) is generally equal to the product of the
applicable long-term tax-exempt rate (as published by the IRS for the month in
which the Ownership Change occurs) and the value of the Loss Corporation’s
outstanding stock immediately before the Ownership Change (excluding certain
capital contributions). If a Loss Corporation has a net unrealized built-in gain
(“NUBIG”) immediately prior to the Ownership Change, the annual limitation may
be increased during the subsequent five-year period (the “Recognition Period”).
If a Loss Corporation has a net unrealized built-in loss (“NUBIL”) immediately
prior to the Ownership Change, certain losses recognized during the Recognition
Period also would be subject to the annual limitation and thus would reduce the
amount of pre-change NOLs that could be used by the Loss Corporation during the
five-year period.

The Debtors believe they experienced an Ownership Change on April 1, 1994 and,
as a result, the Debtors’ use of their consolidated NOLs attributable to the
period prior to such date are subject to an annual limitation. Another Ownership
Change prior to the Effective Date similarly would result in an annual
limitation on the Debtor’s use of their consolidated NOLs attributable to the
period prior to such date, including the NOLs attributable to period prior to
the 1994 Ownership Change. When NOLs are subject to more than one IRC
Section 382 annual limitation, the lowest annual limitation applies. Based on
the current trading prices of Company stock, it is likely that any Ownership
Change prior to the Effective Date will result in the Debtors’ ability to use
their existing NOLs being severely limited in periods after such Ownership
Change. The Company has requested that the Bankruptcy Court issue an order
requiring existing shareholders to notify the Debtors prior to the consummation
of certain equity transfers that could lead toward an Ownership Change so as to
provide the Debtors with time to object to any such transfers in an effort to
preserve the value of the Debtors’ NOLs.

The Debtors expect the consummation of the Plan will result in an Ownership
Change of the Debtors’ consolidated group. The remainder of this discussion
assumes that the expected Ownership Change will occur on the Effective Date,
though it is possible the IRS could take the position that the Ownership Change
occurred on the date the Plan is confirmed by the Bankruptcy Court. If the IRS
took the position that the ownership change occurred on the Confirmation Date,
the consequences of such change could be other than as described below. Because
the Ownership Change that occurs on the Effective Date will occur in a case
brought under the Bankruptcy Code, one of the following two special rules will
apply in determining the Debtors’ ability to utilize NOLs attributable to tax
periods preceding the Effective Date in post-Effective Date tax periods.

Under IRC Section 382(l)(5), an Ownership Change in bankruptcy will not result
in any annual limitation on the debtor’s pre-change NOLs if the stockholders or
“qualified creditors” of the debtor receive at least fifty percent (50%) of the
stock (by vote and value) of the reorganized debtor in the bankruptcy
reorganization as a result of being shareholders or creditors of the debtor.
Instead, the debtor’s pre-change NOLs are reduced by the amount of any interest

 

- 105 -



--------------------------------------------------------------------------------

deductions with respect to debt converted into stock in the bankruptcy
reorganization that were allowed in the three taxable years preceding the
taxable year in which the Ownership Change occurs and in the part of the taxable
year prior to and including the effective date of the bankruptcy reorganization.
However, if any pre-change NOLs of the debtor already are subject to an annual
usage limitation under IRC Section 382 at the time of an Ownership Change
subject to IRC Section 382(l)(5), those NOLs will continue to be subject to such
limitation.

A qualified creditor is any creditor who has held the debt of the debtor
continuously during the period beginning at least eighteen months prior to the
petition date or who has held “ordinary course indebtedness” at all times since
it has been outstanding. A creditor who does not become a direct or indirect
five percent shareholder of the reorganized debtor generally may be treated by
the debtor as having always held any debt exchanged for stock for purposes of
determining whether such creditor is a qualified creditor unless the creditor’s
participation in formulating the plan of reorganization makes evident to the
debtor that the creditor has not owned the debt for the requisite period. The
Debtors believe that the Ownership Change expected to result from the
consummation of the Plan may satisfy the requirements of IRC Section 382(l)(5),
though no assurance can be given in this regard.

If IRC Section 382(l)(5) applies to an Ownership Change, any subsequent
Ownership Change of the debtor within a two-year period will result in the
debtor being unable to use any pre-change losses following such subsequent
Ownership Change. A debtor may elect not to apply IRC Section 382(l)(5) to an
Ownership Change that otherwise satisfies its requirements. This election must
be made on the debtor’s federal income tax return for the taxable year in which
the Ownership Change occurs. The Debtors have not yet determined whether to
elect out of the application of IRC Section 382(l)(5) if it is determined they
otherwise qualify. If the Effective Date occurs in 2008, assuming the Ownership
Change resulting from implementation of the Plan satisfies the requirements of
IRC Section 382(l)(5), the Debtors would have until as late as September 15,
2009, to determine whether to elect not to apply IRC Section 382(l)(5).

If an Ownership Change pursuant to a bankruptcy plan does not satisfy the
requirements of IRC Section 382(l)(5), or if a debtor elects not to apply IRC
Section 382(l)(5), the debtor’s use of its pre-change NOLs will be subject to an
annual limitation as determined under IRC Section 382(l)(6). In such case, the
amount of the annual limitation generally will be equal to the product of the
applicable long-term tax-exempt rate (4.25% for March 2008) and the value of the
debtor’s outstanding stock immediately after the bankruptcy reorganization,
provided such value may not exceed the value of the debtor’s gross assets
immediately before the Ownership Change, subject to certain adjustments.
Depending on whether the debtor has a NUBIG or NUBIL immediately prior to the
Ownership Change, the annual limitation may be increased or decreased during the
Recognition Period. However, if any pre-change NOLs of the debtor already are
subject to an annual limitation at the time of an Ownership Change subject to
IRC Section 382(l)(6), those NOLs will be subject to the lower of the two annual
limitations.

NOLs not utilized in a given year due to the annual limitation may be carried
forward for use in future years until their expiration dates. To the extent the
Reorganized Debtors’ annual limitation exceeds the consolidated group’s taxable
income in a given year, the excess will increase the annual limitation in future
taxable years.

 

- 106 -



--------------------------------------------------------------------------------

  (c) Alternative Minimum Tax.

In general, an alternative minimum tax (“AMT”) is imposed on a corporation’s
alternative minimum taxable income (“AMTI”) at a 20% rate to the extent such tax
exceeds the corporation’s regular federal income tax for the taxable year. For
purposes of computing AMTI, certain tax deductions and other beneficial
allowances are modified or eliminated, with further adjustments required if
AMTI, determined without regard to adjusted current earnings (“ACE”), differs
from ACE. In addition, even though a corporation otherwise might be able to
offset all of its taxable income for regular tax purposes by available NOL
carryforwards, under current law only 90% of its AMTI generally may be offset by
available NOL carryforwards. Accordingly, for tax periods after the Effective
Date, the Reorganized Debtors may have to pay AMT regardless of whether they
generate non-AMT NOLs or have sufficient non-AMT NOL carryforwards to offset
regular taxable income for such periods. In addition, if a corporation undergoes
an Ownership Change and is in a NUBIL position on the date of the Ownership
Change, the corporation’s aggregate tax basis in its assets would be reduced for
certain AMT purposes to reflect the fair market value of such assets as of the
change date. A corporation that pays AMT generally is later allowed a
nonrefundable credit (equal to a portion of its prior year AMT liability)
against its regular federal income tax liability in future taxable years when it
is no longer subject to the AMT.

 

14.3 Federal Income Tax Consequences to Holders of Certain Claims.

 

  (a) Prior Waivers of Defaults and Forbearance of Rights.

Under applicable Treasury Regulations, the significant modification of a debt
instrument will result in a deemed exchange of the “old” debt instrument for a
“new” debt instrument and will be a taxable event upon which gain or loss may be
recognized in certain circumstances. A modification of a debt instrument is
significant if the modified instrument differs materially either in kind or
extent from the original debt instrument. Under these regulations, absent a
written or oral agreement to alter other terms of the debt instrument, an
agreement by the holder to temporarily waive an acceleration clause or similar
default right is not considered a “modification” of the instrument unless and
until the forbearance period exceeds two years following the issuer’s initial
failure to perform and any additional period during which the parties conduct
good faith negotiations or during which the issuer is in a case under the
Bankruptcy Code.

From September 2007 through January 2008, the Debtors obtained a forbearance of
certain defaults alleged under the Old Hillside Notes. The Debtors took the
position that the forbearances did not constitute a “modification” of the Old
Hillside Notes. The remaining discussion assumes that the forbearance did not
result in a deemed exchange of the Old Hillside Notes.

 

  (b) Holders of Senior Secured Notes (Class 2).

 

  1. Exchange of Old Senior Notes for New Senior Notes.

Recognition of Gain or Loss. As described above, the significant modification of
a debt instrument will result in a deemed exchange of the instrument and a
taxable event to the

 

- 107 -



--------------------------------------------------------------------------------

holder. Pursuant to the Plan, the terms of the Old Senior Notes will be amended
or otherwise modified as set forth in the New Senior Notes Indenture. Although
the matter is not free from doubt, the adoption of the amendments to the New
Senior Notes Indenture should not result in a significant modification of the
Old Senior Notes and the Debtors intend to take such position for federal income
tax purposes. If the adoption of the proposed amendments does not result in a
significant modification, holders of the Old Senior Notes will have the same
adjusted tax basis in, and holding period for, the New Senior Notes received in
exchange for the Old Senior Notes as the holder had immediately prior to the
adoption of the proposed amendments and will recognize gain or loss equal to the
difference between the cash received on the portion of their Old Senior Notes
that are retired and their tax basis in such Old Senior Notes. Any such gain or
loss generally will be capital gain or loss, and will be long-term capital gain
or loss if the holder has held the Old Senior Notes for more than one year as of
the date of disposition. Holders should consult their tax advisors regarding the
applicable tax rates and netting rules for capital gains and losses. There are
limitations on the deduction of capital losses by both corporate and
noncorporate taxpayers.

If the New Senior Notes constitute a significant modification of the Old Senior
Notes, the federal income tax consequences of the exchange of Old Senior Notes
for New Senior Notes depend, in part, on whether the Old Senior Notes and New
Senior Notes constitute “securities” for purposes of the “reorganization”
provisions of the IRC. If both the Old Senior Notes and the New Senior Notes are
treated as securities, the exchange of such notes pursuant to the Plan would
generally constitute a tax-deferred recapitalization within the meaning of IRC
Section 368(a)(1)(E). The test of whether a debt obligation is a security
involves an overall evaluation of the nature of the obligation, with the term of
the obligation usually regarded as one of the most significant factors. Debt
obligations with a term of five years or less generally have not qualified as
securities, whereas debt obligations with a term of ten years or more generally
have qualified as securities. Where a debt instrument is exchanged for another
debt instrument of the issuer with substantially similar terms, there is
authority that supports the position that the term of the newly issued
instrument for purposes of determining whether it is a security is measured from
the original issuance date of the instrument exchanged therefor, rather than
from the exchange date. Another important factor in determining whether a debt
obligation is a security is the extent to which the obligation is subordinated
to other liabilities of the issuer. Generally, the more senior the debt
obligation, the less likely it is to be a security. Although the matter is not
free from doubt, in the event that the New Senior Notes constitute a significant
modification of the Old Senior Notes, the Debtors intend to take the position
that the Old Senior Notes and New Senior Notes are securities and, therefore,
the exchange of the Old Senior Notes for New Senior Notes constitutes a
recapitalization for federal income tax purposes.

Subject to the preceding discussion and the “Other Considerations—Accrued
Interest” discussion below, if the New Senior Notes constitute a significant
modification of the Old Senior Notes and the deemed exchange of Old Senior Notes
for New Senior Notes constitutes a recapitalization for federal income tax
purposes, holders of Old Senior Notes would recognize gain equal to the lesser
of (i) the excess of the issue price of the New Senior Notes, which for this
purpose would generally be the face amount of the New Senior Notes, and any cash
received in consideration for Old Senior Notes over the holder’s adjusted tax
basis in the Old Senior Notes and (ii) the amount of the cash received in the
exchange. Any gain recognized upon the exchange generally would be capital gain
and will be long-term capital gain if the

 

- 108 -



--------------------------------------------------------------------------------

holder’s holding period exceeds one year. No loss would be recognized in respect
of the exchange if it qualifies as a recapitalization. A holder’s initial tax
basis in the New Senior Notes would be equal to its adjusted tax basis in the
Old Senior Notes, increased by the amount of any gain recognized by the holder
and decreased by the amount of cash received by the holder, and the holder’s
holding period in the New Senior Notes would include the holder’s holding period
in the Old Senior Notes.

If the Old Senior Notes or the New Senior Notes do not constitute securities for
U.S. federal income tax purposes and the amendments do constitute a significant
modification, a holder of Old Senior Notes would recognize gain or loss on the
exchange of Old Senior Notes for cash and New Senior Notes. Subject to the
“Other Considerations—Accrued Interest” discussion below, the amount of gain or
loss recognized by a holder would be equal to the difference between (i) the
issue price of the New Senior Notes, which for this purpose would generally be
the face amount of the New Senior Notes, and cash received in the exchange and
(ii) the holder’s adjusted tax basis in the Old Senior Notes exchanged therefor.
Subject to the “Other Considerations—Market Discount” discussion below, any such
gain or loss generally would be capital gain or loss, and would be long-term
capital gain or loss if the holder has held the Old Senior Notes for more than
one year as of the Effective Date. A holder’s initial tax basis in the New
Senior Notes would be equal to the debt’s issue price, and its holding period
would begin on the day after the Effective Date.

Holders should consult their tax advisors regarding the tax treatment of the
exchange of Old Senior Notes for New Senior Notes, the character of any gain or
loss as long-term or short-term capital gain or loss, or as ordinary income or
loss, as its character will be determined by a number of factors, including (but
not limited to) the tax status of the holder, whether the Old Senior Notes
constitute a capital asset in the holder’s hands, whether the Old Senior Notes
have been held for more than one year, whether the Old Senior Notes have bond
premium or market discount, and whether and to what extent the holder previously
claimed a bad debt deduction with respect to the Old Senior Notes. Holders also
should consult their tax advisors regarding the applicable tax rates and netting
rules for capital gains and losses, and as to whether any resulting gain
recognition may be deferred under the installment method until principal is
repaid on the New Senior Notes. There are limitations on the deduction of
capital losses by both corporate and noncorporate taxpayers.

 

  2. New Senior Notes.

If the New Senior Notes constitute a significant modification of the Old Senior
Notes, the tax consequences of owning the New Senior Notes are as follows. A
note that matures one year or less from its date of issuance, such as the New
Senior Notes, will be treated as being issued at a discount and none of the
interest paid on the note will be treated as qualified stated interest. In
general, a cash method holder of a New Senior Note would not be required to
accrue this discount, if any, for federal income tax purposes unless it elects
to do so. Holders who so elect and certain other holders, including those who
report income on the accrual method of accounting for federal income tax
purposes, are required to include the discount in income as it accrues on a
straight-line basis, unless another election is made to accrue the discount
according to a constant yield method based on daily compounding. In the case of
a holder who is not required and who does not elect to include the discount in
income currently, any gain

 

- 109 -



--------------------------------------------------------------------------------

realized on the sale, exchange or retirement of the New Senior Note will be
ordinary income to the extent of the discount accrued on a straight-line basis
(or, if elected, according to a constant yield method based on daily
compounding) through the date of sale, exchange or retirement. In addition,
those holders will be required to defer deductions for any interest paid on
indebtedness incurred to purchase or carry short-term notes in an amount not
exceeding the accrued discount until the accrued discount is included in income.

A holder of New Senior Notes will recognize gain or loss upon the sale,
redemption, retirement or other taxable disposition of the New Senior Notes
equal to the difference between the amount realized upon the disposition (less a
portion allocable to any accrued interest as described above) and the holder’s
adjusted tax basis in the New Senior Notes. Any such gain or loss generally will
be capital gain or loss, and will be long-term capital gain or loss if the
holder has held the New Senior Notes for more than one year as of the date of
disposition. Holders should consult their tax advisors regarding the applicable
tax rates and netting rules for capital gains and losses. There are limitations
on the deduction of capital losses by both corporate and noncorporate taxpayers.

 

  (c) Holders of Hillside Note Claims.

 

  1. Exchange of Old Hillside Notes for the Indebtedness under the New Hillside
Loan and New Common Stock.

Recognition of Gain or Loss. The federal income tax consequences of the
consummation of the Plan to holders of Old Hillside Notes depend, in part, on
whether the Old Hillside Notes and the New Hillside Loan constitute “securities”
for purposes of the “reorganization” provisions of the IRC, as described above
under “Holders of Senior Secured Notes — Recognition of Gain or Loss.” It is
unclear whether the Old Hillside Notes qualify as securities for federal income
tax purposes.

If the Old Hillside Notes do not qualify as securities, the exchange of the Old
Hillside Notes for the New Hillside Loan and New Common Stock would be a fully
taxable exchange. If the exchange is fully taxable, subject to the “Other
Considerations—Accrued Interest” discussion below, a holder of Old Hillside
Notes would recognize gain or loss on the exchange of Old Hillside Notes for the
New Hillside Loan and Common Stock. The amount of gain or loss recognized by a
holder would be equal to the difference between (i) the sum of the issue price
of the New Hillside Loan (see “New Hillside Loan” discussion below) and the fair
market value of the New Common Stock received in the exchange and (ii) the
holder’s adjusted tax basis in the Old Hillside Notes exchanged therefor. In
that case, a holder’s holding period in the New Common Stock and in the New
Hillside Loan would begin on the day after the Effective Date.

If the Old Hillside Notes and the New Hillside Loan constitute securities for
federal income tax purposes, subject to the “Other Considerations—Accrued
Interest” discussion below, the exchange would qualify as a tax deferred
recapitalization under IRC Section 368(a)(1)(E) and the holders of Old Hillside
Notes would not recognize gain or loss upon the exchange of the Old Hillside
Notes for the New Hillside Loan and New Common Stock. A holder’s adjusted tax
basis in the Old Hillside Notes will be allocated between the New Hillside

 

- 110 -



--------------------------------------------------------------------------------

Loan and New Common Stock in accordance with their respective fair market values
on the Effective Date, and the holder’s holding period in the New Hillside Loan
and New Common Stock will include the holder’s holding period in the Old
Hillside Notes.

Holders should consult their tax advisors regarding the tax treatment of the
exchange of Old Hillside Notes for the New Hillside Loan and New Common Stock,
the character of any gain or loss as long-term or short-term capital gain or
loss, or as ordinary income or loss, as its character will be determined by a
number of factors, including (but not limited to) the tax status of the holder,
whether the Old Hillside Notes constitute a capital asset in the holder’s hands,
whether the Old Hillside Notes have been held for more than one year, whether
the Old Hillside Notes have bond premium or market discount, and whether and to
what extent the holder previously claimed a bad debt deduction with respect to
the Old Hillside Notes. Holders also should consult their tax advisors regarding
the applicable tax rates and netting rules for capital gains and losses, and as
to whether any resulting gain recognition may be deferred under the installment
method until principal is repaid on the New Subordinated Notes. There are
limitations on the deduction of capital losses by both corporate and
noncorporate taxpayers.

 

  2. New Hillside Loan.

Interest and Original Issue Discount. Payments of stated interest under the New
Hillside Loan will constitute payments of “qualified stated interest” and
generally will be taxable to holders as ordinary income at the time the payments
are received or accrued, in accordance with the holder’s method of tax
accounting.

The preceding discussion assumes the amount of the New Hillside Loan will not be
issued with original issue discount (“OID”). The New Hillside Loan generally
would be treated as issued with OID if the principal amount of the New Hillside
Loan plus all scheduled interest payments thereon, other than payments of
qualified stated interest, exceeds the issue price of the notes by more than a
de minimis amount. The issue price of a debt instrument issued in exchange for
another debt instrument depends on whether either debt instrument is considered
publicly traded for purposes of the OID rules at any time during the sixty-day
period ending thirty days after the issue date. If neither debt instrument is
publicly traded, the issue price of the new debt instrument will be its stated
principal amount if the new debt instrument provides for adequate stated
interest (i.e., interest at least at the applicable federal rate as of the issue
date), or will be its imputed principal amount if the instrument does not
provide for adequate stated interest. If the new debt instrument is publicly
traded, its issue price generally will be its trading price immediately
following issuance. If the old debt instrument is publicly traded, but the new
debt instrument is not, the issue price of the new debt instrument generally
will be the fair market value of the old debt instrument at the time of the
exchange less the fair market value of the portion of the old debt instrument
allocable to any other property received in the exchange.

A debt instrument will be considered to be publicly traded if certain pricing
information related to the instrument is generally available on a quotation
medium. Because the relevant trading period is generally in the future, it is
impossible to predict whether the Old Hillside Notes or the New Hillside Loan
will be publicly traded during the relevant period. However, the Debtors
anticipate that the Old Hillside Notes and New Hillside Loan will not be treated
as publicly traded and, therefore, that the issue price of the New Hillside Loan
will be its stated principal amount.

 

- 111 -



--------------------------------------------------------------------------------

Sale, Retirement or Other Taxable Disposition. A holder of the New Hillside Loan
will recognize gain or loss upon the sale, redemption, retirement or other
taxable disposition of the obligations due under the New Hillside Loan equal to
the difference between the amount realized upon the disposition (less a portion
allocable to any unpaid accrued interest which generally will be taxable as
ordinary income) and the holder’s adjusted tax basis in the New Hillside Loan.
Any such gain or loss generally will be capital gain or loss, and will be
long-term capital gain or loss if the holder has held the New Hillside Loan for
more than one year as of the date of disposition. Holders should consult their
tax advisors regarding the applicable tax rates and netting rules for capital
gains and losses. There are limitations on the deduction of capital losses by
both corporate and noncorporate taxpayers.

 

  3. New Common Stock.

Distributions. A holder of New Common Stock generally will be required to
include in gross income as ordinary dividend income the amount of any
distributions paid on the New Common Stock to the extent such distributions are
paid out of the Reorganized Debtors’ current or accumulated earnings and profits
as determined for federal income tax purposes. Distributions not treated as
dividends for federal income tax purposes will constitute a return of capital
and will first be applied against and reduce a holder’s adjusted tax basis in
the New Common Stock, but not below zero. Any excess amount will be treated as
gain from a sale or exchange of the New Common Stock. Holders that are treated
as corporations for federal income tax purposes may be entitled to a dividends
received deduction with respect to distributions out of earnings and profits.

Sale or Other Taxable Disposition. A holder of New Common Stock will recognize
gain or loss upon the sale or other taxable disposition of New Common Stock
equal to the difference between the amount realized upon the disposition and the
holder’s adjusted tax basis in the New Common Stock. Subject to the rules
discussed below in “Other Considerations—Market Discount” and the recapture
rules under IRC Section 108(e)(7), any such gain or loss generally will be
capital gain or loss, and will be long-term capital gain or loss if the holder
has held the New Common Stock for more than one year as of the date of
disposition. Under the IRC Section 108(e)(7) recapture rules, a holder may be
required to treat gain recognized on the taxable disposition of the New Common
Stock as ordinary income if the holder took a bad debt deduction with respect to
the Old Hillside Notes or recognized an ordinary loss on the exchange of the Old
Hillside Notes for New Common Stock. Holders should consult their tax advisors
regarding the applicable tax rates and netting rules for capital gains and
losses. There are limitations on the deduction of capital losses by both
corporate and noncorporate taxpayers.

 

  (d) Holders of Other Unsecured Claims

Recognition of Gain or Loss. The federal income tax consequences of the
consummation of the Plan to holders of Other Unsecured Claims depend, in part,
on whether the Other Unsecured Claims constitute “securities” for purposes of
the “reorganization” provisions

 

- 112 -



--------------------------------------------------------------------------------

of the IRC, as described above under “Holders of Senior Secured Notes —
Recognition of Gain or Loss.” Holders of Other Unsecured Claims should consult
their tax advisors as to whether their claims constitute securities.

If the Other Unsecured Claims do not qualify as securities, the exchange of the
Other Unsecured Claims for New Common Stock would be a fully taxable exchange.
If the exchange is fully taxable, subject to the “Other Considerations—Accrued
Interest” discussion below, a holder would recognize gain or loss on the
exchange of Other Unsecured Claims for Common Stock. The amount of gain or loss
recognized by a holder would be equal to the difference between (i) fair market
value of the New Common Stock received in the exchange and (ii) the holder’s
adjusted tax basis in the Other Unsecured Claims exchanged therefor. In that
case a holder’s holding period in the New Common Stock would begin on the day
after the Effective Date.

If the Other Unsecured Claims constitute securities for federal income tax
purposes, subject to the “Other Considerations—Accrued Interest” discussion
below, the exchange would qualify as a tax deferred recapitalization under IRC
Section 368(a)(1)(E) and the holders of Other Unsecured Claims would not
recognize gain or loss upon the exchange of the Other Unsecured Claims for New
Common Stock. A holder’s adjusted tax basis in the New Common Stock will be
equal to the holder’s basis in its Other Unsecured Claims, and the holder’s
holding period in the New Common Stock will include the holder’s holding period
in the Other Unsecured Claims.

Holders of Other Unsecured Claims should consult “Holders of Hillside Note
Claims — New Common Stock” above for the tax consequences of owning New Common
Stock. Holders should consult their tax advisors regarding the tax treatment of
the exchange of Other Unsecured Claims for New Common Stock, the character of
any gain or loss as long-term or short-term capital gain or loss, or as ordinary
income or loss, as its character will be determined by a number of factors,
including (but not limited to) the tax status of the holder, whether the Other
Unsecured Claims constitute a capital asset in the holder’s hands, whether the
Other Unsecured Claims have been held for more than one year, and whether and to
what extent the holder previously claimed a bad debt deduction with respect to
the Other Unsecured Claims. Holders also should consult their tax advisors
regarding the applicable tax rates and netting rules for capital gains and
losses. There are limitations on the deduction of capital losses by both
corporate and noncorporate taxpayers.

 

  (e) Other Considerations.

Accrued Interest. There is general uncertainty regarding the extent to which the
receipt of cash or other property should be treated as attributable to unpaid
accrued interest. The Reorganized Debtors intend to take the position that cash
or property distributed pursuant to the Plan will first be allocable to the
principal amount of a holder’s Claim and then, to the extent necessary, to any
unpaid accrued interest thereon. The IRS, however, could take a contrary
position.

To the extent any property received pursuant to the Plan is considered
attributable to unpaid accrued interest, a holder will recognize ordinary income
to the extent the value of the

 

- 113 -



--------------------------------------------------------------------------------

property exceeds the amount of unpaid accrued interest previously included in
gross income by the holder. A holder’s tax basis in such property should be
equal to the amount of interest income treated as satisfied by the receipt of
the property, and its holding period in the property should begin on the day
after the Effective Date. A holder generally will be entitled to recognize a
loss to the extent any accrued interest previously included in its gross income
is not paid in full. HOLDERS SHOULD CONSULT THEIR TAX ADVISORS REGARDING THE
EXTENT TO WHICH CONSIDERATION RECEIVED UNDER THE PLAN SHOULD BE TREATED AS
ATTRIBUTABLE TO UNPAID ACCRUED INTEREST.

Market Discount. A holder will be considered to have acquired an Old Note at a
market discount if its tax basis in the note immediately after acquisition is
less than the sum of all amounts payable thereon (other than payments of
qualified stated interest) after the acquisition date, subject to a statutorily
defined de minimis exception. Market discount generally accrues on a straight
line basis from the acquisition date over the remaining term of the obligation
or, at the holder’s election, under a constant yield method. A holder that
acquired an Old Note at a market discount previously may have elected to include
the market discount in income as it accrued over the term of the note.

A holder that acquires a debt instrument at a market discount generally is
required to treat any gain realized on the disposition of the instrument as
ordinary income to the extent of accrued market discount not previously included
in gross income by the holder. However, special rules apply to the disposition
of a market discount obligation in certain types of non-recognition
transactions, such as a recapitalization. Under these rules, a holder that
acquired an Old Note at a market discount generally should not be required to
recognize any accrued market discount as income at the time of the exchange of
Old Notes for New Notes and, if applicable, New Common Stock to the extent it
receives stock or securities in exchange for the Old Note. Rather, on a
subsequent taxable disposition of the stock or securities received in the
exchange, any gain realized by the holder on a disposition of the stock will be
ordinary income to extent of the market discount accrued on the Old Note prior
to the exchange that is allocable to the stock, and any gain realized by the
holder on a disposition of the securities will be ordinary income to the extent
of the allocable amount of market discount accrued on the Old Note prior to the
exchange and the amount of market discount accrued on the securities after the
exchange. The method of allocating accrued market discount to stock and
securities when both are received in exchange for a market discount obligation
in a recapitalization is uncertain. Accordingly, holders that acquired the Old
Notes with market discount should consult their tax advisors regarding this
issue.

 

  (f) Information Reporting and Backup Withholding.

The Reorganized Debtors (or their paying agent) may be obligated to furnish
information to the IRS regarding the consideration received by holders (other
than corporations and other exempt holders) pursuant to the Plan. In addition,
the Reorganized Debtors will be required to report annually to the IRS with
respect to each holder (other than corporations and other exempt holders) the
amount of interest paid and OID, if any, accrued on the New Notes, the amount of
dividends paid on the New Common Stock, and the amount of any tax withheld from
payment thereof.

 

- 114 -



--------------------------------------------------------------------------------

Holders may be subject to backup withholding (currently, at a rate of 28%) on
the consideration received pursuant to the Plan. Backup withholding may also
apply to interest, OID and principal payments on the New Notes, dividends paid
on the New Common Stock and proceeds received upon sale or other disposition of
the New Notes or New Common Stock. Certain holders (including corporations)
generally are not subject to backup withholding. A holder that is not otherwise
exempt generally may avoid backup withholding by furnishing to the Reorganized
Debtors (or their paying agent) its taxpayer identification number and
certifying, under penalties of perjury, that the taxpayer identification number
provided is correct and that the holder has not been notified by the IRS that it
is subject to backup withholding.

Backup withholding is not an additional tax. Taxpayers may use amounts withheld
as a credit against their federal income tax liability or may claim a refund of
any excess amounts withheld by timely filing an appropriate claim for refund
with the IRS.

THE FOREGOING DISCUSSION OF FEDERAL INCOME TAX CONSIDERATIONS IS FOR GENERAL
INFORMATION PURPOSES ONLY AND IS NOT TAX ADVICE. EACH HOLDER SHOULD CONSULT ITS
OWN TAX ADVISOR REGARDING THE FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES
OF THE PLAN DESCRIBED HEREIN. NEITHER THE PROPONENTS NOR THEIR PROFESSIONALS
WILL HAVE ANY LIABILITY TO ANY PERSON OR HOLDER ARISING FROM OR RELATED TO THE
FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE PLAN OR THE FOREGOING
DISCUSSION.

 

- 115 -



--------------------------------------------------------------------------------

ARTICLE XV.

CONCLUSION

The Debtors believe that confirmation and implementation of the Plan is
preferable to any of the alternatives described herein because it will provide
the greatest recovery to holders of Claims. Other alternatives would involve
significant delay, uncertainty and substantial administrative costs and are
likely to reduce if not eliminate any return to unsecured creditors who hold
Claims. Moreover, under such alternatives, holders of Interests are highly
unlikely to receive any recovery on account of their Interests or otherwise. The
Debtors urge the holders of impaired Claims in Class [2], Class [4], and Class
[5] who are entitled to vote on the Plan to vote to accept the Plan and to
evidence such acceptance by returning their Ballots to the Voting Agent so that
they will be received not later than 4:00 p.m., prevailing Eastern Time, on
March [    ], 2008.

 

Dated: March [    ], 2008           AMPEX CORPORATION     By:  

 

      D. Gordon Strickland       Chief Executive Officer and President     AMPEX
DATA SYSTEMS CORPORATION     By:  

 

      D. Gordon Strickland       Executive Vice President    

AMPEX DATA

INTERNATIONAL CORPORATION

    By:  

 

      D. Gordon Strickland       Chairman of the Board     AMPEX FINANCE
CORPORATION     By:  

 

      D. Gordon Strickland       Chairman of the Board and President

 

- 116 -



--------------------------------------------------------------------------------

    AFC HOLDINGS CORPORATION     By:  

 

      D. Gordon Strickland       Chairman of the Board and President     AMPEX
HOLDINGS CORPORATION     By:  

 

      D. Gordon Strickland       Chairman of the Board and President    

AMPEX INTERNATIONAL

SALES CORPORATION

    By:  

 

      D. Gordon Strickland       Chairman of the Board      

 

      Matthew A. Feldman, Esq.       Rachel C. Strickland, Esq.       Shaunna D.
Jones, Esq.       Lauren C. Cohen, Esq.       Willkie Farr & Gallagher LLP      
787 Seventh Avenue       New York, New York 10019       (212) 728-8000      
Proposed Counsel for Debtors and       Debtors In Possession

 

- 117 -



--------------------------------------------------------------------------------

Exhibits

 

•  

[Exhibit 1—Plan]

 

•  

[Exhibit 2—Plan Support Agreement]

 

•  

[Exhibit 3—Prepetition Corporate Organizational Chart]

 

•  

[Exhibit 4—Consolidated Unaudited Financial Statements for the Debtors for the
fiscal year ended December 31, 2007]

 

•  

[Exhibit 5— Liquidation Analysis]

 

•  

[Exhibit 6— Reorganized Debtors’ Projected Financial Information]

 

•  

[Exhibit 7— Disclosure Statement Order]



--------------------------------------------------------------------------------

EXHIBIT 1

PLAN



--------------------------------------------------------------------------------

EXHIBIT 2

PLAN SUPPORT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT 3

PREPETITION CORPORATE ORGANIZATIONAL CHART



--------------------------------------------------------------------------------

EXHIBIT 4

CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS

FOR THE DEBTORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2007

[TO FOLLOW]



--------------------------------------------------------------------------------

EXHIBIT 5

LIQUIDATION ANALYSIS

[TO FOLLOW]



--------------------------------------------------------------------------------

EXHIBIT 6

FINANCIAL PROJECTIONS

[TO FOLLOW]



--------------------------------------------------------------------------------

EXHIBIT 7

DISCLOSURE STATEMENT ORDER

[TO FOLLOW]